









RACKSPACE HOSTING, INC.
AND
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
$500,000,000
6.500% SENIOR NOTES DUE 2024
INDENTURE
Dated as of November 25, 2015
WELLS FARGO BANK, NATIONAL ASSOCIATION
Trustee

i

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
Page
ARTICLE 1
DEFINITIONS AND INCORPORATION BY REFERENCE
 
 
 
 
Section 1.01
 
Definitions
1
Section 1.02
 
Other Definitions
28
Section 1.03
 
Incorporation by Reference of Certain Provisions and Defined Terms in the Trust
Indenture Act
29
Section 1.04
 
Rules of Construction
29
 
 
 
 
ARTICLE 2
THE NOTES
 
 
 
 
Section 2.01
 
Form and Dating
31
Section 2.02
 
Execution and Authentication
32
Section 2.03
 
Agents
32
Section 2.04
 
Paying Agent to Hold Money in Trust
33
Section 2.05
 
Holder Lists
33
Section 2.06
 
Transfer and Exchange
33
Section 2.07
 
Replacement Notes
44
Section 2.08
 
Outstanding Notes
44
Section 2.09
 
Treasury Notes
44
Section 2.10
 
Temporary Notes
45
Section 2.11
 
Cancellation
45
Section 2.12
 
Defaulted Interest
45
Section 2.13
 
CUSIP Numbers and ISIN Numbers
45
 
 
 
 
ARTICLE 3
REDEMPTION AND PREPAYMENT
 
 
 
 
Section 3.01
 
Notices to Trustee
47
Section 3.02
 
Selection of Notes to Be Redeemed
47
Section 3.03
 
Notice of Optional Redemption
47
Section 3.04
 
Effect of Notice of Redemption
48
Section 3.05
 
Deposit of Redemption Price
49
Section 3.06
 
Notes Redeemed in Part
49
Section 3.07
 
Optional Redemption
49
Section 3.08
 
Mandatory Redemption
50
Section 3.09
 
Repurchase Offer
50
 
 
 
 
ARTICLE 4
COVENANTS
 
 
 
 


ii

--------------------------------------------------------------------------------


Section 4.01
 
Payment of Notes
53
Section 4.02
 
Maintenance of Office or Agency
53
Section 4.03
 
Reports
53
Section 4.04
 
Compliance Certificate
55
Section 4.05
 
Stay, Extension and Usury Laws
55
Section 4.06
 
Corporate Existence
55
Section 4.07
 
Limitation on Restricted Payments
55
Section 4.08
 
Limitation on Incurrence of Additional Indebtedness
59
Section 4.09
 
Limitation on Asset Sales
62
Section 4.10
 
Limitation on Dividend and Other Payment Restrictions Affecting Subsidiaries
65
Section 4.11
 
Limitation on Preferred Stock of Domestic Restricted Subsidiaries
67
Section 4.12
 
Limitation on Liens
67
Section 4.13
 
Limitations on Transactions with Affiliates
68
Section 4.14
 
Offer to Repurchase upon Change of Control
69
Section 4.15
 
Payments for Consent
70
Section 4.16
 
Limitation on Guarantees of Indebtedness by Restricted Subsidiaries
70
Section 4.17
 
Suspension of Guarantees Upon Change in Ratings
71
Section 4.18
 
Conduct of Business
73
 
 
 
 
ARTICLE 5
CONSOLIDATION, MERGER AND SALE OF ASSETS
 
 
 
 
Section 5.01
 
The Company
74
Section 5.02
 
The Guarantors
75
 
 
 
 
ARTICLE 6
DEFAULTS AND REMEDIES
 
 
 
 
Section 6.01
 
Events of Default
77
Section 6.02
 
Acceleration
78
Section 6.03
 
Other Remedies
80
Section 6.04
 
Waiver of Past Defaults
80
Section 6.05
 
Control by Majority
80
Section 6.06
 
Limitation on Suits
80
Section 6.07
 
Rights of Holders of Notes to Receive Payment
81
Section 6.08
 
Collection Suit by Trustee
81
Section 6.09
 
Trustee May File Proofs of Claim
81
Section 6.10
 
Priorities
82
Section 6.11
 
Undertaking for Costs
82
 
 
 
 
ARTICLE 7
TRUSTEE
 
 
 
 
Section 7.01
 
Duties of Trustee
83
Section 7.02
 
Rights of Trustee
84
Section 7.03
 
Individual Rights of Trustee
85


iii

--------------------------------------------------------------------------------


Section 7.04
 
Trustee’s Disclaimer
85
Section 7.05
 
Notice of Defaults
85
Section 7.06
 
Reports by Trustee to Holders of the Securities
86
Section 7.07
 
Compensation and Indemnity
86
Section 7.08
 
Replacement of Trustee
87
Section 7.09
 
Successor Trustee by Merger, Etc
88
Section 7.10
 
Eligibility; Disqualification
88
Section 7.11
 
Preferential Collection of Claims Against the Company
88
 
 
 
 
ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
 
 
 
Section 8.01
 
Option to Effect Legal Defeasance or Covenant Defeasance
89
Section 8.02
 
Legal Defeasance and Discharge
89
Section 8.03
 
Covenant Defeasance
89
Section 8.04
 
Conditions to Legal or Covenant Defeasance
90
Section 8.05
 
Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions
91
Section 8.06
 
Repayment to Company
92
Section 8.07
 
Reinstatement
92
 
 
 
 
ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER


 
 
 
 
Section 9.01
 
Without Consent of Holders of Notes
93
Section 9.02
 
With Consent of Holders of Notes
94
Section 9.03
 
Revocation and Effect of Consents
95
Section 9.04
 
Notation on or Exchange of Notes
95
Section 9.05
 
Trustee to Sign Amendments, Etc
96
 
 
 
 
ARTICLE 10
GUARANTEES
 
 
 
 
Section 10.01
 
Guarantees
97
Section 10.02
 
 Severability
98
Section 10.03
 
Limitation on Guarantor Liability
98
Section 10.04
 
Releases
98
Section 10.05
 
Benefits Acknowledged
99
 
 
 
 
ARTICLE 11
SATISFACTION AND DISCHARGE
 
 
 
 
Section 11.01
 
Satisfaction and Discharge
100
Section 11.02
 
Application of Trust Money
100
 
 
 
 
ARTICLE 12
MISCELLANEOUS


iv

--------------------------------------------------------------------------------


 
 
 
 
Section 12.01
 
Trust Indenture Act Controls
102
Section 12.02
 
Notices
102
Section 12.03
 
Communication by Holders of Securities with Other Holders of Securities
103
Section 12.04
 
Certificate and Opinion as to Conditions Precedent
103
Section 12.05
 
Statements Required in Certificate or Opinion
103
Section 12.06
 
Rules by Trustee and Agents
104
Section 12.07
 
No Personal Liability of Directors, Officers, Employees and Stockholder Members
104
Section 12.08
 
Governing Law
104
Section 12.09
 
No Adverse Interpretation of Other Agreements
104
Section 12.10
 
Successors
105
Section 12.11
 
Severability
105
Section 12.12
 
Counterpart Originals
105
Section 12.13
 
Table of Contents, Headings, etc
105
Section 12.14
 
Waiver of Trial by Jury
105
Section 12.15
 
Calculations
105
Section 12.16
 
Force Majeure
105
Section 12.17
 
U.S.A. Patriot Act
106
 
 
 
 
 
 
 
 
Exhibit A
 
FORM OF NOTE
 
Exhibit B
 
FORM OF CERTIFICATE OF TRANSFER
 
Exhibit C
 
FORM OF CERTIFICATE OF EXCHANGE
 
Exhibit D
 
FORM OF SUPPLEMENTAL INDENTURE
 












v

--------------------------------------------------------------------------------





INDENTURE dated as of November 25, 2015 among Rackspace Hosting, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Company”), Rackspace US, Inc., a Delaware corporation, as a guarantor, and
the other Guarantors from time to time party hereto (as defined herein) and
Wells Fargo Bank, National Association, as Trustee.
The Company, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined
herein) of (a) the $500,000,000 aggregate principal amount of the Company’s
6.500% Senior Notes due 2024 (the “Initial Notes”) and (b) any Additional Notes
(as defined herein) that may be issued after the date hereof (all such
securities in clauses (a) and (b) being referred to collectively as the
“Notes”):
ARTICLE 1


DEFINITIONS AND INCORPORATION BY REFERENCE


Section 1.01 Definitions.
“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on
Rule 144A.
“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Company or at the time it merges or consolidates with or into the Company or
any of its Subsidiaries or that is assumed in connection with the acquisition of
assets from such Person, in each case, whether or not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Company or such acquisition, merger or
consolidation.
“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture after the Issue Date in accordance with Sections 2.02 and
4.06 hereof, as part of the same series as the Initial Notes.
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
“Agent” means any Registrar, co-registrar, Paying Agent, transfer agent,
additional paying agent or other agent appointed hereunder.
“Applicable Premium” means, with respect to any note on any Redemption Date,
the greater of:


(1)1.0% of the principal amount; and

1

--------------------------------------------------------------------------------





(2)the excess of:


(a)the present value at such Redemption Date of (i) the redemption price at
January 15, 2019 (such redemption price being set forth in the table appearing
in Section 3.07(c) hereof), plus (ii) all required interest payments due on the
note through January 15, 2019 (excluding accrued but unpaid interest, if any,
to, but not including, the Redemption Date), computed using a discount rate
equal to the Treasury Rate as of such Redemption Date plus 50 basis points; over


(b)the principal amount of the Notes.
The Trustee shall have no obligation to calculate or verify the calculation of
the Applicable Premium.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
relevant Depositary that apply to such transfer or exchange.
“Asset Acquisition” means (1) an Investment by the Company or any Restricted
Subsidiary of the Company in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Company or any Restricted Subsidiary
of the Company, or shall be merged with or into the Company or any Restricted
Subsidiary of the Company, or (2) the acquisition by the Company or any
Restricted Subsidiary of the Company of the assets of any Person (other than a
Restricted Subsidiary of the Company) that constitute all or substantially all
of the assets of such Person or comprises any division or line of business of
such Person or any other properties or assets of such Person other than in the
ordinary course of business.
“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value (a “disposition”) by the
Company or any of its Restricted Subsidiaries (including any Sale and Leaseback
Transaction) to any Person other than the Company or a Wholly Owned Restricted
Subsidiary of the Company of: (1) any Capital Stock of any Restricted Subsidiary
of the Company; or (2) any other property or assets of the Company or any
Restricted Subsidiary of the Company (other than Capital Stock or Indebtedness
of any Unrestricted Subsidiary) other than in the ordinary course of business;
provided that asset sales or other dispositions shall not include: (a) a
transaction or series of related transactions for which the Company or its
Restricted Subsidiaries receive aggregate consideration of less than $10.0
million; (b) the sale, lease, conveyance, disposition or other transfer of all
or substantially all of the assets of the Company as permitted under Section
5.01 hereof; (c) any Restricted Payment permitted by Section 4.07 hereof or that
constitutes a Permitted Investment; (d) the sale or discount, in each case,
without recourse, of accounts receivable arising in the ordinary course of
business, but only in connection with the compromise or collection thereof; (e)
disposals or replacements of obsolete or worn-out equipment; (f) the grant of
Liens not prohibited by this Indenture or any disposition pursuant thereto; (g)
the licensing of intellectual property; (h) dispositions of accounts receivable
to local distribution companies under guaranteed receivables agreements entered
into in the ordinary course of business; (i) the sale of inventory, receivables
and other current assets in the ordinary course of business; (j) Sale and
Leaseback Transactions permitted under clause (14) of the definition of
“Permitted Indebtedness”; (k) the disposition of cash or Cash Equivalents in the
ordinary course of business; (l) any disposition by a Restricted Subsidiary to
the Company or by the Company or its Restricted Subsidiary to a Restricted
Subsidiary; (m) any sale, other disposition or transaction or series of related
transactions that, after excluding any amount from such transaction or series of
transactions that is used as described in clauses (3)(a)-(d) of Section

2

--------------------------------------------------------------------------------



4.09 hereof within 360 days of such transaction or series of transactions, does
not exceed 10.0% of Total Assets; provided that, in the case of this clause (m),
immediately after giving pro forma effect to such transaction, the Consolidated
Total Leverage Ratio would be no greater than 3.00 to 1.00, measured at the
earlier of the consummation of such transaction or the entry into a contractual
commitment therefor; and (n) any sale or other disposition of Securitization
Assets in connection with a Qualified Securitization Financing.
“Attributable Debt” means, in respect of a Sale and Leaseback Transaction or
Finance Lease Obligation, the present value, discounted at the interest rate
implicit in the sale and leaseback transaction or lease, of the total
obligations of the lessee for rental payments during the remaining term of the
lease.
“Bankruptcy Law” means (i) Title 11, United States Code or any similar U.S.
federal or state law for the relief of debtors or the administration or
liquidation of debtors’ estates for the benefit of their creditors and (ii) any
other similar federal or local law for the relief of debtors or the
administration or liquidation of debtors’ estates for the benefit of their
creditors in any other applicable jurisdiction, now or hereinafter in effect.
“Bank Facility” means any credit agreements, loan agreements or similar
agreements or indentures, including the Existing Bank Facility, together with
the related documents thereto (including, without limitation, any guarantee
agreements and security documents), in each case, as such agreements may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time, including one or more credit agreements,
loan agreements or similar agreements or indentures extending the maturity of,
refinancing, replacing or otherwise restructuring (including increasing the
amount of available borrowings thereunder or adding Restricted Subsidiaries of
the Company as additional borrowers or guarantors thereunder) all or any portion
of the Indebtedness under such agreement or agreements or any successor or
replacement agreement or agreements and whether by the same or any other agent,
holders, lender or group of lenders.
“Beneficial Owner” or “beneficial owner” has the meaning assigned to such term
in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating
the beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns,” “Beneficially Owned” and “Beneficial
Ownership” have a corresponding meaning.
“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.
“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or in the place of payment are
authorized or required by law to close.







3

--------------------------------------------------------------------------------





“Capital Stock” means:


(1)with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and


(2)with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing;
provided, that, any security that constitutes Indebtedness described in clauses
(1) through (6) of the definition thereof, including any security that is
convertible into, or exchangeable for any of the foregoing, cash or a
combination thereof, shall not be considered “Capital Stock.”
“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.


“Cash Equivalents” means:


(1)debt securities denominated in euro, pounds sterling or U.S. dollars to be
issued or directly and fully guaranteed or insured by the government of a
Participating Member State, the U.K. or the U.S., as applicable, where the debt
securities have not more than twelve months to final maturity and are not
convertible into any other form of security;


(2)commercial paper denominated in euro, pounds sterling or U.S. dollars
maturing no more than one year from the date of creation thereof and, at the
time of acquisition, having a rating of at least P1 from Moody’s and A1 from
S&P;


(3)certificates of deposit denominated in euro, pounds sterling or U.S. dollars
having not more than twelve months to maturity issued by a bank or financial
institution
incorporated or having a branch in a Participating Member State in the United
Kingdom or the United States, provided that the bank is rated P1 by Moody’s or
A1 by S&P;


(4)any cash deposit denominated in euro, pounds sterling or U.S. dollars with
any commercial bank or other financial institution, in each case, whose long
term unsecured, unsubordinated debt rating is at least A3 by Moody’s or A- by
S&P;


(5)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (1) above entered into with any bank
or financial institution meeting the qualifications specified in clause (4)
above;


(6)cash deposits and investments that are consistent with the corporate finance
policy of the Company that has been adopted by the Board of Directors as in
effect on the Issue Date, together with any amendments thereto; and

4

--------------------------------------------------------------------------------



(7)investments in money market funds which invest substantially all their assets
in securities of the types described in clauses (1) through (6) above.


“Change of Control” means the occurrence of one or more of the following
events:


(1)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions of this Indenture);


(2)the approval by the holders of Capital Stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the provisions of this Indenture); or


(3)any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Company.


“Clearstream” means Clearstream Banking, S.A. and any successor


thereto. “Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the U.S. Securities and Exchange Commission.
“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes, without limitation, all
series and classes of such common stock.
“Company” means Rackspace Hosting, Inc., a corporation duly organized and
existing under the laws of the State of Delaware.


“Consolidated Depreciation, Amortization and Accretion Expense” means with
respect to any Person for any period, the total amount of depreciation and
amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and accretion expense, including the amortization of deferred financing
fees or costs of such Person and its Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP.


“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) by the following, in each case, to the
extent deducted in determining Consolidated Net Income for such period:





5

--------------------------------------------------------------------------------



(1)provision for taxes based on income or profits or capital, including, without
limitation, federal, state, franchise and similar taxes and foreign withholding
taxes (including any levy, impost, deduction, charge, rate, duty, compulsory
loan or withholding which is levied or imposed by a governmental agency, and any
related interest, penalty, charge, fee or other amount) of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus


(2)Consolidated Interest Expense of such Person for such period to the extent
the same were deducted (and not added back) in calculating such Consolidated Net
Income; plus


(3)Consolidated Depreciation, Amortization and Accretion Expense of such Person
for such period to the extent that the same were deducted (and not added back)
in computing Consolidated Net Income; plus


(4)any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering or the incurrence of Indebtedness permitted to be
incurred in accordance with this Indenture (including a refinancing thereof)
(whether or not successful), in each case, deducted (and not added back) in
computing Consolidated Net Income; plus


(5)any other Non-cash Charges, including any provisions, provision increases,
write-offs or write-downs reducing Consolidated Net Income for such period
(provided that if any such Non-cash Charges represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent), and excluding amortization of a prepaid cash item that was paid in a
prior period; plus


(6)any costs or expenses incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interest of the Company (other than Disqualified Capital
Stock); plus


(7)cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus


(8)any net loss from disposed or discontinued operations; plus


(9)any net unrealized loss (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of FASB Accounting
Standards Codification (“ASC”) 815; provided that to the extent any such
Currency Agreement relates to items included in the preparation of the income
statement (as opposed to the balance sheet, as reasonably determined by the
Company), the realized loss on a Currency Agreement shall be included to the
extent the amount of such hedge gain or loss was excluded in a prior period;
plus



6

--------------------------------------------------------------------------------



(10)any net unrealized loss (after any offset) resulting in such period from (A)
currency translation or exchange losses including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from hedge agreements for
currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates; plus


(11)the amount of any minority interest expense (less the amount of any cash
dividends paid in such period to holders of such minority interests); and
(b)    decreased (without duplication) by the following, in each case, to the
extent included in determining Consolidated Net Income for such period:


(1)non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the accrual of
revenue in the ordinary course of business or the reversal of an accrual or
reserve for a potential cash item that reduced Consolidated EBITDA in any prior
period and any non-cash gains with respect to cash actually received in a prior
period so long as such cash did not increase Consolidated EBITDA in such prior
period;


(2)any net gain from disposed or discontinued operations;


(3)any net unrealized gain (after any offset) resulting in such period from
obligations under any Currency Agreements and the application of ASC 815;
provided that to the extent any such Currency Agreement relates to items
included in the preparation of the income statement (as opposed to the balance
sheet, as reasonably determined by the Company), the realized gain on a Currency
Agreement shall be included to the extent the amount of such hedge gain or loss
was excluded in a prior period; plus


(4)any net unrealized gains (after any offset) resulting in such period from (A)
currency translation or exchange gains including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from hedge agreements for
currency exchange risk and (B) changes in the fair value of Indebtedness
resulting from changes in interest rates.


“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which financial statements are available (the “Transaction Date”) to
Consolidated Fixed Charges of such Person for the Four Quarter Period. In
addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:


(1)the incurrence or repayment of any Indebtedness or the designation or
elimination (including by de-designation) of any Designated Revolving
Commitments of such Person or any of its Restricted Subsidiaries (and the
application of the proceeds thereof) giving rise to the need to make such
calculation and any incurrence or repayment of other Indebtedness (and the
application of the proceeds thereof), other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to working capital facilities, occurring during the Four Quarter Period

7

--------------------------------------------------------------------------------



or at any time subsequent to the last day of the Four Quarter Period and on or
prior to the Transaction Date, as if such incurrence or repayment of
Indebtedness or designation or elimination (including by de-designation) of
Designated Revolving Commitments, as the case may be (and the application of the
proceeds thereof), occurred on the first day of the Four Quarter Period and in
the case of Designated Revolving Commitments, as if Indebtedness in the full
amount of any undrawn Designated Revolving Commitments had been incurred
throughout such period); and


(2)any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma
expense and cost reductions calculated on a basis consistent with Regulation S-X
promulgated under the Exchange Act) attributable to the assets which are the
subject of the Asset Acquisition or asset sale or other disposition during the
Four Quarter Period) occurring during the Four Quarter Period or at any time
subsequent to the last day of the Four Quarter Period and on or prior to the
Transaction Date, as if such asset sale or other disposition or Asset
Acquisition (including the incurrence, assumption or liability for any such
Acquired Indebtedness) occurred on the first day of the Four Quarter Period. If
such Person or any of its Restricted Subsidiaries directly or indirectly
guarantees Indebtedness of a third Person, the preceding sentence shall give
effect to the incurrence of such guaranteed Indebtedness as if such Person or
any Restricted Subsidiary of such Person had directly incurred or otherwise
assumed such guaranteed Indebtedness.
Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:


(1)interest on outstanding Indebtedness or on borrowings deemed to have been
incurred under Designated Revolving Commitments determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness or borrowings deemed to have been
incurred under Designated Revolving Commitments in effect on the Transaction
Date; and


(2)notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.


“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:


(1)Consolidated Interest Expense; plus


(2)the product of (x) the amount of all dividend payments on any series of
Preferred Stock of such Person and, to the extent permitted under this
Indenture, its Restricted Subsidiaries (other than dividends paid in Qualified
Capital Stock and other than dividends paid by a Restricted Subsidiary of such
Person to such Person or to a Wholly Owned Restricted Subsidiary of such Person)
paid, accrued

8

--------------------------------------------------------------------------------



or scheduled to be paid or accrued during such period times (y) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current effective consolidated federal, state and local income tax rate of such
Person, expressed as a decimal.
“Consolidated Indebtedness” means, as of any date of determination, the sum,
without duplication, of (1) the total amount of Indebtedness of the Company and
its Restricted Subsidiaries (excluding Currency Agreements and Interest Swap
Obligations), plus (2) the aggregate liquidation value of all Disqualified
Capital Stock of the Company and the Guarantors and all Preferred Stock of the
Restricted Subsidiaries that are not Guarantors, in each case, determined on a
consolidated basis in accordance with GAAP; provided that in making such
computation, Indebtedness shall include the greater of (x) the average daily
balance outstanding under any revolving credit facility during the most recently
ended fiscal quarter and (y) the actual amount of Indebtedness outstanding under
any revolving credit facility as of the date for which such calculation is being
made.


“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:
(1)    the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation: (a) any amortization of debt discount
and the amortization or write-off of deferred financing costs, including
commitment fees; (b) the net costs under Interest Swap Obligations; (c) all
capitalized interest; (d) non-cash interest expense (other than non-cash
interest on any convertible or exchangeable debt issued by the Company that
exists by virtue of the bifurcation of the debt and equity components of such
convertible or exchangeable notes and the application of ASC 470-20 (or related
accounting pronouncement(s))); (e) commissions, discounts and other fees and
charges owed with respect to letters of credit and banker’s acceptance
financing; (f) dividends with respect to Disqualified Capital Stock; (g)
dividends with respect to Preferred Stock of Restricted Subsidiaries of such
Person; (h) imputed interest with respect to sale and leaseback transactions;
and (i) the interest portion of any deferred payment obligation; plus


(2)the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP; less


(3)interest income for such period.


“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP;
provided that there shall be excluded therefrom (without duplication):


(1)any after tax effect of extraordinary, non-recurring or unusual gains or
losses (including all fees and expenses relating thereto) or expenses;


(2)any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations;

9

--------------------------------------------------------------------------------



(3)any after tax effect of gains or losses (including all fees and expenses
relating thereto) attributable to sale, transfer, license, lease or other
disposition of assets or abandonments or the sale, transfer or other disposition
of any Equity Interest of any Person other than in the normal course of
business;


(4)the net income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, except to the extent of cash dividends or distributions paid to the
Company or to a Restricted Subsidiary of the Company by such Person;


(5)any after tax effect of income (loss) from the early extinguishment of (a)
Indebtedness, (b) obligations under any Currency Agreement or (c) other
derivative instruments;


(6)any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP;


(7)any non-cash compensation charge or expense including any such charge arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights;


(8)any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any issuance or repayment of
Indebtedness, issuance of Equity Interests, refinancing transaction, amendment
or modification of any debt instrument;


(9)income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);


(10)in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor entity prior to such consolidation, merger or transfer of assets;


(11)the net income (but not loss) of any Restricted Subsidiary of the referent
Person to the extent that the declaration of dividends or similar distributions
by that Restricted Subsidiary of that income is restricted by contract,
operation of law or otherwise; and


(12)acquisition-related costs resulting from the application of ASC 805.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, but without duplication, Consolidated Net Income
shall include the amount of proceeds received from business interruption
insurance and reimbursements of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Permitted Investment or any sale, conveyance, transfer or other disposition of
assets permitted under this Indenture (in each case, whether or not
non-recurring).
Notwithstanding the foregoing, for the purpose of the covenant “Limitation on
Restricted Payments” only (other than clause (a)(4)(iii)(z) of Section 4.07
hereof), there shall be excluded from

10

--------------------------------------------------------------------------------



Consolidated Net Income any income arising from any sale or other disposition of
Investments (other than Permitted Investments) made by the Company and its
Restricted Subsidiaries, any repurchases and redemptions of Investments (other
than Permitted
Investments) from the Company and its Restricted Subsidiaries, any repayments of
loans and advances which constitute Investments (other than Permitted
Investments) by the Company or any of its Restricted Subsidiaries, any sale of
the stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case, only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (a)(4)(iii)(z) of
Section 4.07.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Indebtedness of the Company and its Restricted
Subsidiaries on such date, less unrestricted cash and Cash Equivalents that
would be stated on the balance sheet of the Company and its Restricted
Subsidiaries and held by the Company and its Restricted
Subsidiaries as of such date of determination (except proceeds of Indebtedness
that are received substantially contemporaneously with the incurrence of such
Indebtedness), as determined in accordance with GAAP, to (y) Consolidated EBITDA
of the Company for the Company’s Four Quarter Period immediately preceding the
date on which such calculation is being made shall occur, in each case, with
such pro forma adjustments to Consolidated Indebtedness, cash, Cash
Equivalents and Consolidated EBITDA as are appropriate and consistent with the
pro forma adjustment provisions set forth in the definition of “Consolidated
Fixed Charge Coverage Ratio.”
“Corporate Trust Office of the Trustee” will be the address of the Trustee
specified in Section 12.02 hereof or such other address as to which the Trustee
may give notice to the Company.
“Covenant Suspension Event” has the meaning set forth in Section 4.17.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Company or any Restricted Subsidiary of the Company against fluctuations in
currency values.
“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.02 hereof, substantially in the
form of Exhibit A hereto, except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.01 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture, including DTC, Euroclear and/or
Clearstream.
“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or any Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Company, less the amount of
cash and Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

11

--------------------------------------------------------------------------------



“Designated Revolving Commitments” means the amount or amounts of any
commitments to make loans or extend credit on a revolving basis to the Company
or any of its Restricted Subsidiaries by any Person other than the Company or
any of its Restricted Subsidiaries that has or have been designated (but only to
the extent so designated) in an Officers’ Certificate delivered to the Trustee
as “Designated Revolving Commitments” until such time as the Company
subsequently delivers an Officers’ Certificate to the Trustee to the effect that
the amount or amounts of such commitments shall no longer constitute “Designated
Revolving Commitments.”
“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control or an Asset Sale), matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, or is
redeemable at the sole option of the holder thereof (except, in each case, upon
the occurrence of a Change of Control or an Asset Sale), in each case, on or
prior to the final maturity date of the Notes.
“Domestic Restricted Subsidiary” means a Restricted Subsidiary incorporated or
otherwise organized under the laws of the United States, any State thereof or
the District of Columbia.
“DTC” means The Depository Trust Company and its successors.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.
“Equity Offering” means any public or private sale of Common Stock or Preferred
Stock of the Company (excluding Disqualified Capital Stock), other than:


(a)public offerings with respect to the Company’s or any direct or indirect
parent company’s Common Stock registered on Form S-4 or Form S-8 (or similar
forms under non-U.S. law);


(b)issuances to any Subsidiary of the Company;


(c)issuances pursuant to the exercise of options or warrants outstanding on the
date hereof;


(d)issuances upon conversion of securities convertible into Common Stock
outstanding on the date hereof;


(e)issuances in connection with an acquisition of property in a transaction
entered into on an arm’s-length basis; and


(f)issuances pursuant to employee stock plans.


“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system, and any successor thereto.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

12

--------------------------------------------------------------------------------



“Existing Bank Facility” means (1) that certain Revolving Credit Agreement,
dated as of September 26, 2011, among the Company, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Barclays Bank plc, as
syndication agent, and Regions Bank and Wells Fargo Bank, N.A., as
co-documentation agents, as amended, and (2) following the termination of the
credit agreement in (1) hereof, the new credit agreement contemplated by that
certain Commitment Letter dated November 10, 2015 among the Company and J.P.
Morgan Securities LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Morgan
Stanley Senior Funding, Inc., Wells Fargo Securities LLC and Wells Fargo Bank,
N.A., including any guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under Section
4.08 hereof).
“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Company or any duly
appointed officer of the Company or a Restricted Subsidiary, as
applicable, acting reasonably and in good faith and, in respect of any asset or
property with a fair market value in excess of $50.0 million, shall be
determined by the Board of Directors of the Company and shall be evidenced by a
Board Resolution of the Board of Directors of the Company delivered to the
Trustee.
“Finance Lease Obligations” means, with respect to any Person, the obligations
of such Person, under or in connection with a lease contract in which, under
GAAP, such Person is treated as the accounting owner of the asset even though it
is not the legal owner and does not take title to such asset and, as a result,
such Person is required under GAAP to record construction costs for these
projects as an asset and a corresponding liability on its balance sheet, even
though another party legally owns and finances the construction of the asset,
and, for purposes of this definition, the amount of such obligations at any date
shall be the amount of the Attributable Debt with respect thereto.
“Foreign Restricted Subsidiary” means a Restricted Subsidiary that is not
incorporated or otherwise organized under the laws of the United States, any
State thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession of the United States, which are in effect
as of the Issue Date.
“Global Note Legend” means the legend set forth in Section 2.06(f)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.
“Global Notes” means the 144A Global Note and the Regulation S Global Note.
“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States of
America pledges its full faith and credit.
“Guarantee” means a guarantee of the Notes by a Guarantor.

13

--------------------------------------------------------------------------------



“Guarantor” means each of the Company’s Domestic Restricted Subsidiaries that
executes this Indenture or a supplemental indenture in which such Domestic
Restricted Subsidiary agrees to be bound by the terms of this Indenture as a
Guarantor; provided that any Person constituting a Guarantor as described above
shall cease to constitute a Guarantor when its respective Guarantee is released
in accordance with the terms of this Indenture.
“Immaterial Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Company that (i) is not a guarantor of any other Indebtedness
of the Company (other than the Notes), (ii) has consolidated total assets,
together with all Immaterial Subsidiaries, as of the last day of the then most
recent fiscal quarter of the Company for which financial statements have been
delivered, of less than 10% of the Total Assets at such date, calculated on a
pro forma basis giving effect to any acquisitions or dispositions of companies,
divisions or lines of business since the end of such fiscal quarter and on or
prior to the date of determination and (iii) has consolidated revenues (other
than revenues generated from the sale or license of property between any of the
Company and its Restricted Subsidiaries), together with all Immaterial
Subsidiaries, for the then most recent Four Quarter Period of the Company, of
less than 10% of the consolidated revenues (other than revenues generated from
the sale or license of property between any of the Company and its Restricted
Subsidiaries) of the Company and its Restricted Subsidiaries for such Four
Quarter Period, calculated on a pro forma basis giving effect to any
acquisitions or dispositions of companies, divisions or lines of business since
the start of such Four Quarter Period and on or prior to the date of
determination). For avoidance of doubt, for purposes of the foregoing
calculations, Foreign Subsidiaries and Securitization Subsidiaries will not be
considered Immaterial Subsidiaries.
“Holder” means a Person in whose name a Note is registered in the register
maintained by the Registrar.
“incur” has the meaning set forth in Section 4.08.
“Indebtedness” means with respect to any Person, without duplication:


(1)all Obligations of such Person for borrowed money;


(2)all Obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;


(3)all Capitalized Lease Obligations, Finance Lease Obligations and all
Attributable Debt of such Person;


(4)all Obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all Obligations under
any title retention agreement (but excluding (i) trade accounts payable,
intercompany payables and other accrued liabilities arising in the ordinary
course of business that are not overdue by 180 days or more or are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);


(5)all Obligations for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction (other than obligations with
respect to letters of credit (A) securing Obligations (other than Obligations
described in (1)-(4) above) entered into the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the

14

--------------------------------------------------------------------------------



extent drawn upon, such drawing is reimbursed no later than the fifth Business
Day following receipt by such Person of a demand for reimbursement following
payment on the letter of credit) or (B) that are otherwise cash collateralized;


(6)guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clause (8) below;


(7)all Obligations of any other Person of the type referred to in clauses (1)
through (6) that are secured by any Lien on any property or asset of such
Person, the amount of such Obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the Obligation so
secured;


(8)all Obligations under Currency Agreements and Interest Swap Obligations of
such Person;


(9)all Disqualified Capital Stock issued by such Person or Preferred Stock
issued by such Person’s non-Domestic Restricted Subsidiaries which are not
Guarantors with the amount of Indebtedness represented by such Disqualified
Capital Stock or Preferred Stock being equal to the greater of its voluntary or
involuntary liquidation preference and its maximum fixed repurchase price, but
excluding accrued dividends, if any; and


(10)the aggregate amount of Designated Revolving Commitments in effect on such
date.
Notwithstanding the foregoing, “Indebtedness” shall not include any Finance
Lease Obligations under or in connection with a lease contract in effect as of
the Issue Date.
For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Independent Financial Advisor” means a firm: (1) that does not, and whose
directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in the Company; and (2) that, in the judgment of the
Board of Directors of the Company, is otherwise independent and qualified to
perform the task for which it is to be engaged.
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
“Initial Notes” has the meaning specified in the recitals of this Indenture.
“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by

15

--------------------------------------------------------------------------------



applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.
“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person. “Investment” shall exclude extensions of trade credit by
the Company and its Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Company or such Restricted
Subsidiary, as the case may be, and, in the case of the Company and its
Restricted Subsidiaries, intercompany loans, advances or Indebtedness having a
term not exceeding 364 days and made in the ordinary course of business
consistent with past practice. If the Company or any Restricted Subsidiary of
the Company sells or otherwise disposes of any Common Stock of any direct or
indirect Restricted Subsidiary of the Company such that, after giving effect to
any such sale or disposition, such Person is no longer a Subsidiary of the
Company, the Company shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the fair market value of the Common Stock
of such Restricted Subsidiary not sold or disposed of. The amount of any
Investment outstanding at any time shall be the original cost of such
Investment, reduced by any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash by the Company or a
Restricted Subsidiary of the Company in respect of such Investment.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or
equivalent) by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating
by any other Rating Agency.
“Issue Date” means November 25, 2015.
“Legended Regulation S Global Note” means a Global Note in the form of Exhibit A
bearing the Global Note Legend and the Private Placement Legend and deposited
with or on behalf of and registered in the name of the Depositary or its
nominee, issued in a denomination equal to the outstanding principal amount at
maturity of the Notes initially sold in reliance on Rule 903 of Regulation S.
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest); provided, that, in any event and not in limitation of
the foregoing, a lease shall not be deemed to be a Lien if such lease is
classified as an operating lease under GAAP.


“Material Subsidiary” means a “significant subsidiary” as defined in clauses (1)
or (2) of Rule 1-02(w) of Regulation S-X under the Securities Act.
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
“Non-U.S. Person” means a Person who is not a U.S. Person.
“Net Cash Proceeds” means, with respect to any Asset Sale, an amount equal to
the proceeds in the form of cash or Cash Equivalents including payments in
respect of deferred payment obligations when received in the form of cash or
Cash Equivalents (other than the portion of any such deferred payment
constituting interest) received by the Company or any of its Restricted
Subsidiaries from such Asset Sale net of:

16

--------------------------------------------------------------------------------





(1)reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);


(2)taxes paid or payable after taking into account any reduction in consolidated
tax liability due to available tax credits or deductions and any tax sharing
arrangements;


(3)repayment of Indebtedness (other than Indebtedness under the Bank Facility)
that is secured by the property or assets that are the subject of such Asset
Sale; and


(4)appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Company or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale.


“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or distributions.


“Net Proceeds Offer” has the meaning set forth in Section 4.09.


“Net Proceeds Offer Amount” has the meaning set forth in Section 4.09.


“Net Proceeds Offer Payment Date” has the meaning set forth in Section 4.09.


“Net Proceeds Offer Trigger Date” has the meaning set forth in Section 4.09.
“Non-cash Charges” means, with respect to any Person, (a) losses on asset sales,
disposals or abandonments, (b) any impairment charge or asset write-off related
to intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all losses from investments recorded using the
equity method, (d) stock-based awards compensation
expense, and (e) other non-cash charges (provided that if any non-cash charges
referred to in this clause (e) represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period).
“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and any Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.
“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness.

17

--------------------------------------------------------------------------------



“Offering Memorandum” means that certain final offering memorandum, dated
November 17, 2015, relating to the offering and sale of the Initial Notes.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, the Chief Accounting Officer, any
Executive Vice President, Senior Vice President or Vice President, the Treasurer
or the Secretary, director or managing director, or any equivalent of the
foregoing, or any Person duly authorized to act for on behalf, of the Company or
any Guarantor, as applicable.
“Officers’ Certificate” means a certificate signed on behalf of the Company or
any Guarantor, as applicable, by two Officers of the Company or such Guarantor,
as applicable, one of whom is the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Financial Officer, the Treasurer or the Chief
Accounting Officer, or the equivalent, of the Company or such Guarantor, as
applicable.
“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 12.05 hereof. The counsel may be an employee of or
counsel to the Company or any Subsidiary of the Company. Such opinion may
contain customary assumptions, qualifications and limitations.
“Pari Passu Indebtedness” means any Indebtedness of the Company or any Guarantor
that ranks pari passu in right of payment with the Notes or any Guarantee of
such Guarantor, as applicable.
“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.
“Participating Member State” means each state, so described in any European
Monetary Union legislation, which was a participating member state on December
31, 2003.


“Permitted Foreign Subsidiary Debt” means up to $300.0 million of Indebtedness
at any one time outstanding incurred by one or more of the Company’s Foreign
Restricted Subsidiaries.


“Permitted Indebtedness” has the meaning set forth in Section 4.08(b).


“Permitted Investments” means:


(1)Investments by the Company or any Restricted Subsidiary of the Company in any
Person that is or will become immediately after such Investment a Restricted
Subsidiary of the Company or that will merge or consolidate into the Company or
a Restricted Subsidiary of the Company and other Investments to the extent
constituting intercompany Indebtedness permitted under clause (6) or (7) of the
definition of “Permitted Indebtedness”;


(2)Investments in the Company by any Restricted Subsidiary of the
Company; provided that any Indebtedness evidencing such Investment and held by a
Restricted Subsidiary that is not a Wholly Owned Restricted Subsidiary that is a
Guarantor is unsecured and subordinated, pursuant to a written agreement, to the
Company’s obligations under the Notes and this Indenture;
(3)Investments in cash and Cash Equivalents;



18

--------------------------------------------------------------------------------



(4)loans and advances to employees, directors and officers of the Company and
its Restricted Subsidiaries in the ordinary course of business for bona fide
business purposes not in excess of $10.0 million at any one time outstanding;


(5)Currency Agreements and Interest Swap Obligations entered into in the
ordinary course of the Company’s or its Restricted Subsidiaries’ businesses and
otherwise in compliance with this Indenture;


(6)additional Investments (other than any Investments in any direct or indirect
parent company of the Company) not to exceed 15.0% of Total Assets at any one
time outstanding;


(7)Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or in good faith settlement of
delinquent obligations of such trade creditors or customers;


(8)Investments made by the Company or its Restricted Subsidiaries as a result of
consideration received in connection with an Asset Sale made in compliance with
Section 4.09 hereof;


(9)Investments resulting from the creation of Liens on the assets of the Company
or any of its Restricted Subsidiaries in compliance with Section 4.12 hereof;


(10)Investments represented by guarantees that are otherwise permitted under
this Indenture;


(11)Investments the payment for which is Qualified Capital Stock of the Company;


(12)Investments existing as of the Issue Date, and any extension, modification
or renewal of any such Investments, but only to the extent not involving
additional advances, contributions or other Investments of cash or other assets
or other increases thereof (other than as a result of the accrual or accretion
of interest or original issue discount or the issuance of pay-in-kind
securities), in each case, pursuant to the terms of such Investment as in effect
on the Issue Date;


(13)Investments in Permitted Joint Ventures, not to exceed 15.0% of Total Assets
at any one time outstanding;


(14)receivables owing to the Company or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided that such trade terms may
include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;


(15)lease, utility and other similar deposits in the ordinary course of
business;


(16)stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Company or any Restricted
Subsidiary or in satisfaction of judgments; and



19

--------------------------------------------------------------------------------



(17)capped call(s), call spread(s) or bond hedge and warrant transaction(s)
entered into by the Company concurrently with the issuance of convertible or
exchangeable debt to hedge the Company’s stock price risk with respect to such
debt that are deemed necessary or advisable to effect such hedge in the good
faith judgment of the Board of Directors of the Company.
“Permitted Joint Venture” means any Person owned 50% or more by the Company
and/or any of its Restricted Subsidiaries if (A) such Person is engaged in a
business related to that of the Company or any Restricted Subsidiary and (B) the
Company or any of its Restricted Subsidiaries has the right to appoint at least
half of the Board of Directors of such Person.
“Permitted Liens” means the following types of Liens:


(1)Liens for taxes, assessments or governmental charges or claims either (a) not
delinquent or (b) contested in good faith by appropriate proceedings and as to
which the Company or its Restricted Subsidiaries shall have set aside on its
books such reserves as may be required pursuant to GAAP;


(2)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;


(3)Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);


(4)judgment Liens not giving rise to an Event of Default so long as such Lien is
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceedings may be initiated shall not have
expired;


(5)easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;


(6)any interest or title of a lessor under any Capitalized Lease Obligation;
provided that such Liens do not extend to any property or assets which is not
leased property subject to such Capitalized Lease Obligation (other than other
property that is subject to a separate lease from such lessor or any of its
Affiliates);


(7)Liens securing Purchase Money Indebtedness incurred in the ordinary course of
business; provided that (a) such Purchase Money Indebtedness shall not exceed
the purchase price or other cost of such property or equipment and shall not be
secured by any property or equipment of the Company or any Restricted Subsidiary
of the Company other than the property and equipment so acquired or other
property that was acquired from such seller or any of its Affiliates with the
proceeds of

20

--------------------------------------------------------------------------------



Purchase Money Indebtedness and (b) the Lien securing such Purchase Money
Indebtedness shall be created within 360 days of such acquisition;


(8)Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;


(9)Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;


(10)Liens securing Interest Swap Obligations which Interest Swap Obligations
relate to Indebtedness that is otherwise permitted under this Indenture;


(11)Liens securing Indebtedness under Currency Agreements;


(12)Liens securing Acquired Indebtedness incurred in accordance with Section
4.08 hereof; provided that (a) such Liens secured such Acquired Indebtedness at
the time of and prior to the incurrence of such Acquired Indebtedness by the
Company or a Restricted Subsidiary of the Company and were not granted in
connection with, or in anticipation of, the incurrence of
such Acquired Indebtedness by the Company or a Restricted Subsidiary of the
Company; and (b) such Liens do not extend to or cover any property or assets of
the Company or of any of its Restricted Subsidiaries other than the property or
assets that secured the Acquired Indebtedness prior to the time such
Indebtedness became Acquired Indebtedness of the Company or a Restricted
Subsidiary of the Company and are no more favorable to the lienholders than
those securing the Acquired Indebtedness prior to the incurrence of such
Acquired Indebtedness by the Company or a Restricted Subsidiary of the Company;


(13)Liens on assets of a Restricted Subsidiary of the Company that is not a
Guarantor to secure Indebtedness of such Restricted Subsidiary that is otherwise
permitted under this Indenture;


(14)leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Company and its
Restricted Subsidiaries;


(15)banker’s Liens, rights of setoff and similar Liens with respect to cash and
Cash Equivalents credited to one or more deposit or securities accounts in the
ordinary course of business;


(16)Liens arising from filing Uniform Commercial Code financing statements
regarding leases;


(17)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;


(18)Liens (a) on inventory held by and granted to a local distribution company
in the ordinary course of business and (b) in accounts purchased and collected
by and granted to a local distribution company that has agreed to make payments
to the Company or any of its Restricted Subsidiaries for such amounts in the
ordinary course of business;

21

--------------------------------------------------------------------------------



(19)Liens securing obligations of a Foreign Restricted Subsidiary in an
aggregate amount not to exceed $250.0 million at any time outstanding;


(20)Liens securing Indebtedness in respect of Sale and Leaseback Transactions
and in respect of Finance Lease Obligations permitted pursuant to clause (14) of
the definition of “Permitted Indebtedness”;


(21)Liens securing Indebtedness incurred pursuant to clause (16) of the
definition of “Permitted Indebtedness”;


(22)Liens securing Indebtedness in respect of mortgage financings incurred
pursuant to clause (10) of the definition of “Permitted Indebtedness”;


(23)Liens securing Qualified Securitization Financings; and


(24) Liens with respect to obligations (including Indebtedness) of the Company
or any of its Restricted Subsidiaries otherwise permitted under this Indenture
that do not exceed 15.0% of Total Assets at any one time outstanding.


“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.
“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.
“Private Placement Legend” means the legend set forth in
Section 2.06(f)(i) hereof to be placed on all Notes issued under this Indenture
except where otherwise permitted by the provisions of this Indenture.
“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing all or any part of the purchase price, or the cost of
installation, construction or improvement, of property or equipment.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualified Securitization Financing” means any Securitization Financing that
meets the following conditions: (i) the Board of Directors of the Company shall
have determined in good faith that such Qualified Securitization Financing
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to the Company and, if
applicable, the Securitization Subsidiary, (ii) all sales of Securitization
Assets and related assets to the Securitization Subsidiary or to any other
Person are made at fair market value (as determined in good faith by the
Company) and (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Company) and may include Standard Securitization Undertakings.

22

--------------------------------------------------------------------------------



“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Notes for reasons outside of the Company’s control, a
“nationally recognized statistical rating organization” as such term is defined
in Section 3(a)(62) of the Exchange Act selected by the Company as a replacement
agency for Moody’s or S&P, as the case may be.


“Redemption Date” has the meaning set forth in Section 3.07.


“Reference Date” has the meaning set forth in Section 4.07.


“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.


“Refinancing Indebtedness” means any Refinancing or successive Refinancings by
the Company or any Restricted Subsidiary of the Company of Indebtedness incurred
in accordance with Section 4.08 hereof (other than pursuant to clauses (2), (4),
(5), (6), (7), (8), (9), (10), (13), (14), (16), (17), (18) or (19) of the
definition of “Permitted Indebtedness”), in each case, that does not:


(1)result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of all
accrued interest and any premium required to be paid under the terms of the
instrument governing such Indebtedness and plus the amount of reasonable fees
and expenses incurred by the Company in connection with such Refinancing); or


(2)create Indebtedness with: (a) a Weighted Average Life to Maturity that is
less than the Weighted Average Life to Maturity of the Indebtedness being
Refinanced; or (b) a final maturity earlier than the final maturity of the
Indebtedness being Refinanced; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Company (and is not otherwise
guaranteed by a Restricted Subsidiary of the Company), then such Refinancing
Indebtedness shall be Indebtedness solely of the Company, (y) if such
Indebtedness being Refinanced is subordinate or junior to the Notes or any
Guarantee, then such Refinancing Indebtedness shall be subordinate to the Notes
or such Guarantee, as the case may be, at least to the same extent and in the
same manner as the Indebtedness being Refinanced and (z) if such Indebtedness
being refinanced is Indebtedness of the Company or a Guarantor, then such
Refinancing Indebtedness shall be Indebtedness of the Company or a Guarantor;
provided, that the net proceeds of any Refinancing Indebtedness are applied to
such Refinancing or successive Refinancing within 90 days of the date on which
such Refinancing Indebtedness is incurred.
“Regulation S” means Regulation S promulgated under the Securities Act.
"Regulation S-X" means Regulation S-X promulgated under the Securities Act
(including any successor regulation thereto), as it may be amended from time to
time.
“Regulation S Global Note” means a Legended Regulation S Global Note or an
Unlegended Regulation S Global Note, as appropriate.
“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Department of the Trustee (or any successor group of
the

23

--------------------------------------------------------------------------------



Trustee) and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of this Indenture.
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.


“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S, which period shall terminate (a) on January 4, 2016 with
respect to the Initial Notes and (b) on such date as set forth in the applicable
supplemental indenture entered into pursuant to Section 9.01(8) with respect to
any Additional Notes.


“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.


“Rule 144” means Rule 144 promulgated under the Securities Act.


“Rule 144A” means Rule 144A promulgated under the Securities Act.


“Rule 903” means Rule 903 promulgated under the Securities Act.


“Rule 904” means Rule 904 promulgated under the Securities Act.
“S&P” means Standard & Poor’s Ratings Group, Inc., or any successor to the
rating agency business thereof.
“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any other Person or to which any such other Person is a party, providing for the
leasing to the Company or a Restricted Subsidiary of any property, whether owned
by the Company or any Restricted Subsidiary at the Issue Date or later acquired,
which has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such other Person or to any other Person from whom funds have been
or are to be advanced by such other Person on the security of such Property. For
the avoidance of doubt, such arrangement shall only constitute a Sale and
Leaseback Transaction where the Company or the Restricted Subsidiary leasing
such property had actual legal ownership or title to such property and shall not
constitute a Sale and Leaseback Transaction where it did not have such legal
ownership even though the application of accounting principles under GAAP,
including those relating to build-to-suit lease arrangements, may deem ownership
to be have been present for accounting purposes.
“Secured Indebtedness” means any Consolidated Indebtedness secured by a Lien on
any assets of the Company or any of its Restricted Subsidiaries.
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(x) Secured Indebtedness of the Company and its Restricted Subsidiaries on such
date, less unrestricted cash and Cash Equivalents that would be stated in the
balance sheet of the Company and its Restricted Subsidiaries and held by the
Company and its Restricted Subsidiaries as of such date of determination (except
proceeds of Indebtedness that are received substantially contemporaneously with
the incurrence of such Indebtedness), as determined in accordance with GAAP to
(y) Consolidated EBITDA for the Company’s

24

--------------------------------------------------------------------------------



Four Quarter Period immediately preceding the date on which such calculation is
being made shall occur, in each case, with such pro forma adjustments to Secured
Indebtedness, cash, Cash Equivalents and Consolidated EBITDA as are appropriate
and consistent with the pro forma adjustment provision set forth in the
definition of “Consolidated Fixed Charge Coverage Ratio.”


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securitization Assets” means any accounts receivable or other revenue streams
subject to a Qualified Securitization Financing.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.
“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Company or any of its Subsidiaries pursuant to which
the Company or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by the Company or any
of its Subsidiaries) and (b) any other Person, or may grant (or, in the case of
the Company or any other Subsidiary other than a Securitization Subsidiary, may
prophylactically grant) a security interest in, any Securitization Assets
(whether now existing or arising in the future) of the Company or any of its
Subsidiaries, and any assets related thereto including, without limitation, all
collateral securing such Securitization Assets, all contracts and all guarantees
or other obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets and any
hedging obligations entered into by the Company or any such Subsidiary in
connection with such Securitization Assets.
“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means a Subsidiary of the Company (or another
Person) that engages in no activities other than in connection with the
financing of one or more Qualified Securitization Financings and that is
designated by the Company’s Board of Directors (as provided below) as a
Securitization Subsidiary and:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:


(1)is guaranteed by the Company or any Restricted Subsidiary of the Company
(excluding guarantees (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);
(2)is recourse to or obligates the Company or any Restricted Subsidiary of the
Company (other than such Securitization Subsidiary) in any way other than
pursuant to Standard Securitization Undertakings; or

25

--------------------------------------------------------------------------------





(3)subjects any property or asset of the Company or any Restricted Subsidiary of
the Company (other than such Securitization Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings;


(b)    with which neither the Company nor any Restricted Subsidiary of the
Company (other than such Securitization Subsidiary) has any material contract,
agreement, arrangement or understanding other than on terms not materially less
favorable to the Company or such Restricted Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Company, other
than fees payable in the ordinary course of business in connection with
servicing accounts receivable; and


(c)    to which neither the Company nor any Restricted Subsidiary of the Company
(other than such Securitization Subsidiary) has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.
Any designation of a Subsidiary as a Securitization Subsidiary shall be
evidenced to the Trustee by delivering to the Trustee a certified copy of the
resolution of the Board of Directors of the Company giving effect to the
designation and an Officers’ Certificate certifying that the designation
complied with the preceding conditions and was permitted by this Indenture.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which the Company has determined in good faith to be customary in a
Securitization Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.
“Stated Maturity” when used with respect to any Note or any installment of
principal thereof or interest thereon, means the date specified in such Note as
the fixed date on which the principal of such Note or such installment of
principal or interest is due and payable.
“Subordinated Indebtedness” means Indebtedness of the Company or any Guarantor
that is subordinated or junior in right of payment to the Notes or any Guarantee
of such Guarantor, as the case may be.


“Subsidiary” with respect to any Person, means:


(1)any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person; or


(2)any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.


“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C. §§
77aaa-77bbbb).



26

--------------------------------------------------------------------------------



“Total Assets” means, at the time of determination, the total consolidated
assets of the Company and its Subsidiaries, as shown on the most recent balance
sheet of the Company.
“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to January 15, 2019;
provided, however, that if the period from the Redemption Date to January 15,
2019 is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.
“Trustee” means Wells Fargo Bank, National Association, until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.
“Unlegended Regulation S Global Note” means a permanent Global Note in the form
of Exhibit A bearing the Global Note Legend but not the Private Placement
Legend, deposited with or on behalf of and registered in the name of the
Depositary or its nominee and issued upon expiration of the Restricted Period.
“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.
“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.


“Unrestricted Subsidiary” of any Person means:


(1)any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and


(2)any Subsidiary of an Unrestricted Subsidiary.


The Board of Directors of the Company may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Company or any other Subsidiary of the Company that is not
a Subsidiary of the Subsidiary to be so designated; provided that:


(1)the Company certifies to the Trustee that such designation complies with
Section 4.07; and


(2)each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of the Company or
any of its Restricted Subsidiaries.


For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 4.07, the portion
of the fair market value

27

--------------------------------------------------------------------------------



of the net assets of such Subsidiary of the Company at the time that such
Subsidiary is designated as an Unrestricted Subsidiary that is represented by
the interest of the Company and its Restricted Subsidiaries in such Subsidiary,
in each case, as determined in good faith by the Board of Directors of the
Company, shall be deemed to be an Investment. Such designation will be permitted
only if such Investment would be permitted at such time under Section 4.07.


The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:


(1)immediately after giving effect to such designation, the Company is able to
incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 4.08; and


(2)immediately before and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing. Any such
designation by the Board of Directors shall be evidenced to the Trustee by
promptly filing with the Trustee a copy of the Board Resolution giving effect to
such designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.


“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary, all of the
Capital Stock of which (other than directors’ qualifying shares and shares
issued to foreign nationals under applicable law) is owned by the Company or
another Wholly Owned Restricted Subsidiary.
Section 1.02 Other Definitions.
Term
Defined
in Section
“Additional Interest”
6.02
“Affiliate Transaction”
4.13
 
 

    
    



28

--------------------------------------------------------------------------------



“Authentication Order”
2.02
“Change of Control Offer”
4.14
“Change of Control Payment Date”
4.14
“Covenant Defeasance”
8.03
“Event of Default”
6.01
“Initial Default”
6.01
“Legal Defeasance”
8.02
“Minimum Dollar Denomination”
2.01
“Paying Agent”
2.03
“Permitted Business”
4.09
“Registrar”
2.03
“Replacement Assets”
4.09
“Reversion Date”
4.17
“Suspended Covenants”
4.17
“Suspension Date”
4.17
“Suspension Period”
4.17
“Surviving Entity”
5.01
“Surviving Guarantor Entity”
5.02



Section 1.03 Incorporation by Reference of Certain Provisions and Defined Terms
in the Trust Indenture Act.
Whenever this Indenture refers to a provision of the TIA as being incorporated
by reference or otherwise applicable to this Indenture, the provision is
incorporated by reference in and made a part of this Indenture.
This Indenture has not been qualified under the TIA and no provision of the TIA
shall be deemed a part of this Indenture except as specifically set forth
herein.
Section 1.04 Rules of Construction.
Unless the context otherwise requires:


(a)a term has the meaning assigned to it;


(b)an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;


(c)“or” is not exclusive;


(d)words in the singular include the plural, and words in the plural include the
singular;


(e)“will” shall be interpreted to express a command;


(f)provisions apply to successive events and transactions;


(g)references to sections of or rules under the Securities Act will be deemed to
include substitute, replacement of successor sections or rules adopted by the
Commission from time to time;

29

--------------------------------------------------------------------------------



(h)“including” means including without limitation; and


(i)Section references are to Sections of this Indenture unless the context
otherwise requires.

30

--------------------------------------------------------------------------------



ARTICLE 2


THE NOTES


Section 2.01 Form and Dating.


(a)General. The Notes and the Trustee’s certificate of authentication will be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
will be dated the date of its authentication. The Notes shall be in minimum
denominations of $2,000 (the “Minimum Dollar Denomination”) and any integral
multiple of $1,000 in excess thereof.
The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.


(b)Rule 144A Global Notes. Notes offered and sold in reliance on Rule 144A shall
be issued initially in the form of a 144A Global Note, which shall be deposited
on behalf of the purchasers of the Notes represented thereby with the Trustee,
as custodian for the Depositary and registered in the name of the Depositary or
the nominee of the Depositary for the accounts of designated Participants in the
Depositary, duly executed by the Company and authenticated by the Trustee as
hereinafter provided. Each Global Note will represent such of the outstanding
Notes as will be specified therein and each shall provide that it represents the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, to
reflect exchanges and redemptions. Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby will be made by the Trustee or the
custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 hereof.


(c)Regulation S Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Legended Regulation S Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, as custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary for the accounts of the
designated Participants in the Depositary, duly executed by
the Company and authenticated by the Trustee as hereinafter provided. Following
the termination of the Restricted Period, beneficial interests in a Legended
Regulation S Global Note shall be exchanged for beneficial interests in an
Unlegended Regulation S Global Note pursuant to Section 2.06 and the Applicable
Procedures. Simultaneously with the authentication of Unlegended Regulation S
Global Notes, the Trustee shall cancel such Legended Regulation S Global Note.
The aggregate principal amount of the Regulation S Global Note may from time to
time be increased or decreased by adjustments made on the records of the Trustee
and the Depositary or its nominee, as the case may be, in connection with
transfers of interest as hereinafter provided.


(d)Depositary. The Company has initially appointed DTC to act as Depositary with
respect to the Global Notes.



31

--------------------------------------------------------------------------------



(e)Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Global Notes that are held by
Euroclear or Clearstream as Participants in DTC.


(f)None of the Trustee or any Agent shall have any responsibility or obligation
to any beneficial owner of an interest in a Global Note, a member of, or a
Participant or Indirect Participant in, the Depositary or other Person, with
respect to the accuracy of the records of the Depositary or its nominee or of
any Participant, Indirect Participant or member thereof, with respect to any
ownership interest in the Global Notes or with respect to the delivery to any
Participant, Indirect Participant, member, beneficial owner or other Person
(other than the Depositary) of any notice (including any notice of redemption)
or the payment of any amount or delivery of any Notes (or other security or
property) under or with respect to such Notes. All notices and communications to
be given to the Holders and all payments to be made to Holders in respect of the
Notes shall be given or made only to or upon the order of the registered Holders
(which shall be the Depositary or its nominee in the case of a Global Note). The
rights of beneficial owners in any Global Note shall be exercised only through
the Depositary subject to the Applicable Procedures of the Depositary. The
Trustee and each Agent may rely and shall be fully protected in relying upon
information furnished by the Depositary with respect to its members,
Participants, Indirect Participants and any beneficial owners.


Section 2.02 Execution and Authentication.
At least one Officer must sign the Notes for the Company by manual or facsimile
signature, which may be delivered by .pdf attachment to an email or by other
electronic means.
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.
A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.
The Trustee will, upon receipt of a written order of the Company signed by two
Officers of the Company (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Company pursuant to one or more Authentication Orders, except as
provided in Section 2.07 hereof.
The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.


Section 2.03 Agents.
The Company will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be

32

--------------------------------------------------------------------------------



presented for payment (“Paying Agent”). The Registrar will keep a register of
the Notes and of their transfer and exchange. The Company may appoint one or
more co-registrars and one or more additional paying agents. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Company may change any Paying Agent or Registrar
without notice to any Holder. The Company will notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Company
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Company or any of its Subsidiaries may act as
Paying Agent or Registrar.
The Company may remove any Registrar or Paying Agent upon written notice to such
Registrar or Paying Agent and to the Trustee; provided, however, that no such
removal shall become effective until (i) if applicable, acceptance of an
appointment by a successor as evidenced by an appropriate agreement entered into
by the Company and such successor Registrar or Paying Agent, as the case may be,
and delivered to the Trustee or (ii) notification to the Trustee that the
Trustee shall serve as Registrar or Paying Agent until the appointment of a
successor in accordance with clause (i) above. The Registrar or Paying Agent may
resign at any time upon written notice to the Company and the Trustee; provided,
however, that the Trustee may resign as Paying Agent or Registrar only if the
Trustee also resigns as Trustee in accordance with Section 7.08.
The Company initially appoints the Trustee to act as the Registrar and Paying
Agent with respect to the Notes.
Section 2.04 Paying Agent to Hold Money in Trust.
The Company will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or interest on the Notes, and will notify the Trustee in writing of any
Default by the Company in making any such payment. While any such Default
continues, the Trustee may require a Paying Agent to pay all
money held by it to the Trustee. The Company at any time may require a Paying
Agent to pay all money held by it to the Trustee and to account for any funds
disbursed by such Paying Agent. Upon payment over to the Trustee, the Paying
Agent (if other than the Company or a Subsidiary) will have no further liability
for the money. If the Company or a Subsidiary acts as Paying Agent, it will
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Company, the Trustee will serve as Paying Agent for
the Notes.
Section 2.05 Holder Lists.
The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a). If the Trustee is not the Registrar,
the Company will furnish or cause the Registrar to furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes.
Section 2.06 Transfer and Exchange.
(a)    Transfer and Exchange of Global Notes. A Global Note may not be

33

--------------------------------------------------------------------------------



transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchanged by
the Company for Definitive Notes if:


(A)The Depositary (1) notifies the Company that it is unwilling or unable to
continue as Depositary for the Global Notes or (2) has ceased to be a clearing
agency registered under the Exchange Act and the Company thereupon fails to
appoint a successor Depositary within 120 Business Days;


(B)the Company, at its option, notifies the Trustee in writing that it elects to
cause the issuance of such Definitive Notes in exchange for beneficial interest
in the Global Notes; or


(C)there shall have occurred and be continuing a Default or an Event of Default
with respect to the Notes.
Upon the occurrence of either of the preceding events in (A), (B) or (C) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in
Sections 2.07 and 2.10 hereof. Every Note authenticated and delivered in
exchange for, or in lieu of, a Global Note or any portion thereof, pursuant to
this Section 2.06 or Section 2.07 or 2.10 hereof, shall be authenticated and
delivered in the form of, and shall be, a Global Note. A Global Note may not be
exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (d).


(b)    Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either
subparagraph (i) or (ii) below, as applicable, as well as one or more of the
other following subparagraphs, as applicable:


(i)Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Legended Regulation
S Global Note may not be made to a U.S. Person or for the account or benefit of
a U.S. Person. Beneficial interests in any Unrestricted Global Note may be
transferred to Persons who take delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note. No written orders or instructions shall
be required to be delivered to the Registrar to effect the transfers described
in this Section 2.06(b)(i).



34

--------------------------------------------------------------------------------



(ii)All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) above, the transferor of such beneficial
interest must deliver to the Registrar either:


(A)    both (1) and (2):


(1)a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and


(2)instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
(B)    or both (1) and (2):
(1)    a written order from a Participant or an Indirect
Participant given to the Depositary in accordance with the Applicable Procedures
directing the Depositary to cause to be issued a Definitive Note in an amount
equal to the beneficial interest to be transferred or exchanged; and


(2)    instructions given by the Depositary to the Registrar
containing information regarding the Person in whose name such Definitive Note
shall be registered to effect the transfer or
exchange referred to in (B)(1) above,
provided that in no event shall Definitive Notes be issued upon the transfer or
exchange of beneficial interests in the Legended Regulation S Global Note prior
to the expiration of the Restricted Period and the receipt by the Registrar of a
certificate from the transferor stating that the transfer complies with Rule 903
and Rule 904 of the Securities Act.
Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Notes pursuant to Section 2.06(h)
hereof.


(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.06(b)(ii) above and the Registrar receives the following:



35

--------------------------------------------------------------------------------



(A)if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; and


(B)if the transferee will take delivery in the form of a beneficial interest in
the Legended Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.


(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and the Registrar receives the
following:
(1)    if the holder of such beneficial interest in a Restricted
Global Note proposes to exchange such beneficial interest for a beneficial
interest in an Unrestricted Global Note, a certificate from such holder in the
form of Exhibit C hereto, including the certifications in item
(1)(a) thereof; or


(2)    if the holder of such beneficial interest in a Restricted
Global Note proposes to transfer such beneficial interest to a Person who shall
take delivery thereof in the form of a beneficial interest in an Unrestricted
Global Note, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;
and, in each such case, if the Company or Registrar so requests or if the
Applicable Procedures so require, an Opinion of Counsel in form reasonably
acceptable to the Company to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.
If any such transfer is effected at a time when an Unrestricted Global Note has
not yet been issued, the Company shall upon the receipt of the certifications
required by this clause (iv) issue and, upon receipt of an Authentication Order
in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (iv) above.
Transfer and Exchange of Beneficial Interests for Definitive Notes.
(i)    Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a

36

--------------------------------------------------------------------------------



Restricted Definitive Note, then, upon receipt by the Registrar of the following
documentation:


(A)if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;


(B)if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate from the transferor to the effect set forth in Exhibit
B hereto, including the certifications in item (1) thereof;


(C)if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate from
the transferor to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


(D)if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate from the transferor to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof;


(E)if such beneficial interest is being transferred to the Company or any of its
Subsidiaries, a certificate from the transferor to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or


(F)if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate from the
transferor to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Company shall execute and the Trustee shall authenticate upon receipt of an
Authentication Order in accordance with
Section 2.02 hereof and deliver to the Person designated in the instructions a
Restricted Definitive Note in the appropriate principal amount. Any Restricted
Definitive Note issued in exchange for a beneficial interest in a Restricted
Global Note pursuant to this
Section 2.06(c) shall be registered in such name or names and in such authorized
denomination or denominations as the holder of such beneficial interest shall
instruct the Registrar through instructions from the Depositary and the
Participant or Indirect Participant. The Trustee shall deliver such Restricted
Definitive Notes to the Persons in whose names such Notes are so registered. Any
Restricted Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c)(i) shall bear the
Private Placement Legend and shall be subject to all restrictions on transfer
contained therein.


(ii)Beneficial Interests in Legended Regulation S Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Legended Regulation S Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior

37

--------------------------------------------------------------------------------



to (A) the expiration of the Restricted Period and (B) the receipt by the
Registrar of a certificate from the transferor stating (x) that the transfer
complies with Rule 903 and Rule 904 of the Securities Act; or (y) that the
transfer is made pursuant to an exemption from the registration requirements of
the Securities Act other than Rule 903 or Rule 904.


(iii)Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if the Registrar receives the
following:


(1)if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or


(2)if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof; and, in each
such case, if the Company or Registrar so requests or if the Applicable
Procedures so require, an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such exchange or transfer is in compliance with
the Securities Act and that the restrictions on transfer contained herein and in
the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.
Upon satisfaction of the conditions of this Section 2.06(d)(ii), the Trustee
will cancel the Restricted Definitive Notes and increase or cause to be
increased the aggregate principal amount of the Unrestricted Global Note.
(iii)    Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Unrestricted Definitive Notes to a Person who takes delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note at
any time. Upon receipt of a request for such an exchange or transfer, the
Trustee will cancel the applicable Unrestricted Definitive Note and increase or
cause to be increased the aggregate principal amount of one of the Unrestricted
Global Notes.
If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (ii) or (iii) above at a time when an
Unrestricted Global Note has not yet been issued, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Unrestricted
Definitive Notes so transferred.





38

--------------------------------------------------------------------------------



(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar will register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Company duly executed by such Holder or by
its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e).


(i)    Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of a
Person or Persons who takes delivery thereof in the form of a Restricted
Definitive Note if the Registrar receives the following:
(A)    if the transfer will be made pursuant to Rule 144A, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (1) thereof;


(B)if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and


(C)if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.
(ii)    Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:


(1)if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or


(2)if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item
(4) thereof;


and, in each such case, if the Company so requests, an Opinion of Counsel in
form reasonably acceptable to the Company to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein

39

--------------------------------------------------------------------------------



and in the Private Placement Legend are no longer required in order to maintain
compliance with the Securities Act.
(iii)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
(f)    Legends. The following legends will appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.


(i)    Private Placement Legend.


(A)    Except as permitted by subparagraph (B) below, each
Global Note and each Definitive Note (and all Notes issued in exchange therefor
or substitution thereof) shall bear the legend in substantially the following
form:


“THE OFFERING AND SALE OF THIS NOTE (OR ITS PREDECESSOR) HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE NEXT SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE HOLDER:
(1)REPRESENTS THAT IT IS NOT AN “AFFILIATE” (AS DEFINED IN RULE 144 UNDER THE
SECURITIES ACT) OF RACKSPACE HOSTING, INC. (THE “ISSUER”) AND (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) (A “QIB”), OR (B) IT HAS ACQUIRED THIS NOTE IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT;


(2)AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN, IN THE CASE OF REGULATION S NOTES, 40 DAYS AFTER THE
ISSUANCE OF THIS NOTE, EXCEPT (A) TO RACKSPACE HOSTING, INC. OR ANY OF ITS
SUBSIDIARIES, (B) TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QIB
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (C) IN AN OFFSHORE TRANSACTION MEETING
THE REQUIREMENTS OF RULE 903 OR 904 OF REGULATION S OF THE SECURITIES ACT, (D)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE ISSUER) OR (F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
AND, IN EACH CASE, IN ACCORDANCE WITH THE APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION;



40

--------------------------------------------------------------------------------



(3)AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST
HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND;


(4)AGREES THAT ANY SECURITY THAT IS OWNED BY AN AFFILIATE (AS DEFINED IN RULE
144 UNDER THE SECURITIES ACT OF 1933) OF THE COMPANY MAY NOT BE RESOLD OR
TRANSFERRED BY SUCH AFFILIATE OTHER THAN TO THE COMPANY OR A SUBSIDIARY THEREOF
OR PURSUANT TO (A) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
(B) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE


SECURITIES ACT OF 1933 OR (C) ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933 (IF AVAILABLE) IN A TRANSACTION THAT
RESULTS IN SUCH SECURITY NO LONGER BEING A RESTRICTED SECURITY (AS DEFINED UNDER
RULE 144). IN THE EVENT ANY SUCH PERSONS BENEFICIALLY OWN AN INTEREST IN THE
SECURITY PRIOR TO THE TIME THE COMPANY REMOVES THE RESTRICTIVE LEGEND ON THE
SECURITY, THE COMPANY MAY REQUIRE THAT SUCH PERSONS HOLD THEIR INTERESTS IN THE
SECURITY IN CERTIFICATED FORM BEARING AN APPROPRIATE RESTRICTIVE LEGEND AND A
RESTRICTED CUSIP NUMBER.
AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTIONS” AND “UNITED STATES” HAVE THE
MEANINGS GIVEN TO THEM BY RULE 902 OF REGULATION S UNDER THE SECURITIES ACT. THE
INDENTURE CONTAINS A PROVISION REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY
TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING.”
(5) EITHER (A) NO PORTION OF THE ASSETS USED BY THE PURCHASER TO ACQUIRE AND
HOLD THE NOTES CONSTITUTES ASSETS OF ANY PLAN OR NON-ERISA PLAN, OR (B) THE
PURCHASE AND HOLDING OF THE NOTES BY THE PURCHASER WILL NOT CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR SIMILAR VIOLATION UNDER ANY APPLICABLE SIMILAR LAWS”
(B)    Notwithstanding the foregoing, any Global Note or
Definitive Note issued pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv),
(d)(ii), (d)(iii), (e)(ii) or (e)(iii) of this Section 2.06 (and all Notes
issued in exchange therefor or substitution thereof) will not bear the Private
Placement Legend.
(ii)    Global Note Legend.
Each Global Note will bear a legend in substantially the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL

41

--------------------------------------------------------------------------------



NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT
OF THE COMPANY. UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES
IN DEFINITIVE FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”),
TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT,
AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT
IS MADE TO CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
THE RIGHTS ATTACHING TO THIS GLOBAL NOTE, AND THE CONDITIONS AND PROCEDURES
GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS SPECIFIED IN THE INDENTURE
(AS DEFINED HEREIN).”


(g)Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee, to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
will be increased accordingly and an endorsement will be made on such Global
Note by the Trustee or by the Depositary at the direction of the Trustee to
reflect such increase.


(h)General Provisions Relating to Transfers and Exchanges.


(i)To permit registrations of transfers and exchanges, the Company will
execute and the Trustee will authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof.
(ii)    No service charge will be made to a holder of a beneficial interest
in a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 4.14 and 9.04
hereof).



42

--------------------------------------------------------------------------------



(iii)    The Registrar will not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
(v)    Neither the Registrar nor the Company will be required:
(A)to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day the Company
gives notice of redemption of the Notes under Section 3.03 hereof, makes a Net
Proceeds Offer pursuant to Section 4.09 or makes a Change of Control Offer
pursuant to Section 4.14 hereof and ending at the close of business on the day
notice is given or the Change of Control Offer is made, as applicable;


(B)to register the transfer of or to exchange any Note selected for redemption
in whole or in part or subject to repurchase in a Change of Control Offer,
except the unredeemed or unpurchased portion of any Note being redeemed or
repurchased in part; or


(C)in the case of a redemption or a Change of Control
Payment Date occurring after a record date but on or before the corresponding
interest payment date, register the transfer or exchange of any Note on or after
the record date and before the date of redemption or Change of Control Payment
Date, as applicable.
(vi)    Subject to the rights of Holders as of the relevant record date to
receive interest on the corresponding interest payment date and Section 2.12,
prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Company shall be affected by
notice to the contrary.
(vii) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
(viii) Neither the Trustee nor any Agent shall have any obligation or duty to
monitor, determine or inquire as to compliance with any tax or securities laws
with respect to any restrictions on transfer imposed under this Indenture or
under applicable law (including any transfers between or among Participants,
Indirect Participants, members or beneficial owners in any Global Note) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.

43

--------------------------------------------------------------------------------



Section 2.07 Replacement Notes.
If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee and the Company receives evidence to their satisfaction of the
destruction, loss or theft of any Note, the Company will issue and the Trustee,
upon receipt of an Authentication Order, will authenticate a replacement Note if
the Trustee’s requirements are met. If required by the Trustee or the Company,
an indemnity bond must be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Company to protect the Company, the Trustee, any
Agent and any authenticating agent from any loss that any of them may suffer if
a Note is replaced. The Company may charge for their expenses in replacing a
Note.
Every replacement Note is an additional obligation of the Company and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08 Outstanding Notes.
The Notes outstanding at any time are all the Notes authenticated by the Trustee
except (i) Notes theretofore cancelled by the Trustee or delivered to the
Trustee for cancellation; (ii) Notes for the payment or redemption of which
money in the necessary amount has been theretofore deposited with the Trustee or
any Paying Agent (other than the Company) in trust or set aside, segregated and
held in trust by the Company (if the Company shall act as its own Paying Agent)
for the Holders of such Notes; provided that, if such Notes are to be redeemed
prior to the maturity thereof, written notice of such redemption has been duly
given pursuant to this Indenture, or provision satisfactory to the Trustee shall
have been made for giving such notice; and (iii) Notes in substitution for which
other Notes shall have been authenticated and delivered, or which shall have
been paid, pursuant to the terms of this Indenture (except with respect to any
such Note as to which proof satisfactory to the Trustee is presented that such
Note is held by a Person in whose hands such Note is a legal, valid and binding
obligation of the Company). Except as set forth in this Section 2.08, a Note
does not cease to be outstanding because the Company or an Affiliate of the
Company holds the Note; however, Notes held by the Company or a Subsidiary of
the Company shall not be deemed to be outstanding for purposes of Section 9.02
hereof.
If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee and the Registrar receive proof satisfactory to
each of them that the replaced Note is held by a protected purchaser.
If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
all principal,
premium and accrued interest with respect to the outstanding Notes payable on
that date and the Paying Agent is not prohibited from paying such money to the
Holders on that date pursuant to the terms of this Indenture then on and after
that date such Notes will be deemed to be no longer outstanding and will cease
to accrue interest.
Section 2.09 Treasury Notes.
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, request, waiver or consent in the exercise of
any discretion, power or authority

44

--------------------------------------------------------------------------------



(whether contained in this Indenture or vested by operation of law) which the
Trustee is required, expressly or impliedly, to exercise in or by reference to
the interests of the Holders or any of them, Notes owned by the Company or any
Guarantor, or by an Affiliate of the Company or any Guarantor, will be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee will be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee knows are so owned will be so disregarded.
Section 2.10 Temporary Notes.
Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as may be
reasonably acceptable to the Trustee. Without unreasonable delay, the Company
will prepare and the Trustee will authenticate definitive Notes in exchange for
temporary Notes.
Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.


Section 2.11 Cancellation.
The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of such canceled Notes in
its customary manner (subject to the record retention requirement of the
Exchange Act). Certification of the destruction of all canceled Notes will be
delivered to the Company upon the Company’s written request. The Company may not
issue new Notes to replace Notes that it has redeemed, purchased or paid or that
have been delivered to the Trustee for cancellation.
Section 2.12 Defaulted Interest.
If the Company defaults in a payment of interest on the Notes, it will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Company will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Company will fix or cause to be fixed each such
special
record date and payment date; provided that no such special record date may be
less than 10 days prior to the related payment date for such defaulted interest.
At least 15 days before the special record date, the Company (or, upon the
written request of the Company delivered at least five days (or such shorter
period as the Trustee may agree) before such notice is requested to be sent to
Holders, the Trustee in the name and at the expense of the Company) will give or
cause to be given to Holders in accordance with Section 12.02 a notice prepared
by the Company that states the special record date, the related payment date and
the amount of such interest to be paid. The Trustee shall have no duty to
determine whether defaulted interest is payable or the amount of such defaulted
interest.
Section 2.13 CUSIP Numbers and ISIN Numbers.
The Company in issuing the Notes may use “CUSIP” numbers and “ISINs” (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers and “ISINs”
in notices of redemption as a convenience to Holders; provided that any such
notice may state that no representation

45

--------------------------------------------------------------------------------



is made as to the correctness of such numbers, either as printed on the Notes or
as contained in any notice of a redemption and that reliance may be placed only
on the other identification numbers printed on the Notes, and any such
redemption shall not be affected by any defect in or omission of such numbers.
The Company will promptly notify the Trustee in writing of any change in the
“CUSIP” numbers or “ISINs.”

46

--------------------------------------------------------------------------------



ARTICLE 3


REDEMPTION AND PREPAYMENT


Section 3.01 Notices to Trustee.


The Company may, with respect to any Notes, reserve the right to redeem and pay
the Notes or may covenant to redeem and pay the Notes or any part thereof prior
to the Stated Maturity thereof at such time and on such terms as provided for in
such Notes. If Notes are redeemable and the Company wants or is obligated to
redeem prior to the Stated Maturity thereof all or part of the Notes pursuant to
the terms of such Notes, it must furnish to the Trustee, at least 35 days but
not more than 60 days before a redemption date (unless a shorter period is
acceptable to the Trustee), an Officers’ Certificate setting forth:


(i)the clause of this Indenture pursuant to which the redemption shall occur;


(ii)the redemption date;


(iii)the principal amount of Notes to be redeemed;


(iv)the redemption price; and


(v)the applicable CUSIP numbers.


Section 3.02 Selection of Notes to Be Redeemed.
If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, Notes will be selected for redemption or purchase by lot,
pro rata and subject in each case to the applicable procedures of the
Depositary. In the event of such partial redemption or purchase, the particular
Notes to be redeemed or purchased will be selected, unless otherwise provided
herein, not less than 30 nor more than 60 days prior to the redemption or
purchase date from the outstanding Notes not previously called for redemption or
purchase.
The Trustee will promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Notes selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in multiples of $1,000;
provided that if all of the Notes of a Holder are to be redeemed or purchased,
the entire outstanding amount of Notes held by such Holder, even if not a
multiple of $1,000, shall be redeemed or purchased; and provided further that
any unredeemed portion of a Note shall be equal to $2,000 or a multiple of
$1,000 in excess thereof. Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption or
purchase also apply to portions of Notes called for redemption or purchase.
Section 3.03 Notice of Optional Redemption.
Notices of optional redemption pursuant to Section 3.07 will be delivered by the
Company, at least 30 days but not more than 60 days before a redemption date, to
each Holder whose Notes are to be redeemed at its registered address, except
that redemption notices may be delivered more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture pursuant to Articles 8 or 11
hereof.

47

--------------------------------------------------------------------------------





The notice will identify the Notes to be redeemed and will state:


(a)the redemption date;


(b)the redemption price;


(c)if any Note is being redeemed in part, the portion of the principal amount of
such Note to be redeemed and that, after the redemption date upon surrender of
such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;


(d)the name and address of the Paying Agent;


(e)that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;


(f)that, unless the Company defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;


(g)the paragraph of the Notes and/or Section of this Indenture pursuant to which
the Notes called for redemption are being redeemed;


(h)that no representation is made as to the correctness or accuracy of the CUSIP
and/or ISIN number, if any, listed in such notice or printed on the Notes;


(i)any condition to such redemption; and


(j)the CUSIP and/or ISIN number
At the Company’s request, the Trustee will give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least two Business Days before notice of redemption
is required to be delivered to Holders pursuant to this Section 3.03 (unless a
shorter notice shall be agreed to by the Trustee), an Officers’ Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.
Section 3.04 Effect of Notice of Redemption.
Once notice of redemption is given in accordance with Section 3.03 hereof and
any conditions set forth therein have been satisfied, Notes called for
redemption become irrevocably due and payable on the redemption date at the
redemption price and interest will cease to accrue on the Notes or portions
thereof called for redemption on the applicable redemption date unless the
Company defaults in the payment of the redemption price or accrued interest. Any
redemption and notice of redemption may, at the Company’s option and discretion,
be subject to one or more conditions precedent, including completion of an
Equity Offering or other corporate transaction. The notice, if delivered in a
manner provided herein, shall be conclusively presumed to have been given,
whether or not the Holder receives such notice. In any case, failure to give
such notice by mail or any defect in the notice to the Holder of any

48

--------------------------------------------------------------------------------



Note designated for redemption in whole or in part shall not affect the validity
of the proceedings for the redemption of any other Note.
If a Note is redeemed on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest to the
redemption or purchase date shall be paid to the Person in whose name such Note
was registered at the close of business on such record date. If any Note called
for redemption or purchase is not so paid upon surrender for redemption or
purchase because of the failure of the Company to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the redemption
date until such principal is paid, and to the extent lawful on any interest not
paid on such unpaid principal, in each case at the rate provided in the Notes
and in Section 4.01 hereof.
Section 3.05 Deposit of Redemption Price.
At or prior to 10:00 a.m., New York City time, on the redemption or purchase
date, the Company will deposit with the Trustee or with the Paying Agent, money
in immediately available funds sufficient to pay the redemption or purchase
price of and accrued interest on all Notes to be redeemed or purchased on that
date. The Trustee or the Paying Agent will promptly return to the Company any
money deposited with the Trustee or the Paying Agent
by the Company in excess of the amounts necessary to pay the redemption or
purchase price of, and accrued interest on, all Notes to be redeemed or
purchased.
Section 3.06 Notes Redeemed in Part.
Upon surrender of a Note that is redeemed or purchased in part, the Company will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered; provided that such unredeemed or unpurchased portion is equal to
$2,000 or a multiple of $1,000 in excess thereof.
Section 3.07 Optional Redemption.
(a)    Other than as set forth in this Section 3.07, the Notes shall not be
redeemable by the Company prior to maturity.
(b)    At any time prior to January 15, 2019, the Company may on any one or
more occasions redeem up to 35% of the aggregate principal amount of the Notes
(calculated giving effect to any issuance of Additional Notes of such series)
outstanding under this Indenture, at a redemption price equal to 106.500% of the
principal amount of the Notes to be redeemed, plus accrued and unpaid interest
to, but not including, the redemption date (the “Redemption Date”), subject to
the rights of Holders of record of Notes on a record date to receive interest
due on the related interest payment date, with the net cash proceeds of one or
more Equity Offerings; provided that:
(1)at least 65% of the aggregate principal amount of the Notes (calculated after
giving effect to any issuance of Additional Notes) issued under this Indenture
remains outstanding immediately after the occurrence of such redemption
(excluding Notes held by the Company and its Subsidiaries); and


(2)the redemption must occur within 90 days of the date of the closing of such
Equity Offering.

49

--------------------------------------------------------------------------------



(c)    On or after January 15, 2019, the Company may redeem all or a part of the
Notes, on any one or more occasions, at the redemption prices (expressed as
percentages of principal amount) set forth below plus accrued and unpaid
interest thereon, if any, to, but not including, the applicable Redemption Date,
subject to the rights of Holders of record of Notes on a record date to receive
interest due on the related interest payment date, if redeemed during the
twelve-month period beginning on January 15 of the years indicated below:
Year
Percentage
2019
104.875%
2020
103.250%
2021
101.625%
2022 and thereafter
100.000%



(d)At any time prior to January 15, 2019, the Company may also redeem all or a
part of the Notes at a redemption price equal to 100% of the principal amount of
Notes redeemed plus the Applicable Premium as of, and accrued and unpaid
interest, if any, to, but not including, the Redemption Date, subject to the
rights of Holders of record of Notes on the relevant record date to receive
interest due on the relevant interest payment date.


(e)Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through Section 3.06 of this Indenture.
Section 3.08 Mandatory Redemption.
The Company shall not be required to make any mandatory redemption or sinking
fund payments with respect to the Notes.
Section 3.09 Repurchase Offer
In the event that, pursuant to Section 4.09 or 4.14 hereof, the Company or a
Restricted Subsidiary is required to commence an offer to all Holders to
purchase Notes (a “Repurchase Offer”), it shall follow the procedures specified
below.
The Repurchase Offer shall remain open for a period of at least 20 Business Days
following its commencement, except to the extent that a shorter or longer period
is permitted or required, as the case may be, by applicable law (the “Offer
Period”). No later than five Business Days after the termination of the Offer
Period (the “Purchase Date”), the Company will
purchase at the Purchase Price (as determined in accordance with Section 4.09 or
4.14 hereof, as the case may be) the principal amount of Notes required to be
purchased pursuant to Section 4.09 or 4.14 hereof, as the case may be (the
“Offer Amount”) and, if required, Pari Passu Indebtedness (on a pro rata basis,
if applicable), or, if less than the Offer Amount has been tendered, all Notes
and Pari Passu Indebtedness tendered in response to the Repurchase Offer.
Payment for any Notes so purchased will be made in the same manner as interest
payments are made.
If the Purchase Date is on or after an interest record date and on or before the
related Interest Payment Date, any accrued and unpaid interest to, but not
including, the Payment Date will be paid to the Person in whose name a Note is
registered at the close of business on such record date, and no additional
interest will be payable to Holders who tender Notes pursuant to the Repurchase
Offer.

50

--------------------------------------------------------------------------------



Upon the commencement of a Repurchase Offer, the Company will deliver or cause
to be delivered a notice to each of the Holders, with a copy to the Trustee. The
notice will contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Repurchase Offer. The notice, which will
govern the terms of the Repurchase Offer, will state:


(a)that the Repurchase Offer is being made pursuant to this Section 3.09, and
either Section 4.09 or 4.14 hereof, as applicable, and the length of time the
Repurchase Offer will remain open;


(b)the Offer Amount, the purchase price and the Purchase Date;


(c)that, unless the Company defaults in making such payment, any Note accepted
for payment pursuant to the Repurchase Offer will cease to accrue interest after
the Purchase Date;


(d)that Holders electing to have a Note purchased pursuant to a Repurchase Offer
may elect to have Notes purchased in minimum denominations of $2,000, or
integral multiples of $1,000 in excess thereof;


(e)that Holders electing to have a Note purchased pursuant to any Repurchase
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Note completed, or transfer by
book-entry transfer, to the Company, a Depositary, if appointed by the Company,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;


(f)that Holders will be entitled to withdraw their election if the Company, the
Depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Note the Holder delivered
for purchase and a statement that such Holder is withdrawing his election to
have such Note purchased;


(g)that, if the aggregate principal amount of Notes and Pari Passu Indebtedness
surrendered by holders thereof exceeds the Offer Amount, the Trustee will select
the Notes to be purchased by lot or on a pro rata basis and subject to the
applicable procedures of the Depositary based on the principal amount of Notes
and such Pari Passu Indebtedness surrendered (with such adjustments as may be
deemed appropriate by the Trustee so that no Notes in denominations of $2,000 or
less will be purchased in part); and


(h)that Holders whose Notes were purchased only in part will be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer).
On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof validly tendered pursuant to the Repurchase Offer or
if less than the Offer Amount has been tendered, all Notes tendered, and will
deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officers’ Certificate stating that such Notes or portions
thereof were accepted for payment by the Company in accordance with the terms of
this

51

--------------------------------------------------------------------------------



Section 3.04. The Company, the Depositary or the Paying Agent, as the case may
be, will promptly (but in any case not later than five days after the Purchase
Date) deliver to each tendering Holder an amount equal to the purchase price of
the Notes tendered by such Holder and accepted by the Company for purchase, and
the Company will promptly issue a new Note, and the Trustee, upon written
request from the Company, will authenticate and deliver (or cause to be
transferred by book entry) such new Note to such Holder in a principal amount
equal to any unpurchased portion of the Note surrendered. Any Note not so
accepted shall be promptly returned by the Company to the Holder thereof. The
Company will publicly announce the results of the Repurchase Offer on or as soon
as practicable after the Purchase Date.
Other than as specifically provided in this Section 3.09, Section 4.09 or 4.14
of this Indenture, as applicable, any purchase pursuant to this Section 3.09
shall be made pursuant to the applicable provisions of Section 3.01 through
Section 3.06 of this Indenture.



52

--------------------------------------------------------------------------------





ARTICLE 4


COVENANTS
Section 4.01 Payment of Notes.
The Company will, for the benefit of the Holders of Notes, pay or cause to be
paid the principal of, premium, if any, and interest on, the Notes on the dates
and in the manner provided in the Notes. Principal, premium, if any, and
interest will be considered paid on the date due if the Paying Agent, if other
than the Company or a Subsidiary, holds as of noon Eastern Time on the due date
money deposited by the Company in immediately available funds and designated for
and sufficient to pay all principal, premium, if any, and interest then due.
The Company will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period), at such higher rate to the
extent lawful. Interest will be computed daily on the Notes on the basis of a
360-day year comprised of twelve 30-day months.
Section 4.02 Maintenance of Office or Agency.
For so long as any Notes are outstanding, the Company will maintain an office or
agency (which may be an office of the Trustee or an affiliate of the Trustee,
Registrar or co-registrar) where Notes may be surrendered for registration of
transfer or for exchange and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company will give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company fails to maintain
any such required office or agency or fails to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee. Notwithstanding anything
else contained herein to the contrary, no service of legal process on the
Company may be made at any office of the Trustee.
The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.


With respect to the Notes, the Company hereby designates the Corporate Trust
Office of the Trustee as one such office or agency of the Company in accordance
with Section 2.03 hereof.
Section 4.03 Reports.
Whether or not the Company is subject to the reporting requirements of Section
13 or 15(d) of the Exchange Act, the Company must provide the Trustee and, upon
request, to any Holder of the Securities within fifteen (15) Business Days after
filing, or in the event no such filing

53

--------------------------------------------------------------------------------



is required, within fifteen (15) Business Days after the end of the time periods
specified in those sections with:


(1)all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual financial statements only, a report thereon by the Company’s
certified independent accountants, and


(2)all current reports that would be required to be filed with the Commission on
Form 8-K if the Company were required to file such reports;
provided that the foregoing delivery requirements shall be deemed satisfied if
the foregoing materials are available on the Commission’s EDGAR system or on the
Company’s website within the applicable time period.


In addition, whether or not required by the Commission, the Company will, if the
Commission will accept the filing, file a copy of all of the information and
reports referred to in clauses (1) and (2) with the Commission for public
availability within the time periods specified in the Commission’s rules and
regulations. In addition, the Company will make the information and reports
available to securities analysts and prospective investors upon request.


Unless the Company is otherwise obligated to do so under the Exchange Act or the
rules and regulations promulgated by the Commission thereunder, such reports
referred to above will not be required:


(1)to contain the separate financial information for Guarantors as contemplated
by Rule 3-10 of Regulation S-X or any financial statements of unconsolidated
subsidiaries or 50% or less owned Persons as contemplated by Rule 3-09 of
Regulation S-X or any schedules required by Regulation S-X, or in each case any
successor provisions, or “segment reporting”; or


(2)to comply with Regulation G under the Exchange Act or Item 10(e) of
Regulation S-K with respect to any non-GAAP financial measures contained
therein.
To the extent any such reports referred to above is not so filed or furnished,
as applicable, within the time periods specified above and such reports are
subsequently filed or furnished, as applicable, the Company will be deemed to
have satisfied its obligations with
respect thereto at such time and any Default with respect thereto shall be
deemed to have been cured.
At any time when the Notes are “restricted securities” under Rule 144 under the
Securities Act, the Company will furnish to the holders of the Notes and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.
Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee's receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company's
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on Officers' Certificates).

54

--------------------------------------------------------------------------------



Section 4.04 Compliance Certificate.


For so long as any Notes are outstanding, the Company and each Guarantor of any
Notes (to the extent that such Guarantor is so required under the TIA) shall
deliver to the Trustee, within 90 days after the end of each fiscal year, an
Officers’ Certificate stating that a review of the activities of the Company and
its Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officer with a view to determining whether each has
kept, observed, performed and fulfilled its obligations under this Indenture,
and further stating, as to such Officer signing such certificate, that to the
best of his or her knowledge, each entity has kept, observed, performed and
fulfilled each and every covenant contained in this Indenture and is not in
default in the performance or observance of any of the terms, provisions and
conditions of this Indenture (or, if a Default or Event of Default has occurred,
describing all such Defaults or Events of Default of which he or she may have
knowledge and what action the Company is taking or proposes to take with respect
thereto).


So long as any Notes are outstanding, the Company will deliver to the Trustee,
within five Business Days of any Officer becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.


Section 4.05 Stay, Extension and Usury Laws.


The Company covenants (to the extent that it may lawfully do so) that it will
not, and each Guarantor of any Notes will not, at any time insist upon, plead,
or in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and the
Company and each of such Guarantors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law has been enacted.


Section 4.06 Corporate Existence.
Except as otherwise permitted by Article 5, the Company shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence in accordance with its organizational documents.
Section 4.07 Limitation on Restricted Payments.
(a)    The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly:


(1)declare or pay any dividend or make any distribution (other than dividends or
distributions payable in Qualified Capital Stock of the Company) on or in
respect of shares of the Company’s Capital Stock to holders of such Capital
Stock;


(2)purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Company;

55

--------------------------------------------------------------------------------





(3)make any principal payment on, purchase, defease, redeem, prepay, decrease or
otherwise acquire or retire for value, earlier than one year prior to any
scheduled final maturity, scheduled repayment or scheduled sinking fund payment,
any Subordinated Indebtedness; or
(4)make any Investment (other than Permitted Investments)
(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being
referred to as a “Restricted Payment”), if at the time of such Restricted
Payment or immediately after giving effect thereto,


(i)a Default or an Event of Default shall have occurred and be continuing;


(ii)the Company is not able to incur at least $1.00 of additional Indebtedness
(other than Permitted Indebtedness) in compliance with the first paragraph under
Section 4.08 hereof; or


(iii)the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Issue Date (the amount expended for
such purposes, if other than in cash, being the fair market value of such
property as determined in good faith by the Board of Directors of the Company)
shall exceed the sum of:
(w)    an amount equal to the Company’s Consolidated
EBITDA for the period from October 1, 2015 to the end of the Company’s most
recently ended fiscal quarter for which financial statements are available at
the time of such Restricted Payment (the “Basket Period”) less the product of
1.4 times the Company’s Consolidated Interest Expense for the Basket Period;
plus


(x)100% of the aggregate net cash proceeds received by the Company from any
Person (other than a Subsidiary of the Company) from the issuance and sale
subsequent to the Issue Date and on or prior to the date the Restricted Payment
occurs (the “Reference Date”) of Qualified Capital Stock of the Company or
warrants, options or other rights to acquire Qualified Capital Stock of the
Company (but excluding any debt security that is convertible into, or
exchangeable for, Qualified Capital Stock, until such debt security has been
converted into, or exchanged for, Qualified Capital Stock); plus


(y)without duplication of any amounts included in clause (iii)(x) above, 100% of
the aggregate net cash proceeds of any equity contribution received by the
Company from a holder of the Company’s Capital Stock subsequent to the Issue
Date and on or prior to the Reference Date (excluding, in the case of clauses
(iii)(x) and (z), any net cash proceeds from any Equity Offering to the extent
used to redeem the Notes in compliance with the provisions set forth under
Article 3); plus:



56

--------------------------------------------------------------------------------



(z)without duplication, the sum of:


(1)the aggregate amount returned in cash on or with respect to Investments
(other than Permitted Investments) made subsequent to the Issue Date whether
through interest payments, principal payments, dividends or other distributions
or payments;


(2)the net cash proceeds received by the Company or any of its Restricted
Subsidiaries from the disposition of all or any portion of such Investments
(other than to a Subsidiary of the Company);


(3)upon redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary
(except to the extent the Investment constituted a Permitted Investment), the
fair market value of such Subsidiary as of the date of such redesignation; and


(4)net cash dividends or other net cash distributions paid to the Company or any
Restricted Subsidiary of the Company from any Unrestricted Subsidiaries of the
Company;
provided that the sum of clauses (1), (2), (3) and (4) above shall not exceed
the aggregate amount of all such Investments made subsequent to the Issue Date.


(b)    Notwithstanding the foregoing, the provisions set forth in the
immediately preceding paragraph do not prohibit:


(1)the payment of any dividend within 60 days after the date of declaration of
such dividend if the dividend would have been permitted on the date of
declaration;


(2)the acquisition of any shares of Capital Stock of the Company, either (i)
solely in exchange for shares of Qualified Capital Stock of the Company or (ii)
through the application of net proceeds of a substantially concurrent sale for
cash (other than to a Subsidiary of the Company) of shares of Qualified Capital
Stock of the Company;


(3)the acquisition of any Subordinated Indebtedness either (i) solely in
exchange for shares of Qualified Capital Stock of the Company, or (ii) through
the application of net proceeds of a substantially concurrent sale for cash
(other than to a Subsidiary of the Company) of (a) shares of Qualified Capital
Stock of the Company or (b) Refinancing Indebtedness;


(4)repurchases by the Company of Common Stock of the Company from officers,
directors and employees of the Company or any of its Subsidiaries or their
authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of the
Company in an aggregate amount not to exceed $10.0 million in any calendar year;



57

--------------------------------------------------------------------------------



(5)repurchases of Capital Stock deemed to occur upon the exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price and related statutory withholding taxes of such options or warrants;


(6)payments of dividends on Disqualified Capital Stock or Preferred Stock of any
Restricted Subsidiary, the incurrence or issuance of which was permitted by this
Indenture;


(7)cash payments in lieu of the issuance of fractional shares in connection with
(i) the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Company or (ii) a merger, consolidation,
amalgamation or other combination involving the Company or any of its
Subsidiaries;


(8)the retirement of any shares of Disqualified Capital Stock of the Company by
conversion into, or by exchange for, shares of Disqualified Capital Stock of the
Company or out of the net cash proceeds of the substantially concurrent sale
(other than to a Subsidiary of the Company) or other shares of Disqualified
Capital Stock of the Company;


(9)in the event of a Change of Control, and if no Default or Event of Default
shall have occurred and be continuing, the payment, purchase, redemption,
defeasance or other acquisition or retirement of Subordinated Indebtedness of
the Company or any Guarantor, in each case, at a purchase price not greater than
101% of the principal amount of such Subordinated Indebtedness, plus accrued and
unpaid interest thereon; provided that prior to such payment, purchase,
redemption, defeasance or other acquisition or retirement, the Company (or a
third party to the extent permitted by this Indenture) has made a Change of
Control Offer with respect to the Notes offered hereby as a result of such
Change of Control and has repurchased all Notes validly tendered and not
withdrawn in connection with such Change of Control Offer;


(10)in the event of an Asset Sale that requires the Company to offer to
repurchase Notes pursuant to Section 4.09 hereof and if no Default or Event of
Default shall have occurred and be continuing, the payment, purchase,
redemption, defeasance or other acquisition or retirement of Subordinated
Indebtedness of the Company or any Guarantor, in each case, at a purchase price
not greater than 100% of the principal amount of such Subordinated Indebtedness,
plus accrued and unpaid interest thereon; provided that (A) prior to such
payment, purchase, redemption, defeasance or other acquisition or retirement,
the Company has made an offer with respect to the Notes pursuant to the
provisions of Section 4.09 hereof and has repurchased all Notes validly tendered
and not withdrawn in connection with such offer and (B) the aggregate amount of
all such payments, purchases, redemptions, defeasances or other acquisitions or
retirements of all such Subordinated Indebtedness may not exceed the amount of
the Net Cash Proceeds Amount remaining after the Company has complied with
clause (a)(3) of Section 4.09 hereof;


(11)any Restricted Payments made by the Company or any Restricted Subsidiary;
provided that, immediately after giving pro forma effect thereto and the
incurrence of any Indebtedness in connection therewith, the Consolidated Total
Leverage Ratio would be no greater than 3.00 to 1.00 determined upon the earlier
of when such Restricted Payment is made or the Company or any Restricted
Subsidiary entered into a contractual commitment obligating it to make such
Restricted Payment;

58

--------------------------------------------------------------------------------



(12)other Restricted Payments in an aggregate amount not to exceed $250.0
million after the Issue Date; and


(13)the distribution or payment of Securitization Fees.
(c)    For purposes of determining compliance with this covenant, in the event
that a Restricted Payment meets the criteria of more than one of the categories
described in clauses (1) through (13) of Section 4.07(b) hereof, or is permitted
pursuant to Section 4.07(a) hereof, the Company will be entitled to classify
such Restricted Payment (or portion thereof) on the date of its payment or later
reclassify such Restricted Payment (or portion thereof) in any manner that
complies with this covenant. In determining the aggregate amount of Restricted
Payments made subsequent to the Issue Date in accordance with clause (iii) of
Section 4.07(a) hereof, amounts expended pursuant to clauses (1) and (4) of
Section 4.03(b) shall be included in such calculation.


Section 4.08 Limitation on Incurrence of Additional Indebtedness.


(a)The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume, guarantee, acquire, become
liable, contingently or otherwise, with respect to, or otherwise become
responsible for payment of (collectively, “incur”) any Indebtedness (other than
Permitted Indebtedness); provided that if no Default or Event of Default shall
have occurred and be continuing at the time of or as a consequence of the
incurrence of any such Indebtedness, the Company or any of its Restricted
Subsidiaries may incur Indebtedness if on the date of the incurrence of such
Indebtedness, after giving effect to the incurrence thereof (or, in the case of
Designated Revolving Commitments, on the date such Designated Revolving
Commitments are designated as such (but only to the extent and so long as so
designated) after giving pro forma effect to the incurrence of the entire
committed amount of Indebtedness designated thereunder, in which case such
designated amount under such Designated Revolving Commitments may thereafter be
borrowed, repaid and reborrowed, in whole or in part, from time to time, without
further compliance with any limitation on the incurrence of additional
indebtedness set forth in this Section 4.08), the Consolidated Fixed Charge
Coverage Ratio of the Company would have been greater than 2.0 to 1.0; provided
that the amount of Indebtedness that may be incurred and Disqualified Capital
Stock or Preferred Stock that may be issued pursuant to the foregoing by any
Restricted Subsidiaries (other than Securitization Subsidiaries) that are not
Guarantors (other than borrowings under a Bank Facility which is secured by
Liens incurred pursuant to clause (a) of Section 4.12 hereof) shall not exceed
$100.0 million at any one time outstanding.


(b)Section 4.08(a) will not apply to (collectively, “Permitted Indebtedness”):


(1)Indebtedness under the Notes (other than any Additional Notes) issued on the
Issue Date;


(2)Indebtedness incurred pursuant to any Bank Facility in an aggregate principal
amount at any one time outstanding not to exceed $400.0 million;


(3)other Indebtedness of the Company and its Restricted Subsidiaries outstanding
on the Issue Date (other than Indebtedness under clauses (1), (2) or (18) of
this Section 4.08(b)) reduced by the amount of any scheduled amortization
payments, mandatory prepayments when actually paid, conversions or permanent
reductions thereof;



59

--------------------------------------------------------------------------------



(4)Interest Swap Obligations of the Company or any Restricted Subsidiary of the
Company covering Indebtedness of the Company or any of its Restricted
Subsidiaries; provided that such Interest Swap Obligations are entered into to
protect the Company and its Restricted Subsidiaries from fluctuations in
interest rates on its outstanding Indebtedness incurred without violation of
this Indenture to the extent the notional principal amount of such Interest Swap
Obligation does not, at the time of the incurrence thereof, exceed the principal
amount of the Indebtedness to which such Interest Swap Obligation relates;


(5)Indebtedness under Currency Agreements; provided that in the case of Currency
Agreements which relate to Indebtedness, such Currency Agreements do not
increase the Indebtedness of the Company and its Restricted Subsidiaries
outstanding other than as a result of fluctuations in foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;


(6)Indebtedness of a Restricted Subsidiary of the Company owing to and held by
the Company or a Wholly Owned Restricted Subsidiary of the Company for so long
as such Indebtedness is held by the Company or a Wholly Owned Restricted
Subsidiary of the Company or the holder of a Lien permitted under this
Indenture, in each case, subject to no Lien held by a Person other than the
Company or a Wholly Owned Restricted Subsidiary of the Company or the holder of
a Lien permitted under this Indenture; provided that if as of any date any
Person other than the Company or a Wholly Owned Restricted Subsidiary of the
Company or the holder of a Lien permitted under this Indenture owns or holds any
such Indebtedness or holds a Lien in respect of such Indebtedness, such date
shall be deemed the incurrence of Indebtedness not constituting Permitted
Indebtedness under this clause (6) by the issuer of such Indebtedness;


(7)Indebtedness of the Company owing to and held by a Wholly Owned Restricted
Subsidiary of the Company for so long as such Indebtedness is held by a Wholly
Owned Restricted Subsidiary of the Company or the holder of a Lien permitted
under this Indenture, in each case, subject to no Lien other than a Lien
permitted under this Indenture; provided that if as of any date any Person other
than a Wholly Owned Restricted Subsidiary of the Company or the holder of a Lien
permitted under this Indenture owns or holds any such Indebtedness or any Person
holds a Lien in respect of such Indebtedness, such date shall be deemed the
incurrence of Indebtedness not constituting Permitted Indebtedness under this
clause (7) by the Company;
\
(8)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;


(9)Indebtedness of the Company or any of its Restricted Subsidiaries in respect
of performance bonds, bankers’ acceptances, workers’ compensation claims,
surety, bid, appeal or similar bonds, completion guarantees, payment obligations
in connection with self-insurance or similar obligations, and bank overdrafts
(and letters of credit in respect thereof) in the ordinary course of business;


(10)Indebtedness represented by Capitalized Lease Obligations, Finance Lease
Obligations, mortgage financings and Purchase Money Indebtedness of the Company
and its Restricted Subsidiaries not to exceed (together with any Refinancing
Indebtedness with respect thereto) 15.0% of Total Assets at any one time
outstanding;

60

--------------------------------------------------------------------------------



(11)Refinancing Indebtedness;


(12)Indebtedness of the Company or any Restricted Subsidiary consisting of
“earn-out” obligations, guarantees, indemnities or obligations in respect of
purchase price adjustments in connection with the acquisition or disposition of
assets (including Capital Stock);


(13)Indebtedness incurred by the Company or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees or similar instruments issued
or created in the ordinary course of business, including in respect of health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 60
days following the incurrence thereof;


(14)Indebtedness in respect of Sale and Leaseback Transactions in an aggregate
amount not to exceed $150.0 million at any one time outstanding;


(15)Acquired Indebtedness, if on the date that such Indebtedness is incurred,
after giving pro forma effect thereto, (A) the Company or such Restricted
Subsidiary, as the case may be, shall be able to incur at least $1.00 of
additional Indebtedness (other than Permitted Indebtedness) pursuant to Section
4.08(a), or (B) the Consolidated Fixed Charge Coverage Ratio of the Company
would be no less than the Consolidated Fixed Charge Coverage Ratio of the
Company immediately prior to the date such Indebtedness is incurred;


(16)Additional Indebtedness of the Company and its Restricted Subsidiaries in an
aggregate principal amount (or accreted value) not to exceed $250.0 million at
any one time outstanding (which amounts may, but need not, be incurred in whole
or in part under the Bank Facility); provided that the amount of Indebtedness
that may be incurred pursuant to this clause (16) by any Restricted Subsidiaries
(other than borrowings under a Bank Facility which is secured by Liens incurred
pursuant to Clause (a) of Section 4.12 hereof) that are not Guarantors shall not
exceed $175.0 million at any one time outstanding;


(17)Indebtedness represented by guarantees by the Company or its Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred under this
Indenture; provided that, in the case of a guarantee by a Restricted Subsidiary,
such Restricted Subsidiary complies with Section 4.16 hereof to the extent
applicable;


(18)Permitted Foreign Subsidiary Debt; and


(19)Indebtedness in respect of any Qualified Securitization Financing.
(c)    For purposes of determining compliance with this Section 4.08, in the
event that all or a portion of an item of Indebtedness meets the criteria of
more than one of the categories of Permitted Indebtedness described in clauses
(1) through (19) of Section 4.08(b) or is entitled to be incurred pursuant to
the Consolidated Fixed Charge Coverage Ratio provisions of this Section 4.08,
the Company shall, in its sole discretion, classify (or later reclassify) such
item of Indebtedness, in whole or in part, in any manner that complies with this
covenant; provided that all Indebtedness outstanding under the Bank Facility up
to the maximum amount permitted under clause (2) of Section 4.08(b) shall be
deemed to have been incurred pursuant to clause (2) of Section 4.08(b) . Accrual
of interest, whether

61

--------------------------------------------------------------------------------



payable in cash or in kind, accretion or amortization of original issue
discount, imputed interest, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, and the payment of
dividends on Disqualified Capital Stock in the form of additional shares of the
same class of Disqualified Capital Stock will not be deemed to be an incurrence
of Indebtedness or an issuance of Preferred Stock of a Restricted Subsidiary or
Disqualified Capital Stock, as applicable, for purposes of this Section 4.08.


(d)In addition, the Company will not, and will not permit any Restricted
Subsidiary that becomes a Guarantor to, directly or indirectly, incur any
Indebtedness which by its terms (or by the terms of any agreement governing such
Indebtedness) is expressly subordinated in right of payment to any other
Indebtedness of the Company or such Guarantor, as the case may be, unless such
Indebtedness is also by its terms (or by the terms of any agreement governing
such Indebtedness) made expressly subordinate to the Notes or the applicable
Guarantee, as the case may be, to the same extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Company or such
Guarantor, as the case may be. For purposes of the foregoing, no Indebtedness
will be deemed to be subordinated in right of payment to any other Indebtedness
of the Company or any Guarantor solely by virtue of such Indebtedness being
unsecured or by virtue of the fact that the holders of such Indebtedness have
entered into one or more intercreditor agreements giving one or more of such
holders priority over the other holders in the collateral held by them.


(e)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated by the Company based on the relevant currency exchange rate in effect
on the date such Indebtedness was incurred, in the case of term debt, or first
committed, in the case of revolving credit debt; provided that if such
Indebtedness is Refinancing Indebtedness incurred to Refinance other
Indebtedness denominated in a foreign currency, and such refinancing would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
Refinanced. Notwithstanding any other provision of this covenant, the maximum
amount of Indebtedness that may be incurred pursuant to this covenant will not
be deemed to be exceeded with respect to any outstanding Indebtedness due solely
to the result of fluctuations in the exchange rates of currencies.


Section 4.09 Limitation on Asset Sales.
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, consummate an Asset Sale unless:


(1)the Company or such Restricted Subsidiary, as the case may be, receives
consideration therefor at the time of such Asset Sale at least equal to the fair
market value at the time of such Asset Sale of the property, assets or stock
sold or otherwise disposed of (as determined in good faith by the Company’s
Board of Directors);


(2)at least 75% of the consideration received by the Company or the Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
cash, Cash Equivalents and/or Replacement Assets and is received at the time of
such disposition;

62

--------------------------------------------------------------------------------



provided that, for purposes of this clause (2), (a) the amount of any
liabilities (as shown on the Company’s or such Restricted Subsidiary’s most
recent balance sheet) of the Company or any such Restricted Subsidiary (other
than liabilities that are by their terms subordinated in right of payment to the
Notes or any Guarantee of a Guarantor) that are assumed by the transferee of any
such assets, (b) the fair market value of any securities or other assets
received by the Company or any such Restricted Subsidiary in exchange for any
such assets that are converted into cash or Cash Equivalents within 360 days
after such Asset Sale and (c) any Designated Non-cash Consideration received by
the Company or any of its Restricted Subsidiaries in such Asset Sale having an
aggregate fair market value, taken together with all other Designated Non-cash
Consideration received pursuant to this subclause (c) that is at that time
outstanding, not to exceed the greater of 1.0% of Total Assets and $25.0 million
at the time of the receipt of such Designated Non-cash Consideration (with the
fair market value of each item of Designated Non-cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value), in each case, shall be deemed to be cash for purposes of this clause (2)
of Section 4.09(a); and


(3)upon the consummation of an Asset Sale, the Company shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale within 360 days of receipt thereof either:


(A)to permanently reduce Indebtedness under a Bank Facility or to permanently
repay any secured Indebtedness (other than Subordinated Indebtedness) of the
Company or any Restricted Subsidiary or any Indebtedness of any Restricted
Subsidiary that is not a Guarantor;


(B)to (1) make an investment in properties and assets (including Capital Stock;
provided that any investment in Capital Stock results in the Company or any of
its Restricted Subsidiaries, as the case may be, owning an amount of Capital
Stock of the entity such that it constitutes a Restricted Subsidiary of the
Company) that replace the properties and assets that were the subject of such
Asset Sale or in properties and assets that will be used in the business of the
Company and its Restricted Subsidiaries as existing on the Issue Date or in
businesses reasonably related thereto (a “Permitted Business”), (2) acquire
Capital Stock of a Person that is a Restricted Subsidiary or a Person primarily
engaged in a Permitted Business that will be a Restricted Subsidiary immediately
thereafter, or (3) a combination of (1) and (2) above (“Replacement Assets”);


(C)to repay other Pari Passu Indebtedness; provided that the Company shall also
equally and ratably reduce Indebtedness under the Notes by making an offer (in
accordance with the procedures set forth below for a Net Proceeds Offer) to all
Holders to purchase the pro rata principal amount of Notes, in each case, at a
purchase price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest to the repurchase date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date); and/or
(D)    a combination of prepayment and investment permitted by the
foregoing clauses (A)-(C);





63

--------------------------------------------------------------------------------



provided that in the case of an investment in Replacement Assets pursuant to
clause (B) or (D) above, a binding commitment shall be treated as a permitted
application of the Net Cash Proceeds from the date of such commitment and, in
the event such binding commitment is later cancelled or terminated for any
reason before such Net Cash Proceeds are so applied, the Company or such
Restricted Subsidiary enters into another binding commitment within 180 days of
such cancellation or termination of the prior binding commitment.


(b)Pending the final application of such Net Cash Proceeds, the Company may
temporarily reduce borrowings under the Bank Facility or any other revolving
credit facility or otherwise invest the Net Cash Proceeds in any manner not
prohibited by this Indenture. On the 361st day after an Asset Sale or such
earlier date, if any, as the Board of Directors of the Company or of such
Restricted Subsidiary determines not to apply the Net Cash Proceeds relating to
such Asset Sale as set forth in clauses (3)(A)-(D) of Section 4.09(a) (each, a
“Net Proceeds Offer Trigger Date”), such aggregate amount of Net Cash Proceeds
(rounded down to the nearest $1,000) that has not been applied on or before such
Net Proceeds Offer Trigger Date as permitted in clauses (3)(A)-(D) of Section
4.09(a) or the last provision of this paragraph (each a “Net Proceeds Offer
Amount”) shall be applied by the Company or such Restricted Subsidiary to make
an offer to purchase (the “Net Proceeds Offer”) to all Holders and, to the
extent required by the terms of any Pari Passu Indebtedness, to all holders of
Pari Passu Indebtedness, on a date (the “Net Proceeds Offer Payment Date”) not
less than 30 nor more than 60 days following the applicable Net Proceeds Offer
Trigger Date, from all Holders (and holders of any such Pari Passu Indebtedness)
on a pro rata basis, the maximum amount of Notes and Pari Passu Indebtedness
equal to the Net Proceeds Offer Amount at a price equal to 100% of the principal
amount of the Notes and Pari Passu Indebtedness to be purchased, plus accrued
and unpaid interest thereon, if any, to the date of purchase; provided that if
at any time any non-cash consideration received by the Company or any Restricted
Subsidiary of the Company, as the case may be, in connection with any Asset Sale
is converted into or sold or otherwise disposed of for cash (other than interest
received with respect to any such non-cash consideration), then such conversion
or disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section 4.09.


(c)The Company may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $25.0 million
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $25.0 million, shall
be applied as required pursuant to this Section 4.09).


(d)In the event of the transfer of substantially all (but not all) of the
property and assets of the Company and its Restricted Subsidiaries as an
entirety to a Person in a transaction permitted under Article 5 which
transaction does not constitute a Change of Control, the successor corporation
shall be deemed to have sold the properties and assets of the Company and its
Restricted Subsidiaries not so transferred for purposes of this Section 4.09,
and shall comply with the provisions of this Section 4.09 with respect to such
deemed sale as if it were an Asset Sale. In addition, the fair market value of
such properties and assets of the Company or its Restricted Subsidiaries deemed
to be sold shall be deemed to be Net Cash Proceeds for purposes of this Section
4.09.


(e)Each Net Proceeds Offer will be delivered to the record Holders as shown on
the register of Holders within 25 days following the Net Proceeds Offer Trigger
Date, with a copy to the Trustee, and shall comply with the procedures set forth
in this Indenture. Upon receiving notice of the Net Proceeds Offer, Holders may
elect to tender their Notes in whole or in part (in minimum amounts of $2,000
and integral multiples of $1,000 in excess thereof) in exchange for cash. To the
extent such

64

--------------------------------------------------------------------------------



Holders properly tender Notes and holders of Pari Passu Indebtedness properly
tender such Pari Passu Indebtedness in an amount exceeding the Net Proceeds
Offer Amount, the tendered Notes and Pari Passu Indebtedness will be purchased
on a pro rata basis based on the aggregate amount of Notes and Pari Passu
Indebtedness tendered (and the Trustee or applicable depositary shall select the
tendered Notes of tendering Holders on a pro rata basis based on the amount of
Notes (or otherwise in accordance with Applicable Procedures) and the Company
shall select debt from the Pari Passu Indebtedness tendered). A Net Proceeds
Offer shall remain open for a period of 20 Business Days or such longer or
shorter period as may be required or permitted, respectively, by law. If any Net
Cash Proceeds remain after the consummation of any Net Proceeds Offer, the
Company may use those Net Cash Proceeds for any purpose not otherwise prohibited
by this Indenture. Upon completion of each Net Proceeds Offer, the amount of Net
Cash Proceeds will be reset at zero.


(f)The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes pursuant to a Net Proceeds Offer. To the extent that the
provisions of any securities laws or regulations conflict with this Section
4.09, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.09 by virtue thereof.
Section 4.10 Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries
The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary of the Company to:


(1)pay dividends or make any other distributions on or in respect of its Capital
Stock;


(2)make loans or advances to the Company or any other Restricted Subsidiary or
to pay any Indebtedness or other obligation owed to the Company or any other
Restricted Subsidiary of the Company; or


(3)    transfer any of its property or assets to the Company or any other
Restricted Subsidiary of the Company, except, in each case, for such
encumbrances or restrictions existing under or by reason of:


(a)applicable law, rule, regulation or order;


(b)this Indenture, the Notes and any Guarantees;


(c)customary non-assignment provisions of any contract or any lease, license or
sublicense governing a leasehold interest of any Restricted Subsidiary of the
Company;


(d)any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;



65

--------------------------------------------------------------------------------



(e)agreements existing on the Issue Date to the extent and in the manner such
agreements are in effect on the Issue Date;


(f)the Bank Facility, an agreement governing other Pari Passu Indebtedness
permitted to be incurred under this Indenture, including a Qualified
Securitization Financing, or, with respect to a Restricted Subsidiary, an
agreement evidencing Indebtedness incurred not in violation of this Indenture;
provided that, with respect to any agreement governing such other Pari Passu
Indebtedness or other Indebtedness, as the case may be, the provisions relating
to such encumbrance or restriction are no less favorable to the Company or
Restricted Subsidiary, as the case may be, in any material respect as determined
by the Board of Directors of the Company in its reasonable and good faith
judgment than the provisions contained in the Bank Facility, in the case of such
other Pari Passu Indebtedness, and the agreements of such Restricted Subsidiary,
in the case of such other Indebtedness, in each case, as in effect on the Issue
Date;


(g)restrictions on the transfer of assets subject to any Lien permitted under
this Indenture imposed by the holder of such Lien;


(h)restrictions imposed by any agreement to sell assets or Capital Stock
permitted under this Indenture to any Person pending the closing of such sale;


(i)such encumbrances or restrictions being binding on a Restricted Subsidiary at
such time as such Restricted Subsidiary first becomes a Restricted Subsidiary,
provided that such encumbrances or restrictions are not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary;


(j)customary provisions in joint venture agreements and other similar agreements
(in each case relating solely to the respective joint venture or similar
entity or the equity interests therein) entered into in the ordinary course of
business;




(k)any amendment to or Refinancing of the Indebtedness issued, assumed or
incurred pursuant to an agreement referred to in clauses (b), (d), (e) and (f)
above; provided that the provisions relating to such encumbrance or restriction
contained in any such agreement, taken as a whole, are no less favorable to the
Company in any material respect as determined by the Board of Directors of the
Company in their reasonable and good faith judgment than the provisions relating
to such encumbrance or restriction contained in agreements referred to in such
clauses (b), (d), (e) and (f);


(l)customary restrictions on leases, subleases, licenses, sublicenses or asset
sale agreements otherwise permitted hereby;


(m)restrictions imposed on cash or other deposits or net worth imposed by
customers or required by insurance, surety or bonding companies, in each case,
entered into in the ordinary course of business; and


(n)encumbrances and restrictions applicable only to Restricted Subsidiaries of
the Company that are not Domestic Restricted Subsidiaries.

66

--------------------------------------------------------------------------------



Section 4.11 Limitation on Preferred Stock of Domestic Restricted Subsidiaries
The Company will not permit any of its Domestic Restricted Subsidiaries that are
not Guarantors to issue any Preferred Stock (other than to the Company or to a
Wholly Owned Restricted Subsidiary of the Company) or permit any Person (other
than the Company or a Wholly Owned Restricted Subsidiary of the Company) to own
any Preferred Stock of any Domestic Restricted Subsidiary of the Company that is
not a Guarantor.


Section 4.12 Limitation on Liens


The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens of any kind against or upon any property or assets of
the Company or any of its Restricted Subsidiaries whether owned on the Issue
Date or acquired after the Issue Date, or any proceeds therefrom, or assign or
otherwise convey any right to receive income or profits therefrom unless:


(1)in the case of Liens securing Subordinated Indebtedness, the Notes or any
Guarantee, as the case may be, are secured by a Lien on such property, assets or
proceeds that is senior in priority to such Liens; and


(2)in all other cases, the Notes or any Guarantee, as the case may be, are
equally and ratably secured,


except for:


(a)Liens securing borrowings under a Bank Facility in an amount not to exceed
the greater of (x) the amount permitted to be incurred pursuant to and in
compliance with clause (b)(2) of Section 4.08 hereof and (y) such amount that at
the time of incurrence (or, in the case of Designated Revolving Commitments, on
the date such Designated Revolving Commitments are designated as such (but only
to the extent and so long as so designated) after giving pro forma effect to the
incurrence of the entire amount of Indebtedness designated thereunder, in which
case such designated amount under such Designated Revolving Commitments may
thereafter be borrowed, repaid and reborrowed, in whole or in part, from time to
time, without further compliance with any limitations on Liens set forth in this
Section 4.12) and after giving pro forma effect to any such Lien and obligations
secured thereunder (including the use of proceeds thereof) the Company and its
Restricted Subsidiaries shall have a Secured Leverage Ratio less than or equal
to 2.0 to 1.0;


(b)Liens existing as of the Issue Date to the extent and in the manner such
Liens are in effect on the Issue Date;


(c)Liens securing the Company’s and its Restricted Subsidiaries’ Obligations
under any hedge facility permitted under this Indenture to be entered into by
the Company and its Restricted Subsidiaries;


(d)Liens securing the Notes and any Guarantees;



67

--------------------------------------------------------------------------------



(e)Liens in favor of the Company or a Wholly Owned Restricted Subsidiary of the
Company on assets of any Restricted Subsidiary of the Company;


(f)Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness which has been secured by a Lien permitted under this Indenture and
which has been incurred in accordance with the provisions of this Indenture;
provided that such Liens: (i) are no less favorable to the Holders in any
material respect and are not more favorable to the lienholders in any material
respect with respect to such Liens than the Liens in respect of the Indebtedness
being Refinanced as determined by the Board of Directors of the Company in its
reasonable and good faith judgment; and (ii) do not extend to or cover any
property or assets of the Company or any of its Restricted Subsidiaries not
securing the Indebtedness so Refinanced; and


(g)Permitted Liens. Section


4.13 Limitations on Transactions with Affiliates
(a)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with, or for the benefit of, any of its Affiliates (each an “Affiliate
Transaction”), having a value greater than $10.0 million other than (x)
Affiliate
Transactions permitted under paragraph (b) below and (y) Affiliate Transactions
on terms that are no less favorable than those that might reasonably have been
obtained in a comparable transaction at such time on an arm’s-length basis from
a Person that is not an Affiliate of the Company or such Restricted Subsidiary.
All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a fair market value in excess of $50.0 million shall be
approved by the Board of Directors of the Company or such Restricted Subsidiary,
as the case may be, such approval to be evidenced by a Board Resolution stating
that such Board of Directors has determined that such transaction complies with
the foregoing provisions. If the Company or any Restricted Subsidiary of the
Company enters into an Affiliate Transaction (or a series of related Affiliate
Transactions related to a common plan) that involves an aggregate fair market
value of more than $50.0 million, the Company or such Restricted Subsidiary, as
the case may be, shall, prior to the consummation thereof, obtain a favorable
opinion as to the fairness of such transaction or series of related transactions
to the Company or the relevant Restricted Subsidiary, as the case may be, from a
financial point of view, from an Independent Financial Advisor and file the same
with the Trustee.


(b)    The restrictions set forth in this covenant shall not apply to:


(1)loans, advances and payments of reasonable fees and compensation paid
(whether in cash or the issuance of Capital Stock of the Company) to and
indemnity provided on behalf of, officers, directors, employees or consultants
of the Company or any Restricted Subsidiary of the Company in the ordinary
course of business or as determined in good faith by the Company’s Board of
Directors or senior management;

68

--------------------------------------------------------------------------------



(2)transactions exclusively between or among the Company and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries, provided that such transactions are not otherwise prohibited by
this Indenture;


(3)any agreement as in effect as of the Issue Date or any amendment thereto or
any transaction contemplated thereby (including pursuant to any amendment
thereto) in any replacement agreement thereto so long as any such amendment or
replacement agreement, taken as a whole, is not materially more disadvantageous
to the Holders than the original agreement as in effect on the Issue Date;


(4)any transaction on arm’s-length terms with any non-Affiliate that becomes an
Affiliate as a result of such transaction;


(5)any employment, consulting and severance arrangements entered into by the
Company or any of its Restricted Subsidiaries in the ordinary course of
business;


(6)the issuance and sale of Qualified Capital Stock;


(7) Permitted Investments and Restricted Payments permitted by this
Indenture; and


(8)    the payment of customary fees and reasonable out-of-pocket costs
to, and indemnities provided on behalf of, directors, officers and employees of
the Company and the Restricted Subsidiaries in the ordinary course of business
to the extent attributable to the ownership or operation of the Company and the
Restricted Subsidiaries.


Section 4.14 Offer to Repurchase upon Change of Control.


(a)Upon the occurrence of a Change of Control, unless the Company or a third
party has previously or concurrently delivered a redemption notice with respect
to all outstanding Notes as described under Section 3.03, the Company will be
required to make an offer to purchase each Holder’s Notes pursuant to the offer
described below (the “Change of Control Offer”), at a purchase price equal to
101% of the principal amount thereof plus accrued and unpaid interest to the
date of purchase.


(b)Within 30 days following the date upon which the Change of Control occurred,
the Company must send, or cause the Trustee to send, a notice set forth in
Section 3.09 to each Holder, with a copy to the Trustee, which notice shall
govern the terms of the Change of Control Offer. Such notice shall state, among
other things, the purchase date, which must be no earlier than 30 days nor later
than 60 days after the date such notice is delivered, other than as may be
required by law (the “Change of Control Payment Date”). Holders electing to have
a Note purchased pursuant to a Change of Control Offer will be required to
surrender the note, with the form entitled “Option of Holder to Elect Purchase”
on the reverse of the note completed and specifying the portion (equal to $2,000
and integral multiples of $1,000 in excess thereof) of such Holder’s Notes that
it agrees to sell to the Company pursuant to the Change of Control Offer, to the
Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day prior to the Change of Control Payment Date.

69

--------------------------------------------------------------------------------



(c)The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Notes pursuant to a Change of Control Offer. To the extent that
the provisions of any securities laws or regulations conflict with this Section
4.14, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.14 by virtue thereof.


(d)On the date of such Change of Control Payment, the Company will, to the
extent lawful:
(1)accept for payment all Notes or portions of Notes properly tendered pursuant
to the Change of Control Offer;


(2)deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and


(3)    deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Company.


(e)The Paying Agent will promptly deliver to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and deliver (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each new Note will be in a minimum
principal amount of $2,000 or an integral multiple of $1,000. The Company will
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the date of such Change of Control Payment.


(f)The Company will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Company
and purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer. The Company (or a third party) may make a Change of Control Offer
in advance of, and conditioned upon, any Change of Control.
Section 4.15 Payments for Consent.
The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.
Section 4.16 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.
The Company will not permit any Restricted Subsidiary that is a Wholly-Owned
Restricted Subsidiary (and non-Wholly-Owned Restricted Subsidiaries if such
non-Wholly-Owned Restricted Subsidiaries guarantee other capital markets debt
securities of the Company or any Restricted Subsidiary of the Company), other
than a Guarantor, a Securitization Subsidiary and a Foreign Restricted
Subsidiary, to guarantee the payment of any capital markets debt securities or
Indebtedness under any Bank Facility in

70

--------------------------------------------------------------------------------



each case, incurred in reliance on any of (or a combination of) paragraph (a) or
clause (2) or clause (15) of paragraph (b) Section 4.08 hereof, in each case, of
the Company or any Guarantor unless:
(a)    such Restricted Subsidiary within 30 days executes and delivers a
supplemental indenture in substantially the form attached hereto as Exhibit D
providing for a Guarantee by such Restricted Subsidiary, except that with
respect to a guarantee of Indebtedness of the Company or any Guarantor, if such
Indebtedness is by its express terms subordinated in right of payment to the
Notes or such Guarantor’s Guarantee, any such guarantee by such Restricted
Subsidiary with respect to such Indebtedness shall be subordinated in right of
payment
to such Guarantee substantially to the same extent as such Indebtedness is
subordinated to the Notes or such Guarantor’s Guarantee; and
(b)    such Restricted Subsidiary shall within 30 days deliver to the Trustee an
Opinion of Counsel reasonably satisfactory to the Trustee;
provided that the foregoing shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.
The Company may elect, in its sole discretion, to cause any Subsidiary that is
not otherwise required to be a Guarantor to become a Guarantor, in which case
such Subsidiary shall only be required to execute and deliver a supplemental
indenture providing for a Guarantee by such Subsidiary.
If any Guarantor becomes an Immaterial Subsidiary and is not otherwise required
to be a Guarantor under this Section 4.16, the Company shall have the right, by
execution and delivery of a supplemental indenture to the Trustee, to cause such
Person to cease to be a Guarantor, subject to the requirement, under this
Section 4.16 that such Person shall be required to become a Guarantor if it
ceases to be an Immaterial Subsidiary or is otherwise required to become a
Guarantor under this covenant (except that if such Subsidiary has been properly
designated as an Unrestricted Subsidiary, it shall not be so required to become
a Guarantor or execute a supplemental indenture).


Section 4.17 Suspension of Guarantees Upon Change in Ratings.


(a)During any period of time that: (i) the Notes have Investment Grade Ratings
from two Rating Agencies and (ii) no Default or Event of Default has occurred
and is continuing under this Indenture (the occurrence of the events described
in the foregoing clauses (i) and (ii) being collectively referred to as a
“Covenant Suspension Event”), the Company and its Restricted Subsidiaries will
not be subject to Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.16 and 5.01(2)
(collectively, the “Suspended Covenants”).


(b)Upon the occurrence of a Covenant Suspension Event, the Guarantees, if any,
of any Guarantors will be deemed released and of no further force and effect as
of such date (the “Suspension Date”).


(c)In the event that the Company and the Restricted Subsidiaries are not subject
to the Suspended Covenants for any period of time as a result of the foregoing,
and on any subsequent date (the “Reversion Date”) one or both of the Rating
Agencies withdraw their Investment Grade Rating or downgrade the rating assigned
to the Notes below an Investment Grade Rating, then the Company and the
Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to

71

--------------------------------------------------------------------------------



future events and promptly thereafter the Guarantees, if any, of any Guarantors
will be re-executed and delivered to the extent such Guarantees are then
required by the terms of this Indenture. The period of time between the
Suspension Date and the Reversion Date is referred to in this description as the
“Suspension Period.”


(d)Notwithstanding that the Suspended Covenants may be reinstated, no Default or
Event of Default will be deemed to have occurred as a result of a failure to
comply with the Suspended Covenants during the Suspension Period (or upon
termination of the Suspension Period or after that time based solely on events
that occurred during the Suspension Period).


(e)On the Reversion Date, all Indebtedness incurred, or Disqualified Capital
Stock or Preferred Stock issued, during the Suspension Period will be classified
as having been incurred or issued pursuant to paragraph (a) of Section 4.08
hereof or one of the clauses set forth in paragraph (b) of Section 4.08 hereof
(to the extent such Indebtedness or Disqualified Capital Stock or Preferred
Stock would be permitted to be incurred or issued thereunder as of the Reversion
Date and after giving effect to Indebtedness incurred or issued prior to the
Suspension Period and outstanding on the Reversion Date). To the extent such
Indebtedness or Disqualified Capital Stock or Preferred Stock would not be so
permitted to be incurred or issued pursuant to paragraph (a) or (b) of Section
4.08 hereof such Indebtedness or Disqualified Capital Stock or Preferred Stock
will be deemed to have been outstanding on the Issue Date, so that it is
classified as permitted under clause (3) of paragraph (b) Section 4.08 hereof.
On the Reversion Date, all Restricted Payments and Investments during the
Suspension Period will be treated as having been permitted under the covenant
described under Section 4.07 hereof and will not be counted for purposes of any
baskets or calculations thereunder. On the Reversion Date, all Liens created,
incurred or assumed during the Suspension Period in compliance with this
Indenture will be deemed to have been outstanding on the Issue Date, so that
they are classified as permitted under clause (b) of Section 4.12 hereof


(f)During the Suspension Period, the Company and its Restricted Subsidiaries
will be entitled to incur Liens to the extent provided for under Section 4.12
hereof (including, without limitation, Permitted Liens). To the extent such
covenant and any Permitted Liens refer to one or more Suspended Covenants, such
covenant or definition shall be interpreted as though such applicable Suspended
Covenant(s) continued to be applicable during the Suspension Period (but solely
for purposes of Section 4.12 hereof and the “Permitted Liens” definition and for
no other covenant).


(g)No Default, Event of Default or breach of any kind shall be deemed to exist
under this Indenture, the Notes or the Guarantees with respect to the Suspended
Covenants based on, and none of the Company or any of its Subsidiaries shall
bear any liability for, any actions taken or events occurring during the
Suspension Period, or any actions taken pursuant to any contractual obligation
arising prior to the Reversion Date (if permitted at such time, regardless of
whether such actions or events would have been permitted if the applicable
Suspended Covenants remained in effect during such period). Notwithstanding the
foregoing, during the Suspension Period, the Company shall not designate any of
its Restricted Subsidiaries to be Unrestricted Subsidiaries. For purposes of the
covenant described below under Section 4.09 hereof on the Reversion Date, the
amount of Net Proceeds Offer Amount, if any, shall be reset to zero.


(h)The Company shall deliver promptly to the Trustee an Officers’ Certificate
notifying the Trustee of any Covenant Suspension Event or Reversion Date, as the
case may be, pursuant to this Section 4.17, upon which the Trustee may
conclusively rely. The

72

--------------------------------------------------------------------------------



Trustee shall have no duty to inquire or to verify the treatment of the
Company’s debt by the Rating Agencies or otherwise to determine the factual
basis for the Company’s determination of the occurrence or timing of a Covenant
Suspension Event or Reversion Date. The Company also shall provide notice to the
Holders of any Covenant Suspension Event or Reversion Date.
Section 4.18 Conduct of Business.
The Company and its Restricted Subsidiaries will not engage in any businesses
that are not the same, similar, ancillary, complementary or reasonably related
to the businesses in which the Company and its Restricted Subsidiaries are
engaged on the Issue Date, except to an extent that so doing would not be
material to the Company and its Restricted Subsidiaries, taken as a whole.



73

--------------------------------------------------------------------------------





ARTICLE 5


CONSOLIDATION, MERGER AND SALE OF ASSETS


Section 5.01 The Company.


The Company will not, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of (or cause or permit any Restricted Subsidiary of
the Company to sell, assign, transfer, lease, convey or otherwise dispose of)
all or substantially all of the Company’s assets (determined on a consolidated
basis for the Company and the Company’s Restricted Subsidiaries) whether as an
entirety or substantially as an entirety to any Person unless:


(1)either:


(a)the Company shall be the surviving or continuing corporation; or


(b)the Person (if other than the Company) formed by such consolidation or into
which the Company is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition the properties and assets of
the Company and of the Company’s Restricted Subsidiaries substantially as an
entirety (the “Surviving Entity”):


(x)shall be an entity organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia; provided that in
the case where the Surviving Entity is not a corporation, a co-obligor of the
Notes is a corporation; and


(y)shall expressly assume, by supplemental indenture (in form and substance
satisfactory to the Trustee), executed and delivered to the Trustee, the due and
punctual payment of the principal of, and premium, if any, and interest on all
of the Notes and the performance of every covenant of the Notes and this
Indenture on the part of the Company to be performed or observed;


(2)immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) of this Section 5.01 (including giving effect
to any Indebtedness and Acquired Indebtedness incurred or anticipated to be
incurred in connection with or in respect of such transaction), (A) the Company
or such Surviving Entity, as the case may be, shall be able to incur at least
$1.00 of additional Indebtedness (other than Permitted Indebtedness) pursuant to
the clause (a) of Section 4.08 hereof or (B) the applicable Consolidated Fixed
Charge Coverage Ratio of the Company or the Person formed by or surviving any
such consolidation or merger (if other than the Company) would be no less than
the applicable Consolidated Fixed Charge Coverage Ratio of the Company
immediately prior to such transaction;


(3)immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (1)(b)(y) of this Section 5.01
(including, without limitation, giving effect to any Indebtedness and Acquired
Indebtedness incurred or anticipated to

74

--------------------------------------------------------------------------------



be incurred and any Lien granted in connection with or in respect of the
transaction), no Default or Event of Default shall have occurred or be
continuing; and


(4)the Company or the Surviving Entity shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition and, if a supplemental indenture is required in connection with such
transaction, such supplemental indenture complies with the applicable provisions
of this Indenture and that all conditions precedent in this Indenture relating
to such transaction have been satisfied.
For purposes of the provisions of this Section 5.01, the transfer (by lease,
assignment, sale or otherwise, in a single transaction or series of
transactions) of all or substantially all of the properties or assets of one or
more Restricted Subsidiaries of the Company, in a single or a series of related
transactions, which properties and assets, if held by the Company instead of
such Restricted Subsidiaries, would constitute all or substantially all of the
properties and assets of the Company on a consolidated basis, shall be deemed to
be the transfer of all or substantially all of the properties and assets of the
Company.
Notwithstanding clauses (1), (2) and (3) of Section 5.01 hereof, but subject to
the proviso in subclause (x) of clause (1)(b) of Section 5.01, the Company may
merge with (a) any of its Wholly Owned Restricted Subsidiaries or (b) an
Affiliate that is a Person that has no material assets or liabilities and which
was organized solely for the purpose of reorganizing the Company in another
jurisdiction.
For purposes of this Section 5.01, upon any consolidation or merger or any sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Company in accordance with the foregoing
in which there is a Surviving Entity, the Company will be released from its
obligations under the Indenture and the Notes and, upon execution of the
supplemental indenture referred to above, such Surviving Entity shall succeed
to, and be substituted for, and may exercise every right and power of, and shall
perform every obligation of, the Company under the Indenture and the Notes with
the same effect as if such Surviving Entity had been named as such and all
financial information and reports required by the Indenture shall be provided by
and for such Surviving Entity.


Section 5.02 The Guarantors


A Guarantor will not, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of all or all or substantially all of such
Guarantor’s assets, whether as an entirety or substantially as an entirety to
any Person, other than to, with or into the Company or another Guarantor,
unless:


(1)immediately after giving effect to that transaction, no Default or Event of
Default exists under this Indenture; and


(2)either:


(a)the Person (if other than such Guarantor) formed by such consolidation or
into which the Guarantor is merged or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition the properties and
assets of such Guarantor substantially as an entirety (the “Surviving Guarantor
Entity”), is a Domestic Restricted Subsidiary and expressly

75

--------------------------------------------------------------------------------



assumes all the obligations of that Guarantor under this Indenture and the
Guarantee by executing a supplemental indenture; or


(b)such sale, assignment, transfer, lease, conveyance or other disposition or
merger or consolidation does not violate Section 4.09 hereof.
For purposes of this Section 5.02, any consolidation or merger or any sale,
assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of a Guarantor in accordance with the foregoing
in which there is a Surviving Guarantor Entity that is a Domestic Restricted
Subsidiary, such Guarantor will be released from its obligations under the
Indenture, the Notes and Guarantee and, upon execution of the supplemental
indenture referred to above, such Surviving Guarantor Entity shall succeed to,
and be substituted for, and may exercise every right and power of, and shall
perform every obligation of, such Guarantor under the Indenture, the Notes and
Guarantee with the same effect as if such Surviving Guarantor Entity had been
named as such.

76

--------------------------------------------------------------------------------



ARTICLE 6


DEFAULTS AND REMEDIES


Section 6.01 Events of Default.


The following events are defined in this Indenture as “Events of Default”:


(1)the failure to pay interest on any Notes when the same becomes due and
payable and the default continues for a period of 30 days;


(2)the failure to pay the principal on any Notes, when such principal becomes
due and payable, at maturity, upon redemption or otherwise (including the
failure to make a
payment to purchase Notes tendered pursuant to a Change of Control Offer or a
Net Proceeds Offer) on the date specified for such payment in the applicable
offer to purchase;


(3)    a default in the observance or performance of any other covenant or
agreement contained in this Indenture which Default continues for a period of 60
days after the Company receives written notice specifying the Default (and
demanding that such Default be remedied) from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Notes (except in the case
of a Default with respect to Article 5, which will constitute an Event of
Default with such notice requirement but without such passage of time
requirement);
(4)    the failure to pay at final maturity (giving effect to any applicable
grace
periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Company or any Restricted Subsidiary of the Company, or upon
the acceleration of the final stated maturity of any such Indebtedness (which
acceleration is not rescinded, annulled or otherwise cured within 30 days of
receipt by the Company or such Restricted Subsidiary of notice of any such
acceleration) if the aggregate principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness in default for failure
to pay principal at final stated maturity or which has been so accelerated (in
each case, with respect to which the 30-day period described above has passed),
equals $50.0 million or more at any time;
(5)    one or more judgments in an aggregate amount in excess of $50.0 million
shall have been rendered against the Company or any of its Restricted
Subsidiaries and such judgments remain undischarged, unpaid or unstayed for a
period of 60 days after such judgment or judgments become final and
non-appealable;
(6)    the Company or any of its Material Subsidiaries (or any group of
Subsidiaries that, taken together, would constitute a Material Subsidiary)
pursuant to or within the meaning of Bankruptcy Law:


(a)commences a voluntary case,


(b)consents to the entry of an order for relief against it in an involuntary
case,


(c)consents to the appointment of a custodian for it or for all or substantially
all of their property,

77

--------------------------------------------------------------------------------



(d)makes a general assignment for the benefit of its creditors, or


(e)an admission by the Company in writing of its inability to pay its debts as
they become due;
(7)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


(a)    is for relief against the Company or any of its Material Subsidiaries
(or any group of Subsidiaries that, taken together, would constitute a Material
Subsidiary) in an involuntary case;


(b)appoints a custodian of the Company or any of its Material Subsidiaries (or
any group of Subsidiaries that, taken together, would constitute a Material
Subsidiary) or for all or substantially all of the property of the Company or
any of its Material Subsidiaries (or any group of Subsidiaries that, taken
together, would constitute a Material Subsidiary);


(c)orders the liquidation of the Company or any of its Material Subsidiaries (or
any group of Subsidiaries that, taken together, would constitute a Material
Subsidiary);
and the order or decree remains unstayed and in effect for 60 consecutive
days; or
(8)    any Guarantee of a Guarantor that is a Material Subsidiary (or group of
Guarantors that would constitute a Material Subsidiary) or any material
provision thereof ceases to be in full force and effect or any Guarantee of a
Guarantor is declared to be null and void and unenforceable or any Guarantee of
a Guarantor is found to be invalid or any Guarantor denies its liability under
its Guarantee (other than by reason of release of a Guarantor in accordance with
the terms of this Indenture).
If (i) a Default for a failure to report or failure to deliver a required
certificate in connection with another default (the “Initial Default”) occurs,
then at the time such Initial Default is cured, such Default for a failure to
report or failure to deliver a required certificate in connection with another
Default that resulted solely because of that Initial Default will also be cured
without any further action and (ii) any Default or Event of Default for the
failure to comply with the time periods prescribed in Section 4.03 hereof or
otherwise to deliver any notice or certificate pursuant to any other provision
of this Indenture shall be deemed to be cured upon the delivery of any such
report required by such covenant or such notice or certificate, as applicable,
even though such delivery is not within the prescribed period specified in this
Indenture.


Section 6.02 Acceleration.
If an Event of Default (other than an Event of Default specified in clause (6)
and (7) in Section 6.01 hereof with respect to the Company) shall occur and be
continuing, the Trustee or the Holders of at least 25% in principal amount of
outstanding Notes may declare the principal of and accrued interest on all the
Notes to be due and payable by notice in writing to the Company and the Trustee
specifying the respective Event of Default and that it is a “notice of
acceleration,” and the same shall become immediately due and payable.

78

--------------------------------------------------------------------------------



If an Event of Default specified in clause (6) and (7) in Section 6.01 hereof
with respect to the Company occurs and is continuing, then all unpaid principal
of, and premium, if any, and accrued and unpaid interest on all of the
outstanding Notes shall ipso facto become and be immediately due and payable
without any declaration or other act on the part of the Trustee or any Holder.
Notwithstanding the foregoing, if the Company so elects in writing to the
Trustee, the sole remedy of the Holders for a failure to comply with Section
4.03 hereof will for the first
180 days after the occurrence of such failure consist exclusively of the right
to receive additional interest (“Additional Interest”) on the Notes at a rate
per annum equal to 0.25% for the first 180 days after the occurrence of such
failure. The Additional Interest will accrue on all outstanding Notes from and
including the date on which such failure first occurs until such violation is
cured or waived and shall be payable on each interest payment date to Holders of
record on the regular record date immediately preceding the interest payment
date. On the 181st day after such failure (if such violation is not cured or
waived prior to such 181st day), such failure will then constitute an Event of
Default without any further notice or lapse of time and the Notes will be
subject to acceleration as provided above.


At any time after a declaration of acceleration with respect to the Notes as
described in this Section 6.02, the Holders of a majority in principal amount of
such Notes may rescind and cancel such declaration and its consequences:


(1)if the rescission would not conflict with any judgment or decree;


(2)if all existing Events of Default have been cured or waived except nonpayment
of principal or interest that has become due solely because of the acceleration;


(3)to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;


(4)if the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances; and


(5)in the event of the cure or waiver of an Event of Default of the type
described in clause (6) or (7) in Section 6.01 hereof, the Trustee shall have
received an Officers’ Certificate and an Opinion of Counsel that such Event of
Default has been cured or waived.
No such rescission shall affect any subsequent Default or impair any right
consequent thereto.
No Holder of any Note will have any right to institute any proceeding with
respect to this Indenture or for any remedy hereunder, unless such Holder shall
have previously given to the Trustee written notice of a continuing Event of
Default and unless also the Holders of at least 25% in aggregate principal
amount of the outstanding Notes shall have made written request, and offered
indemnity satisfactory to the Trustee, to the Trustee to institute such
proceeding as Trustee, and the Trustee shall not have received from the Holders
of a majority in aggregate principal amount the outstanding Notes a direction
inconsistent with such request and shall have failed to institute such
proceeding within 60 days. Such limitations do not apply, however, to a suit
instituted by a Holder of Notes for enforcement of payment of principal of and
accrued and unpaid interest on such Notes on or after the respective due dates
expressed in such Notes.

79

--------------------------------------------------------------------------------



Section 6.03 Other Remedies.
If an Event of Default with respect to the Notes at the time outstanding occurs
and is continuing, the Trustee may pursue any available remedy to collect the
payment of principal,
premium, if any, and interest on such Notes or to enforce the performance of any
provision of such Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. All remedies are cumulative to the
extent permitted by law.
Section 6.04 Waiver of Past Defaults.
Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may on behalf of the Holders
of all the Notes waive any existing Default or Event of Default and its
consequences hereunder, except a continuing Default or Event of Default in the
payment of the principal of, premium, if any, and interest on the Notes
(including in connection with an offer to purchase); provided, however, that the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may rescind an acceleration and its consequences, including any related
payment Default that resulted from such acceleration. Upon any such waiver, such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.
Section 6.05 Control by Majority.
Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, (i) the Trustee may refuse to follow any direction
that conflicts with law or this Indenture or that the Trustee determines may be
unduly prejudicial to the rights of other Holders of Securities or that may
involve the Trustee in personal liability, and (ii) the Trustee may take any
other action deemed proper by the Trustee which is not inconsistent with such
direction. Notwithstanding any provision to the contrary in this Indenture, the
Trustee is under no obligation to exercise any of its rights or powers under
this Indenture at the direction or request of any Holder, unless such Holder
shall offer to the Trustee security and indemnity satisfactory to it against any
loss, liability or expense.
Section 6.06 Limitation on Suits.
A Holder of any Notes may pursue any remedy with respect to this Indenture or
its Notes only if:
(a)such Holder gives to the Trustee written notice that an Event of Default with
respect to Notes is continuing or the Trustee receives such notice from the
Company;
(b)Holders of at least 25% in aggregate principal amount of the then outstanding
Notes make a written request to the Trustee to pursue the remedy;
(c)such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;

80

--------------------------------------------------------------------------------



(d)the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of such security or indemnity; and
(e)during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.
A Holder may not use this Indenture to affect, disturb or prejudice the rights
of another Holder or to obtain or seek to obtain a preference or priority over
another Holder.
Section 6.07 Rights of Holders of Notes to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on the Notes, on
or after the respective due dates expressed in the Notes (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.
Section 6.08 Collection Suit by Trustee.
If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing with respect to the Notes at the time outstanding, the Trustee is
authorized to recover judgment in its own name and as Trustee of an express
trust against the Company for the whole amount of principal of, premium, if any,
and interest remaining unpaid on, such Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.
Section 6.09 Trustee May File Proofs of Claim.
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
securities or property payable or deliverable upon the exchange of the Notes or
on any such claims and any custodian in any such judicial proceeding is hereby
authorized by each Holder to make such payments to the Trustee, and in the event
that the Trustee shall consent to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.



81

--------------------------------------------------------------------------------



Section 6.10 Priorities.
If the Trustee collects any money or property pursuant to this Article 6, it
shall pay out the money and property in the following order:
First: to the Trustee, its agents (including, without limitation, the Agents)
and attorneys for amounts due under Section 7.07 hereof, including payment of
all reasonable compensation, expenses and liabilities incurred, and all advances
made, by the Trustee and the costs and expenses of collection;
Second: to Holders of Notes for amounts due and unpaid on such Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on such Notes for
principal, premium, if any and interest, respectively; and
Third: to the Company or to such party as a court of competent jurisdiction
shall
direct.
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.
Section 6.11 Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
aggregate principal amount of the then outstanding Notes.

82

--------------------------------------------------------------------------------



ARTICLE 7


TRUSTEE
Section 7.01 Duties of Trustee.
(1)    If an Event of Default has occurred and is continuing, and subject to any
direction received by the requisite Holders, the Trustee shall exercise such of
the rights and
powers vested in it by this Indenture and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.


(2)    Except during the continuance of an Event of Default:


(a)the duties of the Trustee shall be determined solely by the express
provisions of this Indenture or the TIA and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and


(b)In the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon Officers’ Certificates or Opinions of Counsel
furnished to the Trustee and conforming to the requirements of this Indenture;
but in the case of any such certificates or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).
(3)    The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:


(a)this paragraph does not limit the effect of clause (b) of this Section 7.01;


(b)the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and


(c)the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05 hereof.
(4)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to this Section
7.01.
(5)    No provision of this Indenture shall require the Trustee to expend or
risk
its own funds or incur any liability if it shall have reasonable grounds for
believing that repayment of such funds or indemnity satisfactory to it against
such risk or liability is not assured to it. The Trustee will be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any

83

--------------------------------------------------------------------------------



Holders, unless such Holder has offered to the Trustee security and indemnity
satisfactory to it against any loss, liability or expense.
(6)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.


(7)    The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.


Section 7.02 Rights of Trustee.


(1)The Trustee may conclusively rely upon and shall be protected in acting or
refraining from acting any document (whether in its original or facsimile form)
believed by it to be genuine and to have been signed or presented by the proper
Person. The Trustee need not investigate any fact or matter stated in the
document.


(2)Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officers’
Certificate or Opinion of Counsel. The Trustee may consult with counsel of its
selection and the advice of such counsel or any Opinion of Counsel will be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.


(3)The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care. No Depositary shall be deemed an agent of the Trustee and the Trustee
shall not be responsible for any act or omission by any Depositary.
(4)The Trustee will not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.


(5)Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.


(6)The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders have offered to the Trustee indemnity or security
satisfactory to the Trustee against the losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.


(7)The Trustee shall not be deemed to have notice of a Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default or Event
of Default is received by a Responsible Officer of the Trustee at the Corporate
Trust Office specified in Section 12.02 hereof.



84

--------------------------------------------------------------------------------



(8)The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit.


Section 7.02 Rights of Trustee.


(1)The Trustee shall not be required to provide any bond or surety with respect
to the execution of these trusts and powers.


(2)In no event shall the Trustee be liable to any person for special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage.


(3)The permissive right of the Trustee to take the actions permitted by this
Indenture shall not be construed as an obligation or duty to do so.


(4)The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of Officers authorized at such time to
take specified actions pursuant to this Indenture.
Section 7.03 Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the Commission for permission to continue
as Trustee (if this Indenture has been qualified under the TIA) or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Section 7.10 and Section 7.11 hereof.
Section 7.04 Trustee’s Disclaimer.
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or any Notes, it shall not be accountable
for the Company’s use of the proceeds from any Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it shall not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it will not be responsible for any
statement or recital herein or any statement in any Notes or any other document
in connection with the sale of any Notes or pursuant to this Indenture other
than its certificate of authentication.
Section 7.05 Notice of Defaults.
If a Default or Event of Default occurs and is continuing with respect to the
Notes and if it is actually known to a Responsible Officer of the Trustee, the
Trustee will deliver to Holders of Notes a notice of the Default or Event of
Default within 90 days after it occurs, or, if later, after a Responsible
Officer of the Trustee has knowledge of such Default or Event of Default. Except
in the case of a Default or Event of Default in payment of principal of,
premium, if any, or interest on any Notes s, the Trustee may withhold the notice
from the

85

--------------------------------------------------------------------------------



Holders of such Notes if and so long as the Trustee in good faith determines
that withholding the notice is in the interests of the Holders of such Notes.


Section 7.06 Reports by Trustee to Holders of the Securities.


(1)Within 60 days after each May 15 beginning with the May 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee will
deliver to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also will comply with TIA § 313(b)(2). The
Trustee will also deliver all reports as required by TIA § 313(c).


(2)A copy of each report at the time of its mailing to the Holders of Notes will
be mailed by the Trustee to the Company and filed by the Trustee with the
Commission and each stock exchange on which the Notes are listed in accordance
with TIA § 313(d). The Company will promptly notify the Trustee when the Notes
are listed on any stock exchange.


Section 7.07 Compensation and Indemnity.


(1)The Company will pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder as the parties shall
agree in writing from time to time. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Company
shall reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and expenses incurred or made by it in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.


(2)The Company and the Guarantors will, jointly and severally, indemnify the
Trustee against any and all losses, liabilities or expenses incurred by it
arising out of or in connection with the acceptance or administration of its
duties under this Indenture, including the costs and expenses of enforcing this
Indenture against the Company (including this Section 7.07), and defending
itself against any claim (whether asserted by the Company, the Guarantors, any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder, except to the extent any
such loss, liability or expense may be attributable to its negligence, willful
misconduct or bad faith. The Trustee shall notify the Company promptly of any
claim for which it may seek indemnity. Failure by the Trustee to so notify the
Company shall not relieve the Company of its obligations hereunder. The Company
shall defend the claim and the Trustee will cooperate in the defense. The
Trustee may have separate counsel and the Company shall pay the reasonable fees
and expenses of such counsel. The Company need not pay for any settlement made
without its consent, which consent will not be unreasonably withheld. This
indemnification shall apply to officers, directors, employees, shareholders and
agents of the Trustee.


(3)The obligations of the Company and the Guarantors shall be joint and several
under this Section 7.07 and shall survive the satisfaction and discharge of this
Indenture or the resignation or removal of the Trustee.


(4)To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a claim prior to the Notes on all money or property held or collected
by the Trustee. Such claim shall survive the satisfaction and discharge of this
Indenture.

86

--------------------------------------------------------------------------------



(5)When the Trustee incurs expenses or renders services after an Event of
Default specified in clause (6) or (7) of Section 6.01 hereof occurs, the
expenses and the compensation for the services (including the fees and expenses
of its agents and counsel) are intended to constitute expenses of administration
under any Bankruptcy Law.


(6)The Trustee shall comply with the provisions of TIA § 313(b)(2) to the extent
applicable.
Section 7.08 Replacement of Trustee.
(1)    A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
(2)    The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Company in writing. The Company may remove
the Trustee with respect to the Notes if:


(a)the Trustee fails to comply with Section 7.10 hereof;


(b)the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;


(c)a custodian or public officer takes charge of the Trustee or its property; or


(d)the Trustee becomes incapable of acting.
(3)    If the Trustee resigns or is removed or if a vacancy exists in the office
of
Trustee for any reason, the Company will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Company.
(4)    If a successor Trustee does not take office within 60 days after the
retiring
Trustee resigns or is removed, the retiring Trustee, the Company, or the Holders
of at least 10% in aggregate principal amount of the then outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
(5)    If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
(6)    A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon, the resignation or
removal of the retiring Trustee will become effective, and the successor Trustee
shall have all the rights, powers and duties of the Trustee under this
Indenture. The successor Trustee shall deliver a notice of its succession to
Holders. The retiring Trustee will promptly transfer all property held by it as
Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof.

87

--------------------------------------------------------------------------------



Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 hereof shall continue for the benefit
of the retiring Trustee.
Section 7.09 Successor Trustee by Merger, Etc.
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.


Section 7.10 Eligibility; Disqualification.


(1)There will at all times be a Trustee hereunder that is a national banking
association or other corporation organized and doing business under the laws of
the United States of America or of any state thereof that is authorized under
such laws to exercise corporate trustee power, that is subject to supervision or
examination by federal or state authorities and that has a combined capital and
surplus of at least $100.0 million as set forth in its most recent published
annual report of condition.


(2)This Indenture shall always have a Trustee who satisfies the requirements of
TIA § 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).
Section 7.11 Preferential Collection of Claims Against the Company.
The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

88

--------------------------------------------------------------------------------



ARTICLE 8


LEGAL DEFEASANCE AND COVENANT DEFEASANCE


Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance
The Company may, at its option and at any time, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes (including the
related Guarantees, if any) upon compliance with the conditions set forth below
in this Article 8.


Section 8.02 Legal Defeasance and Discharge.
Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company and each Guarantor will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from its obligations with respect to all outstanding Notes
(including the related Guarantees, if any) on the date the conditions set forth
below are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Company and each Guarantor will be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes
(including the related Guarantees, if any), which will thereafter be deemed to
be “outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all its other obligations under such Notes, such Guarantees, if any,
and this Indenture (and the Trustee, on demand of and at the expense of the
Company, shall execute proper instruments acknowledging the same), except for
the following provisions which will survive until otherwise terminated or
discharged hereunder:


(1)the rights of Holders to receive payments in respect of the principal of,
premium, if any, and interest on the Notes when such payments are due;


(2)the Company’s obligations with respect to the Notes concerning issuing
temporary notes, registration of notes, mutilated, destroyed, lost or stolen
notes and the maintenance of an office or agency for payments;


(3)the rights, powers, trust, duties and immunities of the Trustee and the
Company’s obligations in connection therewith; and


(4)this Article 8.
Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.
Section 8.03 Covenant Defeasance.
Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company and each of the Guarantors, if any, shall,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from their obligations under the covenants contained in Section
4.03, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16 and
Section 5.01 hereof as well as any additional covenants specified in a
supplemental indenture for such Notes or a Board Resolution or an Officers’
Certificate delivered pursuant to Section 2.02 with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 hereof are
satisfied (hereinafter, “Covenant Defeasance”), and the outstanding Notes will
thereafter be deemed not “outstanding” for the

89

--------------------------------------------------------------------------------



purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company or any of its Subsidiaries may omit to comply
with and will
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.01 hereof with respect to such Notes, but, except as specified above,
the remainder of this Indenture and such Notes will be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, clauses (3), (4), (5) and (8) of Section 6.01
hereof will not constitute an Event of Default with respect to such Notes.
Section 8.04 Conditions to Legal or Covenant Defeasance.
The following shall be the conditions to the applicability of either Section
8.02 or 8.03 hereof to the outstanding Notes:
(1)    the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest on the Notes on the
stated date for payment thereof or on the applicable redemption date, as the
case may be;
(2)    in the case of an election under Section 8.02 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that:
(a)the Company has received from, or there has been published by, the Internal
Revenue Service a ruling; or


(b)since the date of this Indenture, there has been a change in the applicable
federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the beneficial owners of the outstanding Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such Legal Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Legal Defeasance had not occurred;
(3)    in the case of an election under Section 8.03 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel in the United States
reasonably acceptable to the Trustee confirming that the beneficial owners of
the outstanding Notes will not recognize income, gain or loss for federal income
tax purposes as a result of such Covenant Defeasance and will be subject to
federal income tax on the same amounts, in the same manner and at the same times
as would have been the case if such Covenant Defeasance had not occurred;
(4)    no Default or Event of Default with respect to the outstanding Notes
shall
have occurred and be continuing on the date of such deposit (other than a
Default or an Event of

90

--------------------------------------------------------------------------------



Default resulting from the borrowing of funds to be applied to such deposit and
the grant of any Lien securing such borrowings);


(5)such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a Default under this Indenture (other than a Default
or Event of Default resulting from the borrowing of funds to be applied to such
deposits and the grant of any Lien securing such borrowings) or any other
material agreement or instrument to which the Company or any of its Restricted
Subsidiaries is a party or by which the Company or any of its Restricted
Subsidiaries is bound;


(6)the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others;


(7)the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel (which opinion may be subject to customary assumptions and
exclusions), each stating that all conditions precedent provided for or relating
to the Legal Defeasance or the Covenant Defeasance have been complied with; and


(8)the Company shall have delivered to the Trustee an Opinion of Counsel,
stating that assuming no intervening bankruptcy of the Company between the date
of deposit and the 124th day following the date of deposit and that no Holder is
an insider of the Company, after the 124th day following the date of deposit,
the trust funds will not be subject to the effect of any applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally.


Notwithstanding the foregoing, the Opinion of Counsel required by clause Section
8.04(b) above with respect to a Legal Defeasance need not be delivered if all
outstanding Notes not theretofore delivered to the Trustee for cancellation (x)
have become due and payable or (y) will become due and payable on the maturity
date or a redemption date within one year under arrangements reasonably
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company.


Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.


Subject to Section 8.06 hereof, all money, non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes shall be held in
trust and applied by the Trustee, in accordance with the provisions of such
Notes and this Indenture, to the payment, either directly or through any Paying
Agent (including the Company or any Subsidiary acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium, if any, and interest, but
such money need not be segregated from other funds except to the extent required
by law.


The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

91

--------------------------------------------------------------------------------



Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.04(a) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.
Section 8.06 Repayment to Company.
Subject to applicable abandoned property law, any money deposited with the
Trustee or any Paying Agent, or then held by the Company, in trust for the
payment of the principal of, premium, if any, or interest on any Note and
remaining unclaimed for two years after such principal, premium, if any, or
interest has become due and payable shall be paid to the Company on its request
or (if then held by the Company) shall be discharged from such trust; and the
Holder of such Note shall thereafter be permitted to look only to the Company
for payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, will thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which will not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.
Section 8.07 Reinstatement
If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities with respect to Notes in accordance with
Section 8.02 or Section 8.03 hereof, as the case may be, by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then, with respect to such Notes, the
Company’s and any applicable Guarantors’ obligations under this Indenture and
the applicable Notes and Guarantees will be revived and reinstated as though no
deposit had occurred pursuant to Section 8.02 or Section 8.03 hereof until such
time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or Section 8.03 hereof, as the case may be;
provided, however, that, if the Company makes any payment of principal of,
premium, if any, or interest on any such Notes following the reinstatement of
its obligations, the Company will be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.

92

--------------------------------------------------------------------------------



ARTICLE 9


AMENDMENT, SUPPLEMENT AND WAIVER


Section 9.01 Without Consent of Holders of Notes.


Notwithstanding Section 9.02 of this Indenture, without the consent of any
Holder, the Company and the Trustee may amend or supplement this Indenture, the
Notes or the Guarantees:


(1)cure any ambiguity, defect or inconsistency;


(2)provide for the assumption by a Surviving Entity of the obligations of the
Company under this Indenture;


(3)provide for uncertificated Notes in addition to or in place of certificated
Notes (provided that the uncertificated Notes are issued in registered form for
purposes of Section 163(f) of the Code, or in a manner such that the
uncertificated Notes are described in Section 163(f)(2)(B) of the Code);


(4)add Guarantees with respect to the Notes or confirm and evidence the release,
termination or discharge of any security or guarantee when such release,
termination or discharge is permitted by this Indenture;


(5)secure the Notes, add to the covenants of the Company for the benefit of the
holders of the Notes or surrender any right or power conferred upon the Company;


(6)make any change that does not adversely affect the rights of any Holder of
the Notes;


(7)comply with any requirement of the Commission in connection with the
qualification of this Indenture under the TIA;


(8)provide for the issuance of Additional Notes in accordance with this
Indenture;


(9)evidence and provide for the acceptance of appointment by a successor
Trustee;


(10)conform the text of this Indenture or the Notes to any provision of the
“Description of Notes” of the Offering Memorandum to the extent that such
provision was intended to be a recitation of a provision of this Indenture or
the Notes; or


(11)make any amendment to the provisions of this Indenture relating to the
transfer and legending of the Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided that (i) compliance with this Indenture as so amended would not result
in the Notes being transferred in violation of the
Securities Act or any applicable securities law and (ii) such amendment does not
materially and adversely affect the rights of Holders to transfer the Notes.

93

--------------------------------------------------------------------------------



provided, that the Company has delivered to the Trustee an Opinion of Counsel
and an Officers’ Certificate, each stating that such amendment or supplement
complies with the provisions of this Section 9.01.
Upon the request of the Company and upon receipt by the Trustee of the documents
described in Section 7.02 hereof, the Trustee will join with the Company in the
execution of any amended or supplemental indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee will not be
obligated to enter into such amended or supplemental indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.


Section 9.02 With Consent of Holders of Notes.


The Company and the Trustee may amend or supplement this Indenture, the Notes or
the Guarantees with the written consent of the Holders of not less than a
majority of the aggregate principal amount of the outstanding Notes for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or of any supplemental indenture or
Officers’ Certificate or of modifying in any manner the rights of the Holders,
and the Company’s compliance with any provision of this Indenture with respect
to the Notes may be waived by written notice to the Trustee by the Holders of a
majority of the aggregate principal amount of the outstanding Notes.


Notwithstanding the foregoing, without the consent of each Holder of an
outstanding Note, an amendment, supplement or waiver, including a waiver
pursuant to Section 6.04, may not:


(1)reduce the principal amount of Notes issued hereunder whose Holders must
consent to an amendment, supplement or waiver;


(2)reduce the rate of or change or have the effect of changing the time for
payment of interest, including defaulted interest, on any Notes;


(3)reduce the principal of or change the fixed maturity of any Note issued
hereunder or change the date on which any Notes may be subject to redemption or
reduce the redemption price therefor, other than prior to the Company’s
obligation to purchase Notes under provisions relating to the Company’s
obligation to make and consummate a Change of Control Offer in the event of a
Change of Control or to make and consummate a Net Proceeds Offer with respect to
any Asset Sale;


(4)make any Notes payable in money other than that stated in the Notes;


(5)make any change in provisions of this Indenture protecting the right of each
Holder to receive payment of principal of and interest on such Note on or after
the due date thereof or to bring suit to enforce such payment (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the Notes and a waiver of
the payment Default that resulted from such acceleration), or permitting Holders
of a majority in principal amount of Notes to waive Defaults or Events of
Default;





94

--------------------------------------------------------------------------------



(6)after the Company’s obligation to purchase Notes arises thereunder, amend,
change or modify in any material respect the obligation of the Company to make
and consummate a Change of Control Offer in the event of a Change of Control or
make and consummate a Net Proceeds Offer with respect to any Asset Sale that has
been consummated or, after such Change of Control has occurred or such Asset
Sale has been consummated, modify any of the provisions or definitions with
respect thereto;


(7)modify or change any provision of this Indenture or the related definitions
affecting the ranking of the Notes or any Guarantee in a manner which adversely
affects the Holders;


(8)release any Guarantor that is a Material Subsidiary from any of its
obligations under its Guarantee or this Indenture otherwise than in accordance
with the terms of this Indenture; or


(9)modify or change the amendment provisions of the Notes or this Indenture.
It shall not be necessary for the consent of the Holders under this Section 9.02
to approve the particular form of any proposed amendment, supplement or waiver
but it shall be sufficient if such consent approves the substance thereof.


After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall give to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to give such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.


Section 9.03 Revocation and Effect of Consents.


(1)Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.


(2)Any amendment or waiver once effective shall bind every Holder of each Note
affected by such amendment or waiver unless it is of the type described in any
of clauses (1) through (9) of Section 9.02. In that case, the amendment or
waiver shall bind each Holder of a Note who has consented to it and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note.


Section 9.04 Notation on or Exchange of Notes.


The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.


Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.



95

--------------------------------------------------------------------------------



Section 9.05 Trustee to Sign Amendments, Etc.
The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Company may not
sign an amended or supplemental indenture until its Board of Directors approves
it. In executing any amended or supplemental indenture, Notes or Guarantees, the
Trustee shall receive and (subject to Section 7.01 hereof) will be fully
protected in relying upon, in addition to the documents required by Section
11.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating that
the execution of such amended or supplemental indenture, Notes or Guarantees is
authorized or permitted by this Indenture.

96

--------------------------------------------------------------------------------



ARTICLE 10


GUARANTEES


Section 10.01 Guarantees.


(1)Each Guarantor shall jointly and severally, fully, unconditionally and
irrevocably guarantee the Notes and obligations of the Company hereunder and
thereunder, and guarantees to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee on behalf of such Holder, that: (i) the
principal of and premium, if any, and interest on the Notes shall be paid in
full when due, whether at Stated Maturity, by acceleration, call for redemption
or otherwise (including, without limitation, the amount that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code), together with interest on the overdue principal, if any, and
interest on any overdue interest to the extent lawful, and all other obligations
of the Company to the Holders or the Trustee hereunder or thereunder shall be
paid in full or performed, all in accordance with the terms hereof and thereof
by executing this Indenture; and (ii) in case of any extension of time of
payment or renewal of any Notes or of any such other obligations, the same shall
be paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at Stated Maturity, by acceleration or otherwise.
Each of the Guarantees shall be a guarantee of payment and not of collection.


(2)Each Guarantor shall agree that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Company, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a Guarantor.


(3)Each Guarantor shall waive the benefits of diligence, presentment, demand for
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company or
any other Person, protest, notice and all demands whatsoever and covenants that
the Guarantee of such Guarantor shall not be discharged as to any Note except by
complete performance of the obligations contained in such Note and such
Guarantee or as provided for in this Indenture. Each of the Guarantors shall
agree that, in the event of a Default in payment of principal or premium, if any
or interest on such Note, whether at its Stated Maturity, by acceleration, call
for redemption, purchase or otherwise, legal proceedings may be instituted by
the Trustee on behalf of, or by, the Holder of such Note, subject to the terms
and conditions set forth in this Indenture, directly against each of the
Guarantors to enforce such Guarantor’s Guarantee without first proceeding
against the Company or any other Guarantor. Each Guarantor agrees that if, after
the occurrence and during the continuance of an Event of Default, the Trustee or
any of the Holders are prevented by applicable law from exercising their
respective rights to accelerate the maturity of the Notes, to collect interest
on the Notes, or to enforce or exercise any other right or remedy with respect
to the Notes, such Guarantor shall pay to the Trustee for the account of the
Holders, upon demand therefor, the amount that would otherwise have been due and
payable had such rights and remedies been permitted to be exercised by the
Trustee or any of the Holders.

97

--------------------------------------------------------------------------------



(4)If any Holder or the Trustee is required by any court or otherwise to return
to the Company or any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to the Company or any Guarantor, any amount
paid by any of them to the Trustee or such Holder, the Guarantee of each of the
Guarantors, to the extent theretofore discharged, shall be reinstated in full
force and effect. This Section 10.01(d) shall remain effective notwithstanding
any contrary action which may be taken by the Trustee or any Holder in reliance
upon such amount required to be returned. This Section 10.01(d) shall survive
the termination of this Indenture.


(5)Each Guarantor further agrees that, as between each Guarantor, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article 6 of
this Indenture for the purposes of the Guarantee of such Guarantor,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (y) in the
event of any acceleration of such obligations as provided in Article 6 of this
Indenture, such obligations (whether or not due and payable) shall forthwith
become due and payable by each Guarantor for the purpose of the Guarantee of
such Guarantor.


Section 10.02 Severability


In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


Section 10.03 Limitation on Guarantor Liability.


Each Guarantor and by its acceptance hereof each Holder confirms that it is the
intention of all such parties that the Guarantee of such Guarantor not
constitute a fraudulent transfer or conveyance for purposes of the Federal
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law or the provisions of its local
law relating to fraudulent transfer or conveyance. To effectuate the foregoing
intention, the Trustee, the Holders and Guarantors hereby irrevocably agree that
the obligations of such Guarantor under its Guarantee shall be limited to the
maximum amount that will not, after giving effect to all other contingent and
fixed liabilities of such Guarantor and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
its Guarantee, result in the obligations of such Guarantor under its Guarantee
constituting a fraudulent transfer or conveyance.


Section 10.04 Releases.


The Guarantee of a Guarantor will be released:


(1)in connection with a sale or other disposition of all or substantially all of
the assets or all of the Capital Stock of that Guarantor (including by way of
merger or consolidation) to a Person that is not (either before or after giving
effect to such transaction) the Company or a Domestic Restricted Subsidiary of
the Company, if such sale or other disposition is in compliance with Section
4.09 hereof;


(2)upon the occurrence of a Covenant Suspension Event under Section 4.17 hereof;

98

--------------------------------------------------------------------------------



(3)upon the designation of such Guarantor as an Unrestricted Subsidiary, in
accordance with the terms of this Indenture;


(4)upon the release or discharge from all of a Guarantor’s obligations under all
of its guarantees of payment of the Company’s Indebtedness that required it to
become a Guarantor under Section 4.16 hereof, except in the case of a release as
a result of the repayment in full of such Indebtedness if such repayment is
made, in whole or in part, by such Guarantor pursuant to its guarantee of such
Indebtedness (it being understood that a release subject to a contingent
reinstatement is still considered a release, and if any such Indebtedness of
such Guarantor is so reinstated, such Guarantee shall also be reinstated);


(5)to the extent the Company exercises its Legal Defeasance or Covenant
Defeasance option under Article 8 or the Company’s obligations are discharged in
accordance with this Indenture; or


(6)    to the extent that such Guarantor is a Securitization Subsidiary or an
Immaterial Subsidiary, as the case may be,


and in each case, upon the delivery by the Company or such Guarantor to the
Trustee of an Officers’ Certificate certifying that all conditions precedent to
such release have been complied with.


Section 10.05 Benefits Acknowledged


Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that its
guarantee and waivers pursuant to its Guarantee are knowingly made in
contemplation of such benefits.



99

--------------------------------------------------------------------------------



ARTICLE 11


SATISFACTION AND DISCHARGE


Section 11.01 Satisfaction and Discharge.


The Indenture will be discharged and will cease to be of further effect (except
as to surviving rights or registration of transfer or exchange of the Notes, or
as expressly provided for in this Indenture) as to all outstanding Notes when:


(1)    either:


(a)all the Notes theretofore authenticated and delivered (except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust or segregated and held in trust by
the Company and thereafter repaid to the Company or discharged from such trust)
have been delivered to the Trustee for cancellation; or


(b)all Notes not theretofore delivered to the Trustee for cancellation
(1)have become due and payable or (2) will become due and payable within one
year, or are to be called for redemption within one year, under arrangements
reasonably satisfactory to the Trustee for the giving of notice of redemption by
the Trustee in the name, and at the expense, of the Company, and the Company has
irrevocably deposited or caused to be deposited with the Trustee funds in an
amount sufficient to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Notes to the date of maturity or
redemption, as the case may be, together with irrevocable instructions from the
Company directing the Trustee to apply such funds to the payment thereof at
maturity or redemption, as the case may be;


(2)the Company has paid all other sums payable under this Indenture by the
Company with respect to the Notes; and


(3)the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, which opinion may be subject to customary assumptions and
exclusions,
stating that all conditions precedent under this Indenture relating to the
satisfaction and discharge of this Indenture have been complied with.
Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of
Section 11.01(a), the provisions of Sections 11.02 and 8.06 hereof will survive
such satisfaction and discharge. In addition, nothing in this Section 11.01 will
be deemed to discharge those provisions of Section 7.07 hereof, that, by their
terms, survive the satisfaction and discharge of this Indenture


Section 11.02 Application of Trust Money.


Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes with respect to which such
deposit was made and this Indenture, to the payment, either directly or through
any Paying Agent (including the Company acting as its own Paying Agent) as the

100

--------------------------------------------------------------------------------



Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and interest for whose payment such money has been deposited
with the Trustee; but such money need not be segregated from other funds except
to the extent required by law.


If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of, premium, if any, or interest on, any such Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money or
Government Securities held by the Trustee or Paying Agent.



101

--------------------------------------------------------------------------------



ARTICLE 12
MISCELLANEOUS
Section 12.01 Trust Indenture Act Controls
If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties shall control.
Section 12.02 Notices
Any notice or communication by the Company or the Trustee to the others or by a
Holder to the Company or the Trustee is duly given if in writing and delivered
in Person or by first class mail (registered or certified, return receipt
requested), facsimile transmission, delivered electronically (in .pdf or similar
format) if, in case of electronic notices, receipt is confirmed, or overnight
air courier guaranteeing next day delivery, to the others’ address:
If to the Company and/or any Guarantor:
Rackspace Hosting, Inc. 1 Fanatical Place
City of Windcrest
San Antonio, Texas 78218 Attention: General Counsel Facsimile No.: 210-312-4848
With a copy to:
Wilson Sonsini Goodrich & Rosati P.C.
650 Page Mill Road
Palo Alto, California 94304
Attention: John Fore
Facsimile No.: 650-493-6811
E-mail: jfore@wsgr.com
If to the Trustee:
Wells Fargo Bank, National Association
750 N. Saint Paul Place
Suite 1750
MAC T9263-170
Dallas, Texas 75201
Attention: Corporate Municipal & Escrow Services
Facsimile No.: 214-756-7401
The Company or the Trustee, by notice to the others, may designate additional or
different addresses for subsequent notices or communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by

102

--------------------------------------------------------------------------------



facsimile or email; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next Business Day
delivery.
Any notice or communication to a Holder shall be delivered by electronic
transmission, first class mail, certified or registered, return receipt
requested, or by overnight air courier guaranteeing next Business Day delivery
to its address shown on the register kept by the Registrar. Any notice or
communication shall also be so delivered to any Person described in TIA §
313(c), to the extent required by the TIA. Failure to deliver a notice or
communication to a Holder or any defect in it will not affect its sufficiency
with respect to other Holders.
If a notice or communication is delivered in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
If the Company delivers a notice or communication to Holders, it will deliver a
copy to the Trustee and each Agent at the same time.
Where this Indenture provides for notice of any event to a Holder of a Global
Security, such notice shall be sufficiently given if given to the Depositary for
such Global Security (or its designee), pursuant to the Applicable Procedures of
the Depositary, not later than the latest date (if any), and not earlier than
the earliest date (if any), prescribed for the giving of such notice.
Section 12.03 Communication by Holders of Securities with Other Holders of
Securities
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the applicable Securities. The Company,
the Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).
Section 12.04 Certificate and Opinion as to Conditions Precedent
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:


(1)an Officers’ Certificate in form reasonably satisfactory to the Trustee
(which must include the statements set forth in Section 12.05 hereof) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and


(2)an Opinion of Counsel in form reasonably satisfactory to the Trustee (which
must include the statements set forth in Section 12.05 hereof) stating that, in
the opinion of such counsel, all such conditions precedent and covenants have
been satisfied.
Section 12.05 Statements Required in Certificate or Opinion
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or TIA § 314(a)(4)) must comply with the
provisions of TIA § 314(e) and must include:


(1)a statement that the Person making such certificate or opinion has read such
covenant or condition;



103

--------------------------------------------------------------------------------



(2)a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(3)a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied (and, in the case of an Opinion of Counsel, may be limited to reliance
on an Officers’ Certificate as to matters of fact); and


(4)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
Section 12.06 Rules by Trustee and Agents
The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.
Section 12.07 No Personal Liability of Directors, Officers, Employees and
Stockholder Members
No past, present or future director, officer, employee, incorporator, agent,
stockholder or Affiliate of the Company, as such, shall have any liability for
any obligations of the Company under any Notes or under this Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation. No past, present or future director, officer, employee, incorporator,
agent, stockholder or Affiliate of the Company, as such, shall have any
liability for any obligations of the Company under the Notes, this Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note waives and releases all
such liabilities. The waiver and release are part of the consideration for the
execution of this Indenture and the issuance of the Notes.
Section 12.08 Governing Law
THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
The parties irrevocably submit to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, City of New York,
over any suit, action or proceeding arising out of or relating to this
Indenture. To the fullest extent permitted by applicable law, the parties
irrevocably waive and agree not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
Section 12.09 No Adverse Interpretation of Other Agreements
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company, any of its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.



104

--------------------------------------------------------------------------------



Section 12.10 Successors
All agreements of the Company in this Indenture and the Notes shall bind their
respective successors and assigns. All agreements of the Trustee in this
Indenture will bind its successors.
Section 12.11 Severability
In case any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 12.12 Counterpart Originals
This Indenture may be executed in any number of counterparts, and by the
different parties on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument. The exchange of copies of this Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Indenture as to the parties hereto and may be used in lieu of the
original Indenture for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
Section 12.13 Table of Contents, Headings, etc.
The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.
Section 12.14 Waiver of Trial by Jury
EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 12.15 Calculations
The Company will be responsible for making all calculations called for under
this Indenture or the Securities. The Company will make all such calculations in
good faith and, absent manifest error, its calculations will be final and
binding on Holders. The Company will provide a schedule of its calculations to
the Trustee and the Trustee is entitled to rely conclusively upon the accuracy
of such calculations without independent verification. The Trustee will deliver
a copy of such schedule to any Holder upon the written request of such Holder.


Section 12.16 Force Majeure
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or

105

--------------------------------------------------------------------------------



malfunctions of utilities, communications or computer (software or hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.
Section 12.17 U.S.A. Patriot Act
The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.
[Signatures on following pages]

106

--------------------------------------------------------------------------------



Dated as of November 25, 2015
 
RACKSPACE HOSTING, INC.
By
/s/ KARL PICHLER


 
Karl Pichler


 
Chief Financial Officer















































































[Signature Page to Indenture]

107

--------------------------------------------------------------------------------



Dated as of November 25, 2015
 
RACKSPACE US, INC.
By
/s/ KARL PICHLER


 
Karl Pichler


 
Chief Financial Officer















































































[Signature Page to Indenture]

108

--------------------------------------------------------------------------------







Dated as of November 25, 2015
                                
 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Trustee, Registrar and Paying Agent
By:
/s/ PATRICK GIORDANO
Name:
Patrick Giordano
Title:
Vice President







































































[Signature Page to Indenture]

109

--------------------------------------------------------------------------------



EXHIBIT A
[Face of Note]
[Insert legends required by this Indenture]

A-1

--------------------------------------------------------------------------------



FORM OF NOTE
[144A CUSIP No.: 750086 AA8
144A ISIN:    US750086AA88
Reg S CUSIP No.: U74917 AA0
Reg S ISIN:    USU74917AA08]1 
6.500% Senior Notes due 2024
No. [A][S]-[•]                                        $________________


RACKSPACE HOSTING, INC.


promise to pay to CEDE & CO. or registered assigns, the principal sum of [] (as
revised by the Schedule of Increases and Decreases in Global Note, attached
hereto) on January 15, 2024.


Interest Payment Dates: January 15 and July 15, commencing July 15, 2016.


Additional provisions of this Note are set forth on the other side of this Note.


Record Dates: January 1 and July 1.




Dated: November 25, 2015

A-2

--------------------------------------------------------------------------------





RACKSPACE HOSTING, INC.
By:                          
Name:
Title:
Dated:                          

A-3

--------------------------------------------------------------------------------





Dated:                          


This is one of the Notes referred to
in the within-mentioned Indenture:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee


By:                          
Authorized Signatory

A-4

--------------------------------------------------------------------------------



[Reverse of Note]


6.500% Senior Notes due 2024


Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.


(1)INTEREST. Rackspace Hosting, Inc., a corporation duly organized and existing
under the laws of the State of Delaware (the “Company”), promises to pay
interest on the principal amount of this Note at 6.500% per annum from November
25, 2015 until maturity. The Company will pay interest, if any, semi-annually in
arrears on January 15 and July 15 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from November 25, 2015
until the principal hereof is due. The first Interest Payment Date for the
Initial Notes shall be July 15, 2016. The Company will pay interest on overdue
principal at the rate borne by the Notes, and it shall pay interest on overdue
installments of interest at the same rate to the extent lawful. Interest will be
computed on the basis of a 360-day year of twelve 30-day months.


(2)METHOD OF PAYMENT. The Company will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the January 1 or July 1 next preceding the Interest Payment
Date (whether or not a Business Day), even if such Notes are canceled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. The Company
will pay principal, premium, if any, and interest on Definitive Notes at the
office of the Paying Agent. Such payment will be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.


(3)PAYING AGENT AND REGISTRAR. Initially, Wells Fargo Bank, National
Association, as the Trustee, will act as Paying Agent and Registrar. The Company
may change any Paying Agent or Registrar without notice to any Holder. The
Company or any of its Subsidiaries may act in any such capacity.


(4)INDENTURE. The Company issued the Notes under the Indenture dated as of
November 25, 2015 (the “Indenture”) among the Company, the Guarantors party
thereto and the Trustee. The terms of the Notes include those stated in the
Indenture and those made part of the Indenture by specific reference to the TIA.
Terms defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Notes are subject to all the terms and provisions
of the Indenture, and Holders are referred to the Indenture for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.


The Notes are unsecured senior obligations of the Company. This Note is one of
the Initial Notes referred to in the Indenture. The Notes include the Initial
Notes and any Additional Notes issued in exchange for Initial Notes or
Additional Notes pursuant to the Indenture. The Initial Notes and any Additional
Notes are treated as a single class of securities
under the Indenture. The Indenture imposes certain limitations on the ability of
the Company and its Subsidiaries to, among other things, engage in certain
transactions as set forth in the Indenture. The

A-5

--------------------------------------------------------------------------------



Indenture also imposes limitations on the ability of the Company and each
Guarantor to consolidate or merge with or into any other Person or convey,
transfer or lease all or substantially all of its property.
To Guarantee the due and punctual payment of the principal and interest on the
Notes and all other amounts payable by the Company under the Indenture and the
Notes when and as the same shall be due and payable, whether at maturity, by
acceleration or otherwise, according to the terms of the Notes and the
Indenture, the Guarantors have, jointly and severally, unconditionally
Guaranteed the obligations of the Company under the Notes on an unsecured senior
basis pursuant to the terms of the Indenture.


(5)OPTIONAL REDEMPTION. Except pursuant to Section 3.07(b), (c) or (d) of the
Indenture, the Notes will not be optionally redeemable by the Company; provided,
however, the Company may acquire the Notes by means other than an optional
redemption.


(6)MANDATORY REDEMPTION. The Company is not required to make any mandatory
redemption or sinking fund payments with respect to the Notes.


(7)REPURCHASE AT THE OPTION OF HOLDER. If a Change of Control occurs, unless the
Company at such time has given notice of redemption under Section 3.07(b), (c)
or (d) of the Indenture with respect to all outstanding Notes, each Holder will
have the right to require the Company to repurchase all or any part (in a
minimum principal amount of $2,000 and integral multiples of $1,000 in excess
thereof) of that Holder’s Notes pursuant to a change of control offer (the
“Change of Control Offer”) on the terms set forth in the Indenture. In the
Change of Control Offer, the Company will offer a payment in cash equal to 101%
of the aggregate principal amount of Notes repurchased plus accrued and unpaid
interest on the Notes repurchased, to, but excluding, the Change of Control
Payment Date. Within 30 days following any Change of Control, unless the Company
at such time has given notice of redemption under Section 3.07(b), (c) or (d) of
the Indenture with respect to all outstanding Notes, the Company will give
notice to the Trustee and each Holder describing the transaction or transactions
that constitute the Change of Control and offering to repurchase Notes on the
date specified in the notice, which date will be no earlier than 30 days and no
later than 60 days from the date such notice is given, pursuant to the
procedures required by the Indenture and described in such notice. The Company
shall comply with the requirements of Rule 14e-1 under the Exchange Act and any
other securities laws and regulations thereunder, if any, to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control. To the extent that the provisions of
any securities laws or regulations conflict with the Change of Control
provisions of the Indenture, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations under Section 4.14 of the Indenture by virtue of such conflict.


(8)    DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form
without coupons in minimum denominations of $2,000 (the “Minimum Dollar
Denomination”) and integral multiples of $1,000 in excess thereof. The transfer
of Notes may be exchanged as provided in the Indenture. The Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and the Company may require a Holder to pay
any taxes and fees required by law or permitted by the Indenture. The Company
need not register the transfer of or exchange any Note selected for redemption
in whole or in part or subject to purchase in a Change of Control Offer, except
the unredeemed or unpurchased portion of any Note being redeemed or purchased in
part. Also, the Company need not exchange or register the transfer of any Notes
for a period of 15 days before the day the Company gives notice of redemption of
the Notes or makes a Change of Control Offer and ending at the close of business
on the day notice of redemption is given or the Change of Control Offer is made.

A-6

--------------------------------------------------------------------------------





(9)PERSONS DEEMED OWNERS. The registered Holder of a Note shall be treated as
its owner for all purposes.
(10)AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture or the Notes or the Guarantees may be amended or supplemented with the
consent of the Company and Holders of a majority in aggregate principal amount
of the then outstanding Notes, including Additional Notes, if any, voting as a
single class, and any existing Default or Event or Default or compliance with
any provision of the Indenture or the Notes or the Guarantees may be waived with
the consent of the Holders of a majority in aggregate principal amount of the
then outstanding Notes, including Additional Notes, if any, voting as a single
class. Without the consent of any Holder of a Note, the Indenture, the Notes or
the Guarantees may be amended or supplemented:


(i)to cure any ambiguity, mistake, defect or inconsistency;


(ii)provide for the assumption by a Surviving Entity of the obligations of the
Company under the Indenture;


(iii)to provide for uncertificated Notes in addition to or in place of
certificated Notes;


(iv)add Guarantees with respect to the Notes or confirm and evidence the
release, termination or discharge of any security or guarantee when such
release, termination or discharge is permitted by the Indenture;


(v)secure the Notes, add to the covenants of the Company for the benefit of the
holders of the Notes or surrender any right or power conferred upon the Company;


(vi)make any change that does not adversely affect the rights of any Holder of
the Notes;


(vii)comply with any requirement of the Commission in connection with the
qualification of the Indenture under the TIA;


(viii)provide for the issuance of Additional Notes in accordance with the
Indenture;


(ix)evidence and provide for the acceptance of appointment by a successor
Trustee;


(x)conform the text of this Indenture or the Notes to any provision of


(xi)the “Description of Notes” of the Offering Memorandum pursuant to which the
Notes were offered to the extent that such provision was intended to be a
recitation of a provision of the Indenture or the Notes; or


(xii)make any amendment to the provisions of the Indenture relating to the
transfer and legending of the Notes as permitted by the Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided that (i) compliance with the Indenture as so amended would not result
in the Notes being transferred in violation of the

A-7

--------------------------------------------------------------------------------



Securities Act or any applicable securities law and (ii) such amendment does not
materially and adversely affect the rights of Holders to transfer the Notes.
provided that the Company has delivered to the Trustee an Opinion of Counsel and
an Officers’ Certificate, each stating that such amendment or supplement
complies with the provisions of the Indenture.


(11)DEFAULTS AND REMEDIES. Subject to 6.02(2) of the Indenture, if any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately. Notwithstanding the foregoing, in the
case of an Event of Default arising from certain events of bankruptcy or
insolvency with respect to the Company, all outstanding Notes will become due
and payable immediately without further action or notice. Holders may not
enforce the Indenture or the Notes except as provided in the Indenture. Subject
to certain limitations, Holders of a majority in aggregate principal amount of
the then outstanding Notes may direct the Trustee in its exercise of any trust
or power. The Holders of a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may, on behalf of the Holders of all
of the Notes, rescind an acceleration or waive any existing Default or Event of
Default and its consequences under the Indenture except a continuing Default or
Event of Default in the payment of the principal of, premium, if any, or
interest on the Notes or a covenant or provision of the Indenture which cannot
be modified or amended without the consent of the Holder of each outstanding
Note affected. The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required,
upon becoming aware of any Default or Event of Default, to deliver to the
Trustee a statement specifying such Default or Event of Default and the remedial
action the Company proposes to take in connection therewith.


(12)DISCHARGE AND DEFEASANCE. Subject to certain conditions, the Company at any
time may terminate some or all of its obligations under the Notes, the
Guarantees and the Indenture if the Company deposits with the Trustee money or
U.S. Government Securities for the payment of principal of and interest on the
Notes to redemption or maturity, as the case may be.


(13)TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Company or its Affiliates, and may otherwise deal with the Company or its
Affiliates, as if it were not the Trustee.


(14)NO RECOURSE AGAINST OTHERS. No past, present or future director, manager,
officer, employee, incorporator, stockholder or member of the Company or any
Subsidiary, as such, will have any liability for any obligations of the Company
or the Guarantors under the Notes, the Indenture, the Guarantees or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.


(15)AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.


(16)ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the

A-8

--------------------------------------------------------------------------------



entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).


(17)CUSIP NUMBERS, ISINS. The Company has caused CUSIP numbers and ISINs to be
printed on the Notes, and the Trustee may use CUSIP numbers and ISINs in notices
of redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.


(18)GOVERNING LAW. THE LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE, THIS NOTE AND THE GUARANTEES.


(19)JURISDICTION; WAIVER OF JURY TRIAL. (a) Each of the Company and the
Guarantors has consented to the non-exclusive jurisdiction of any court of the
State of New York or any U.S. federal court, in each case, sitting in the
Borough of Manhattan, The City of New York, New York, United States, and any
appellate court from any thereof in any action or proceeding arising out of or
related to this Note, the Indenture or the Guarantees.


(b)    EACH OF THE PARTIES TO THE INDENTURE HAS
IRREVOCABLY WAIVED ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE INDENTURE, THIS NOTE, THE GUARANTEES OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

A-9

--------------------------------------------------------------------------------





Rackspace Hosting, Inc.
1 Fanatical Place
City of Windcrest
San Antonio, Texas 78218



A-10

--------------------------------------------------------------------------------



ASSIGNMENT FORM
To assign this Note, fill in the form below:
(I) or (we) assign and transfer this Note
to:                                        
(Insert assignee’s legal name)
                                                        
(Insert assignee’s soc. sec. or tax I.D. no.)
                                                        
                                                        
                                                        
(Print or type assignee’s name, address and zip code)
and irrevocably appoint                     
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.
Date:                         
Your Signature:                     
(Sign exactly as your name
appears on the face of this Note)
Signature Guarantee*:                         
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-11

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
If you want to elect to have this Note purchased by the Company pursuant to
Section 4.14 of the Indenture, check the box below:
☐Section 4.14
If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.14 of the Indenture, state the amount you elect to have
purchased:
$             
Date:            
Your Signature:                     
(Sign exactly as your name
appears on the face of this Note)
Tax Identification No.:                         
Signature Guarantee*:                         
* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A-12

--------------------------------------------------------------------------------





SCHEDULE OF INCREASES AND DECREASES OF INTERESTS IN THE GLOBAL NOTE
[To be inserted for Rule 144A Global Note]
The following transfer or exchange of a part of this Rule 144A Global Note for
an interest in another Global Note or for a Definitive Note, or exchanges of a
part of another Global Note or Definitive Note for an interest in this Rule 144A
Global Note, or to reflect a redemption or repurchase of the Notes and
cancellation, have been made:


Date of Increase or Decrease
Amount of decrease in Principal Amount at Maturity of this Global Note
Amount of increase in Principal Amount at Maturity of this Global Note
Principal Amount at Maturity of this Global Note following such decrease (or
increase)
Signature of authorized officer of Trustee or Custodian
 
 
 
 
 











[To be inserted for Regulation S Global Note]
The following transfer or exchange of a part of this Regulation S Global Note
for an interest in another Global Note or for a Definitive Note or of other
Restricted Global Notes or Definitive Note for an interest in this Regulation S
Global Note, or to reflect a redemption or repurchase of the Notes and
cancellation, have been made:
Date of Increase or Decrease
Amount of decrease in Principal Amount at Maturity of this Global Note
Amount of increase in Principal Amount at Maturity of this Global Note
Principal Amount at Maturity of this Global Note following such decrease (or
increase)
Signature of authorized officer of Trustee or Custodian
 
 
 
 
 










A-13

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
Rackspace Hosting, Inc.
1 Fanatical Place
City of Windcrest
San Antonio, Texas 78218
Wells Fargo Bank, National Association
750 N. Saint Paul Place
Suite 1750
MAC T9263-170
Dallas, Texas 75201
Attention: Corporate Municipal & Escrow Services
Facsimile No.: 214-756-7401
Re: 6.500% Senior Notes due 2024
Reference is hereby made to the Indenture, dated as of November 25, 2015 (the
“Indenture”), among Rackspace Hosting, Inc., a corporation duly organized and
existing under the laws of the State of Delaware, as issuer (the “Company”), the
Guarantors from time to time a party thereto and Wells Fargo Bank, National
Association, as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
, (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of
$              in such Note[s] or interests (the “Transfer”), to
                    
(the “Transferee”), as further specified in Annex A hereto. In connection with
the Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1.    Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions
on transfer enumerated in the Private Placement Legend printed on the 144A
Global Note and/or the Restricted Definitive Note and in the Indenture and the
Securities Act.



B-1

--------------------------------------------------------------------------------



2.Check if Transferee will take delivery of a beneficial interest in a Legended
Regulation S Global Note or a Restricted Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person. Upon consummation of the
proposed transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
Transfer enumerated in the Private Placement Legend printed on the Legended
Regulation S Global Note and/or the Restricted Definitive Note and in the
Indenture and the Securities Act.


3.Check and complete if Transferee will take delivery of a beneficial interest
in a Restricted Definitive Note pursuant to any provision of the Securities Act
other than Rule 144A or Regulation S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):


(a)such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act;
or


(b)    such Transfer is being effected to the Company or a subsidiary thereof;




or




(c)    such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;


or











B-2

--------------------------------------------------------------------------------



4.    Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.


(a)Check if Transfer is pursuant to Rule 144. (i) The Transfer is being effected
pursuant to and in accordance with Rule 144 under the Securities Act and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.


(b)Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.


(c)Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
                                            
[Insert Name of Transferor]
By:                     
Name:
Title:


Dated:                     

B-3

--------------------------------------------------------------------------------



ANNEX A TO CERTIFICATE OF TRANSFER


1.    The Transferor owns and proposes to transfer the following:


[CHECK ONE OF (a) OR (b)]


(a)    a beneficial interest in the:


(i)144A Global Note (CUSIP ­_____), or


(ii)Regulation S Global Note (CUSIP _____); or


(b)    a Restricted Definitive Note.


2.    After the Transfer the Transferee will hold:


[CHECK ONE]


(a)    a beneficial interest in the:


(i)144A Global Note (CUSIP _____), or


(ii)Regulation S Global Note (CUSIP _____), or


(iii)Unrestricted Global Note (CUSIP _____); or


(b)    a Restricted Definitive Note; or


(c)    an Unrestricted Definitive Note,


in accordance with the terms of the Indenture.



B-4

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE


Rackspace Hosting, Inc.
1 Fanatical Place
City of Windcrest
San Antonio, Texas 78218
Wells Fargo Bank, National Association
750 N. Saint Paul Place
Suite 1750
MAC T9263-170
Dallas, Texas 75201
Attention: Corporate Municipal & Escrow Services
Facsimile No.: 214-756-7401
Re: 6.500% Senior Notes due 2024
Reference is hereby made to this Indenture, dated as of November 25, 2015 (the
“Indenture”), among Rackspace Hosting, Inc., a corporation duly organized and
existing under the laws of the State of Delaware, as issuer (the “Company”), the
Guarantors from time to time a party thereto and Wells Fargo Bank, National
Association, as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
_____, (the “Owner”) owns and proposes to exchange the Note[s] or interest in
such Note[s] specified herein, in the principal amount of $    (CUSIP _____    ;
ISIN    _____    ) in such Note[s] or interests (the “Exchange”). In connection
with the Exchange, the Owner hereby certifies that:
1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note


(a)Check if Exchange is from beneficial interest in a Restricted Global Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and
(iv) the beneficial interest in an Unrestricted Global Note is being acquired in
compliance with any applicable blue sky securities laws of any state of the
United States.

C-1

--------------------------------------------------------------------------------



(b)Check if Exchange is from beneficial interest in a Restricted Global Note to
Unrestricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.


(c)Check if Exchange is from Restricted Definitive Note to beneficial interest
in an Unrestricted Global Note. In connection with the Owner’s Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.


(d)Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes
(a)    Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.


(b)    Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
144A Global Note, Regulation S Global Note with an equal principal amount, the
Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer and (ii) such Exchange has been effected in

C-2

--------------------------------------------------------------------------------



compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.
__                ___    
[Insert Name of Transferor]
By: __                    ___        
Name:
Title:




Dated: __                ___    



C-3

--------------------------------------------------------------------------------



EXHIBIT D


[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]


SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
_____, 20___, among _____    (the “New Guarantor”), a subsidiary of Rackspace
Hosting, Inc., a corporation duly organized and existing under the laws of the
State of Delaware (the “Company”), the Company, the existing Guarantors and
Wells Fargo Bank, National Association, as trustee under the Indenture referred
to below (the “Trustee”).


W I T N E S S E T H
WHEREAS, the Company and the existing Guarantors have heretofore executed and
delivered to the Trustee an indenture (as amended, supplemented or otherwise
modified, the “Indenture”), dated as of November 25, 2015 providing for the
issuance of 6.500% Senior Notes due 2024 (the “Notes”);


WHEREAS, Section 4.16 of the Indenture provides that under certain circumstances
the New Guarantor shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the New Guarantor shall unconditionally Guarantee
all of the Company’s Obligations under the Notes and the Indenture on the terms
and conditions set forth herein (the “Note Guarantee”); and


WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the existing Guarantors are authorized to execute and deliver this Supplemental
Indenture without the consent of Holders.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the Company and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Notes as follows:


1.DEFINED TERMS. Defined terms used herein without definition shall have the
meanings assigned to them in the Indenture.


2.AGREEMENT TO GUARANTEE. The New Guarantor hereby agrees, jointly and severally
with all existing Guarantors (if any), to provide an unconditional Note
Guarantee on the terms and subject to the conditions set forth in Article 10 of
the Indenture and to be bound by all other applicable provisions of the
Indenture, and the Notes and to perform all of the obligations and agreements of
a Guarantor under the Indenture.


3.NO RECOURSE AGAINST OTHERS. No past, present or future director, manager,
officer, employee, incorporator, stockholder or member of the Company, any
parent entity of the Company or any Subsidiary, as such, will have any liability
for any obligations of the Company or the Guarantors under the Notes, the
Indenture, the Note Guarantees or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.



D-1

--------------------------------------------------------------------------------



4.NOTICES. All notices or other communications to the New Guarantor shall be
given as provided in Section 12.02 of the Indenture.


5.RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF INDENTURE. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of a Note heretofore or hereafter
authenticated and delivered shall be bound hereby.


6.GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE, THE INDENTURE, THE NOTES AND THE
NOTE GUARANTEES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.


7.SUBMISSION TO JURISDICTION. THE PROVISIONS UNDER SECTION 12.08 OF THE
INDENTURE IN RESPECT OF SUBMISSION TO JURISDICTION SHALL APPLY TO THIS
SUPPLEMENTAL INDENTURE.


8.COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page to this Supplemental Indenture by facsimile or .pdf attachment to an email
or by other electronic means shall be effective as delivery of a manually
executed counterpart of this Supplemental Indenture.


9.EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.


10.TRUSTEE MAKES NO REPRESENTATION. The Trustee makes no representation as to
the validity or sufficiency of the Note Guarantee of the New Guarantor or this
Supplemental Indenture.

D-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
Dated: _____    , 20___
RACKSPACE HOSTING, INC.
By:                 
Name: Title:
[NEW GUARANTOR]
By:                      
Name: Title:
[EXISTING GUARANTOR]
By:                     
Name: Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee
By:                     
Name: Title:





D-3